Exhibit 10.1

 

EXECUTION VERSION

 

TUCOWS.COM CO.

 

as Canadian Borrower

 

- and -

 

TUCOWS (DELAWARE) INC., TING INC., TING FIBER INC. and TUCOWS (EMERALD) LLC

 

as U.S. Borrowers

 

- and -

 

TUCOWS INC.

 

as Parent

 


ROYAL BANK OF CANADA

as Agent

 

- and -

 

THE FINANCIAL INSTITUTIONS IDENTIFIED
ON THE SIGNATURE PAGES HERETO
as Lenders

 

- and -

 

ROYAL BANK OF CANADA

as Lead Arranger and Sole Bookrunner

 

- and -

 

BANK OF MONTREAL
as Syndication Agent

 

AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

 

 

Dated as of June 14, 2019

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

                                             

Page

 

ARTICLE 1 INTERPRETATION

1

 

Section 1.01. Defined Terms.

1

 

Section 1.02. Gender and Number.

33

 

Section 1.03. Interpretation not Affected by Headings, etc.

33

 

Section 1.04. Currency.

33

 

Section 1.05. Certain Phrases, etc.

33

 

Section 1.06. Accounting Terms.

33

 

Section 1.07. Non-Business Days.

34

 

Section 1.08. Incorporation of Schedules.

34

 

Section 1.09. Reference to Agent or Lenders.

34

 

Section 1.10. References to Time of Day.

35

 

Section 1.11. References to Applicable Laws.

35

 

Section 1.12. References to Agreements.

35

 

Section 1.13. Rateable Portion of Accommodations.

35

 

Section 1.14. Amendment and Restatement.

35

 

Section 1.15. Resignation and Appointment of Replacement Agent.

36

 

Section 1.16. Temporary Non-Pro Rata Accommodations.

37

 

Section 1.17. Quebec Matters.

37

 

Section 1.18. Permitted Liens.

38

     

ARTICLE 2 CREDIT FACILITY

39

 

Section 2.01. Availability.

39

 

Section 2.02. Commitments and Facility Limits.

39

 

Section 2.03. Use of Proceeds.

40

 

Section 2.04. Mandatory Repayments.

40

 

Section 2.05. Mandatory Prepayments.

40

 

Section 2.06. Optional Reductions of Commitments.

41

 

Section 2.07. Payments under this Agreement.

41

 

Section 2.08. Application of Payments and Prepayments.

42

 

Section 2.09. Computations of Interest and Fees.

42

 

Section 2.10. Adjustment for Currency Fluctuations.

43

 

Section 2.11. Commitment Fees.

43

 

Section 2.12. Defaulting Lender Adjustments.

43

 

Section 2.13. Replacement Lenders.

46

 

Section 2.14. Increase of Commitment.

47

     

ARTICLE 3 ADVANCES

48

 

Section 3.01. The Advances.

48

 

Section 3.02. Procedure for Borrowing.

49

 

Section 3.03. Conversions and Rollovers Regarding Advances.

49

 

Section 3.04. Circumstances Requiring Canadian Dollar Advances

50

 

Section 3.05. Interest on Advances.

51

 

i

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

ARTICLE 4 BANKER’S ACCEPTANCES

53

 

Section 4.01. Acceptances and Drafts.

53

 

Section 4.02. Form of Drafts.

53

 

Section 4.03. Procedure for Drawing.

54

 

Section 4.04. Presigned Draft Forms.

54

 

Section 4.05. Payment, Conversion or Renewal of BA Instruments.

55

 

Section 4.06. Circumstances Making Banker’s Acceptances Unavailable.

56

     

ARTICLE 5 LETTERS OF CREDIT

56

 

Section 5.01. Letters of Credit.

56

 

Section 5.02. Issue Notice.

56

 

Section 5.03. Form of Letters of Credit.

56

 

Section 5.04. Procedure for Issuance of Letters of Credit.

57

 

Section 5.05. Payment of Amounts Drawn Under Letters of Credit.

57

 

Section 5.06. Fees.

58

 

Section 5.07. Obligations Absolute.

59

 

Section 5.08. Indemnification; Nature of Fronting Letter of Credit Lender’s
Duties.

59

 

Section 5.09. Repayments.

60

 

Section 5.10. Cash Collateral.

61

     

ARTICLE 6 SECURITY/GUARANTEES

62

 

Section 6.01. Security.

62

 

Section 6.02. Additional Guarantors.

63

 

Section 6.03. Mortgaged Property.

63

 

Section 6.04. Obligations Secured by the Security.

63

 

Section 6.05. Further Assurances.

64

 

Section 6.06. Security Principles

65

     

ARTICLE 7 CONDITIONS OF LENDING

66

 

Section 7.01. Conditions Precedent to the Accommodations

66

 

Section 7.02. Conditions Precedent to All Accommodations and Conversions.

68

 

Section 7.03. No Waiver.

68

     

ARTICLE 8 REPRESENTATIONS AND WARRANTIES

68

 

Section 8.01. Representations and Warranties.

68

 

Section 8.02. Survival of Representations and Warranties.

74

     

ARTICLE 9 COVENANTS OF THE BORROWER

74

 

Section 9.01. Affirmative Covenants.

74

 

Section 9.02. Negative Covenants.

79

 

Section 9.03. Financial Covenants.

82

     

ARTICLE 10 EVENTS OF DEFAULT

83

 

ii

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

 

Section 10.01. Events of Default.

83

 

Section 10.02. Remedies Upon Demand and Default.

86

 

Section 10.03. Application of Funds.

86

     

ARTICLE 11 YIELD PROTECTION

87

 

Section 11.01. Increased Costs.

87

 

Section 11.02. Taxes.

89

 

Section 11.03. Mitigation Obligations: Replacement of Lenders.

91

 

Section 11.04. Illegality.

92

     

ARTICLE 12 RIGHT OF SETOFF

93

 

Section 12.01. Right of Setoff.

93

     

ARTICLE 13 SHARING OF PAYMENTS BY LENDERS

93

 

Section 13.01. Sharing of Payments by Lenders.

93

     

ARTICLE 14 AGENT’S CLAWBACK

94

 

Section 14.01. Agent’s Clawback.

94

     

ARTICLE 15 AGENCY

95

 

Section 15.01. Appointment and Authority.

95

 

Section 15.02. Rights as a Lender.

95

 

Section 15.03. Exculpatory Provisions.

96

 

Section 15.04. Reliance by Agent.

96

 

Section 15.05. Indemnification of Agent.

97

 

Section 15.06. Delegation of Duties.

97

 

Section 15.07. Replacement of Agent.

97

 

Section 15.08. Non-Reliance on Agent and Other Lenders.

98

 

Section 15.09. Collective Action of the Lenders.

98

 

Section 15.10. Anti-Money Laundering Legislation.

99

 

Section 15.11. No Other Duties, etc.

100

     

ARTICLE 16 NOTICES: EFFECTIVENESS; ELECTRONIC COMMUNICATION

100

 

Section 16.01. Notices, etc.

100

     

ARTICLE 17 EXPENSES; INDEMNITY: DAMAGE WAIVER

101

 

Section 17.01. Expenses; Indemnity: Damage Waiver.

101

     

ARTICLE 18 SUCCESSORS AND ASSIGNS

102

 

Section 18.01. Successors and Assigns.

102

     

ARTICLE 19 AMENDMENTS AND WAIVERS

106

 

Section 19.01. Amendments and Waivers

106

 

Section 19.02. Judgment Currency.

107

 

iii

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

ARTICLE 20 GOVERNING LAW; JURISDICTION; ETC.

108

 

Section 20.01. Governing Law; Jurisdiction; Etc.

108

     

ARTICLE 21 WAIVER OF JURY TRIAL

108

 

Section 21.01. Waiver of Jury Trial

108

     

ARTICLE 22 COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

109

 

Section 22.01. Counterparts; Integration; Effectiveness; Electronic Execution.

109

     

ARTICLE 23 TREATMENT OF CERTAIN INFORMATION: CONFIDENTIALITY

109

 

Section 23.01. Treatment of Certain Information: Confidentiality; Non-Public
Information.

109

     

ARTICLE 24 ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

111

 

Section 24.01. Acknowledgement and Consent to Bail In of EEA Financial
Institutions.

111

 

iv

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

Schedules Relating to Accommodations

 

Schedule 1

-

 

Form of Borrowing Notice

Schedule 2

-

 

Form of Interest Rate Election Notice

Schedule 3

-

 

Form of Drawing Notice

Schedule 4

-

 

Form of Issue Notice

Schedule 5

-

 

Notice Periods and Amounts

Schedule 6

-

 

Applicable Commitment Fee and Applicable Margins

 

Schedules Relating to the Administration of the Credit Agreement

 

Schedule 7

-

 

Form of Assignment and Assumption Agreement

Schedule 8

-

 

Form of Compliance Certificate

Schedule 9

-

 

Lender Commitments

Schedule 10

-

 

Form of Payment/Reduction Notice

Schedule 11

-

 

Existing BMO Letters of Credit

Schedule 12

-

 

Existing Outstanding Accommodations

 

Schedules Relating to Representations and Warranties

 

Schedule 6.03

-

 

Mortgaged Property

Schedule 8.01(6)

-

 

Material Authorizations

Schedule 8.01(10)

-

 

Real Property – Owned and Leased

Schedule 8.01(11)

-

 

Place of Business

Schedule 8.01(13)

-

 

Material Contracts

Schedule 8.01(18)

-

 

Pension Plans

Schedule 8.01(22)

-

 

Intellectual Property

Schedule 8.01(25)

-

 

Collective Agreements

Schedule 9.01(12)

-

 

Intellectual Property

Schedule 9.01(20)

-

 

Post-Closing Undertakings

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT made as of June 14,
2019 among TUCOWS.COM CO., as Canadian Borrower, TUCOWS (DELAWARE) INC., TING
INC., TING FIBER INC. and TUCOWS (EMERALD) LLC, as U.S. Borrowers, TUCOWS INC.,
as Parent, ROYAL BANK OF CANADA, as Agent, the financial institutions identified
on the signature pages hereto, as Lenders and ROYAL BANK OF CANADA., as Sole
Lead Arranger and Sole Bookrunner.

 

WHEREAS the Borrowers, the Parent, Bank of Montreal, as administrative agent,
and certain of the lenders are parties to a first amended and restated credit
agreement dated January 20, 2017 (as amended by a first amending agreement dated
June 6, 2017, an interim second amending agreement dated January 24, 2018 and a
second amending agreement dated March 18, 2019 (such agreement as amended, the
“Original Credit Agreement”)); and

 

AND WHEREAS the parties hereto have agreed to amend and restate the Original
Credit Agreement on the terms and conditions provided herein.

 

NOW THEREFORE for good and valuable consideration the receipt and sufficient of
which is agreed to by each of the parties hereto, the parties hereto acknowledge
and agree as follows:

 

ARTICLE 1

INTERPRETATION

 

Section 1.01.     Defined Terms.

 

As used in this Agreement, the following terms have the following meanings:

 

“Accommodation” means (i) an Advance made by a Lender on the occasion of any
Borrowing; (ii) the creation and purchase of Banker’s Acceptances or the
purchase of completed Drafts by a Lender on the occasion of any Drawing; and
(iii) the issue of a Letter of Credit by the Fronting Letter of Credit Lender on
the occasion of any Issue (each of which is a “Type” of Accommodation).

 

“Accommodation Notice” means a Borrowing Notice, an Interest Rate Election
Notice, a Drawing Notice or an Issue Notice, as the case may be.

 

“Accommodations Outstanding” means, at any time in relation to (a) a Borrower
and any Lender, the amount of all Accommodations outstanding thereunder made to
such Borrower by such Lender; (b) a Borrower and all Lenders, the amount of all
Accommodations outstanding thereunder made to such Borrower by the Lenders, (c)
the Borrowers and any Lender, the amount of all Accommodations outstanding
thereunder made to the Borrowers by such Lender; and (d) the Borrower and all
Lenders, the amount of all Accommodations outstanding thereunder made to the
Borrowers by the Lenders. In determining Accommodations Outstanding, the
aggregate amount thereof shall be determined on the basis of the aggregate
principal amount of all outstanding Advances, the aggregate Face Amount of all
outstanding BA Instruments (if any) which any applicable Lender has purchased or
arranged to have purchased and the aggregate principal amount of all outstanding
Swingline Advances for which the Lenders are contingently liable pursuant to
ARTICLE 3 and the aggregate Face Amount of all outstanding Letters of Credit for
which the Lenders are contingently liable pursuant to ARTICLE 5. In determining
Accommodations Outstanding, the foregoing amounts shall be expressed in U.S.
Dollars and each relevant amount denominated in Canadian Dollars shall be
converted (for purposes of such determination only) into its Equivalent Amount
in U.S. Dollars as of the date of determination.

 

 

--------------------------------------------------------------------------------

 

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the Assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Equity Interests of any Person or otherwise causing any Person to become a
Subsidiary of the Parent, or (c) an amalgamation, plan of arrangement, merger or
consolidation or any other combination with another Person, except any such
merger or consolidation involving such Person or a subsidiary in which the
shares of capital stock of such Person outstanding immediately prior to such
merger or consolidation continue to represent, or are converted into or
exchanged for shares of capital stock that represent, immediately following such
merger or consolidation, at least a majority, by voting power, of the capital
stock of (1) the surviving or resulting corporation; or (2) if the surviving or
resulting corporation is a wholly owned subsidiary of another corporation
immediately following such merger or consolidation, the parent corporation of
such surviving or resulting corporation, and “Acquire” and “Acquired” have
meanings correlative thereto.

 

“Adjusted EBITDA” means, in respect of any fiscal period, EBITDA for such fiscal
period plus an amount equal to the lesser of the following: (i) the portion (if
any) of the T-Mobile Liability, the Sprint Liability or other similar liability
to other carriers which was deducted in the determination of EBITDA for such
fiscal period; and (ii) the T-Mobile Liability, the Sprint Liability and any
other similar liability to other carriers included in the calculation of Funded
Debt as at the end of such fiscal period.

 

“Advances” means advances of funds made by a Lender under ARTICLE 3 and
“Advance” means any one of such advances. Advances may be denominated in
Canadian Dollars (a “Canadian Dollar Advance”) or U.S. Dollars (a “U.S. Dollar
Advance”). A Canadian Dollar Advance is designated as a “Canadian Prime Rate
Advance” and a U.S. Dollar Advance may (in accordance with ARTICLES 2 and 3) be
designated as a “LIBOR Rate Advance”, a “Base Rate (Canada) Advance” or “Base
Rate (United States) Advance”. Canadian Prime Rate Advances, Base Rate (Canada)
Advances and Base Rate (United States) Advances, are sometimes referred to,
collectively, as “Floating Rate Advances”. LIBOR Rate Advances are sometimes
referred to as “Fixed Rate Advances”. Each of a Canadian Prime Rate Advance, a
LIBOR Rate Advance, a Base Rate (Canada) Advance and a Base Rate (United States)
Advance is a “Type” of Advance.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.

 

“Agent” means Royal Bank of Canada, its successors and permitted assigns in its
capacity as an administration agent hereunder.

 

-2-

--------------------------------------------------------------------------------

 

 

“Agreement” means this amended and restated senior secured credit agreement and
all schedules thereto, as amended, supplemented or restated from time to time;
and the expressions “Article” and “Section” followed by a number mean and refer
to the specified Article or Section of this Agreement.

 

“Alternative Interest Rate Amendment” has the meaning set forth in the
definition of “LIBOR Rate”.

 

“Alternative Interest Rate Election Event” has the meaning set forth in the
definition of “LIBOR Rate”.

 

“AML Legislation” has the meaning set out in Section 15.10.

 

“Annual Business Plan” means a business plan in respect of the Parent and its
Subsidiaries for a Financial Year, approved by the board of directors of the
Parent and disclosing all assumptions made in the formulation thereof, which
shall include a detailed Capital Expenditure budget and projections on a
quarterly basis in respect of revenue, expenses, cashflow, balance sheet items
and compliance with all financial covenants in Section 9.03 herein.

 

“Applicable Margin” means, at any time, subject to the following sentences of
this definition, the margins in basis points per annum set forth in Schedule 6
corresponding to the Total Funded Debt to Adjusted EBITDA Ratio at such time. In
respect of (i) Canadian Prime Rate Advances, Base Rate (Canada) Advances and
Base Rate (United States) Advances, the Applicable Margin shall be the margin
referred to in the row “Canadian Prime Rate/Base Rate Advances” in Schedule 6;
and (ii) Drawings, LIBOR Rate Advances or Letters of Credit, the Applicable
Margin shall be the margin referred to in the row “BAs/Fixed Rate
Advances/Letters of Credit” in Schedule 6, in each case corresponding to the
Total Funded Debt to Adjusted EBITDA Ratio at such time. If applicable, each
Applicable Margin shall be adjusted in the manner prescribed in Schedule 6 five
Business Days after the date the Agent receives a Compliance Certificate
pursuant to Section 9.01(1)(c) calculating the Total Funded Debt to Adjusted
EBITDA Ratio. Such adjusted Applicable Margin shall apply in respect of (a)
Advances, from and after such date, (b) Drawings, to Drawings made from and
after such date (and shall not affect the Applicable Margin in respect of any
outstanding Drawing), and (c) Letters of Credit, to Letters of Credit fees
calculated from and after such date. In the event that the Parent has not
delivered a Compliance Certificate in respect of any Financial Quarter as
required pursuant to Section 9.01(1)(c), the Applicable Margin shall be the
highest rate provided for in any column of Schedule 6 until such time as such
Compliance Certificate has been delivered (and thereafter shall correspond to
the Applicable Margin calculated pursuant to the preceding sentences hereof). At
any time an Event of Default has occurred and is continuing the Applicable
Margins in Schedule 6 shall in each case be increased by 200 bps.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be the percentage
of the total Accommodations Outstanding represented by such Lender’s
Accommodations Outstanding.

 

-3-

--------------------------------------------------------------------------------

 

 

“Applicable Commitment Fee Rate” means, at any time, the commitment fee rate in
basis points per annum set forth and defined in the row headed “Applicable
Commitment Fee Rate” as applicable, in Schedule 6 and corresponding to the Total
Funded Debt to Adjusted EBITDA Ratio at such time. If applicable, the Applicable
Commitment Fee Rate shall be adjusted in the manner prescribed by Schedule 6
five Business Days after the date the Agent receives the relevant Compliance
Certificate pursuant to Section 9.01(1)(c) calculating the Total Funded Debt to
Adjusted EBITDA Ratio. In the event that the Parent has not delivered a
Compliance Certificate in respect of any Financial Quarter as required pursuant
to Section 9.01(1)(c), the Applicable Commitment Fee Rate shall be the highest
rate provided for in any column of Schedule 6 until such time as such Compliance
Certificate has been delivered (and thereafter shall correspond to the
applicable rate calculated pursuant to the preceding sentences hereof).

 

“Approved Fund” means, with respect to any Lender that is an investment fund
that invests in bank loans, any other investment fund that invests in bank loans
and is managed by the same investment advisor as such Lender or by an Affiliate
of such investment advisor.

 

“Arm’s Length” has the meaning interpreted for the purposes of the Income Tax
Act (Canada), as in effect as of the date hereof.

 

“Asset Sales” means, in respect of the Parent or any of its Subsidiaries, a
sale, lease or sublease (as lessor or sublessor), sale and leaseback,
assignment, conveyance, transfer or other disposition to, or any exchange of
property with, any other Person, in one transaction or a series of transactions,
of all or any part of the Parent’s or any of its Subsidiaries’ businesses,
assets or properties of any kind, whether real, personal, or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, including the
Equity Interests of any Subsidiary of the Parent (including by issuance of such
Equity Interests). For greater certainty, for purposes of Section 2.05(1), an
Asset Sale shall not include Dispositions of Assets between the Parent and any
Subsidiary Guarantor or between Subsidiary Guarantors.

 

“Assets” means, with respect to any Person, any property, assets and
undertakings of such Person of every kind and wheresoever situate, whether now
owned or hereafter acquired (and, for greater certainty, includes any equity or
like interest of such Person in any other Person).

 

“Assignment and Assumption” means an assignment and assumption agreement
substantially in the form of Schedule 7.

 

“Authorization” means, with respect to any Person, any authorization, order,
permit, approval, grant, licence, consent, right, franchise, privilege,
certificate, judgment, writ, injunction, award, determination, direction,
decree, by-law, rule or regulation of any Governmental Entity.

 

“BA Equivalent Note” has the meaning specified in Section 4.03(3).

 

“BA Instruments” means, collectively, Banker’s Acceptances, Drafts and BA
Equivalent Notes, and, in the singular, any one of them.

 

-4-

--------------------------------------------------------------------------------

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banker’s Acceptance” has the meaning specified in Section 4.01(1).

 

“Base Rate (Canada)” means, for any day, the rate of interest per annum equal to
the greater of (i) the per annum rate of interest which the Agent publicly
quotes or establishes for such day as its reference rate of interest for loans
in U.S. Dollars in Canada to its Canadian borrowers; and (ii) the Federal Funds
Rate plus 100 basis points per annum, adjusted automatically with each quoted or
established change in such rate, all without the necessity of any notice to the
Borrowers or any other Person.

 

“Base Rate (United States)” means, for any day, the rate of interest per annum
equal to the greater of (i) the per annum rate of interest which the Agent
publicly quotes or establishes for such day as its reference rate of interest
for loans in U.S. Dollars in the United States to its United States borrowers;
and (ii) the Federal Funds Rate plus 100 basis points per annum, adjusted
automatically with each quoted or established change in such rate, all without
the necessity of any notice to the Borrowers or any other Person.

 

“basis point” or “bps” means 1/100th of one per cent.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership, as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Beneficiary” means, in respect of a Letter of Credit, the beneficiary named in
the Letter of Credit or the Issue Notice with respect thereto.

 

“Bona Fide Debt Fund” means a bona fide debt fund, investment vehicle, regulated
banking entity or non-regulated lending entity that is primarily engaged in
making, purchasing, holding or otherwise investing in loans, commitments and
similar extensions of credit in the ordinary course of business.

 

“Borrower Materials” has the meaning specified in Section 23.01(4).

 

“Borrowers” means, collectively, the Canadian Borrower and the U.S. Borrowers,
and “Borrower” means any one of them, as applicable.

 

“Borrower’s Account” means, in respect of any Borrower, (i) in respect of
Canadian Dollars, such Borrower’s Canadian Dollar account, if applicable; (ii)
in respect of U.S. Dollars, such Borrower’s U.S. Dollar account, in each case
maintained by such Borrower with the Agent at its Toronto main branch (or other
designated branch acceptable to the Agent), the particulars of which shall have
been notified to the Agent by the applicable Borrower at least one Business Day
prior to the making of any Accommodation.

 

-5-

--------------------------------------------------------------------------------

 

 

“Borrowing” means a borrowing consisting of one or more Advances.

 

“Borrowing Notice” has the meaning specified in 3.02(1).

 

“Business” means the provision of network access, domain names and other
internet services.

 

“Business Day” means any day of the year, other than a Saturday, Sunday or other
day on which banks are required or authorized to close in Toronto, Ontario and,
where used in the context of (i) a Base Rate (Canada) Advance or a Base Rate
(United States) Advance, is also a day on which banks are not required or
authorized to close in New York, New York; and (ii) a LIBOR Rate Advance, is
also a day on which banks are not required or authorized to close in New York,
New York and is a London Business Day.

 

“Canadian Borrower” means Tucows.com Co., a Nova Scotia corporation and its
successors and permitted assigns.

 

“Canadian Dollars” and “Cdn.$” means lawful money of Canada.

 

“Canadian Prime Rate” means, for any day, the rate of interest per annum equal
to the greater of (i) the per annum rate of interest publicly quoted or
established as the “prime rate” of the Agent which it quotes or establishes for
such day as its reference rate of interest in order to determine interest rates
for commercial loans in Canadian Dollars in Canada to its Canadian borrowers;
and (ii) the average rate for Canadian Dollar banker’s acceptances having a term
of one month that appears on Reuters Service page CDOR (or such other page as is
a replacement page for such banker’s acceptances) at approximately 10:00 a.m.
(Toronto time) on such day plus 100 basis points per annum, adjusted
automatically with each quoted or established change in such rate, all without
the necessity of any notice to the Borrowers or any other Person.

 

“Canadian Prime Rate Advance” has the meaning specified in the definition of
Advance.

 

“Capital Expenditures” of any Person means expenditures of such Person that, in
accordance with GAAP, would be classified as capital expenditures.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, to deposit in a deposit account subject to the
control of the Agent or to pledge and deposit with or deliver to the Agent, for
the benefit of one or more of the Fronting Letter of Credit Lenders or Lenders,
as collateral for Letter of Credit Obligations or obligations of Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Agent and the applicable Fronting Letter of Credit
Lender shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Agent and the applicable Fronting Letter of Credit Lender. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

-6-

--------------------------------------------------------------------------------

 

 

“Cash Equivalents” means (i) short-term obligations of, or fully guaranteed by,
the government of the United States of America or Canada, (ii) short-term
obligations of, or fully guaranteed by, the government of a State of the United
States of America or of a Province of Canada, in each case having a rating of
“A-” (or the then equivalent grade) or better by a nationally recognized rating
agency, (iii) commercial paper having a rating of “A-” (or the then equivalent
grade) or better by S&P or Moody’s, (iv) demand or current deposit accounts
maintained in the ordinary course of business with any commercial bank,
(v) certificates of deposit issued by and time deposits with any Schedule I
Canadian chartered bank or any other commercial bank or trust company (whether
domestic or foreign) having capital and surplus in excess of U.S.$500,000,000
and a senior unsecured rating of “A-” or better by S&P or Moody’s, or (vi) money
market funds that invest substantially all of their assets in any of the
foregoing; provided in each case that the same has a term not exceeding (A) one
year in the case of (i), (ii) and (v) above, and (B) 180 days in the case of
(iii) and (vi) above.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any applicable Law, (b)
any change in any applicable Law or in the administration, interpretation or
application thereof by any Governmental Entity or (c) the making or issuance of
any applicable Law by any Governmental Entity. Notwithstanding anything herein
to the contrary, (a) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, and Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States, Canadian or foreign regulatory authorities, in each case pursuant
to Basel III, and (b) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (United States) and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a “Change in Law” regardless of the
date enacted, adopted, issued or implemented.

 

“Change of Control” means (i) any Person or group of Persons acting in concert
shall acquire control, directly or indirectly, of a majority by voting power of
the issued and outstanding Equity Interests of the Parent having the right to
vote for directors of the Parent; (ii) other than in the case of a Permitted
Replacement, individuals who were elected as members of the board of directors
of the Parent by the most recent resolutions of the shareholders of the Parent
shall no longer constitute a majority of the board of directors of the Parent at
any time prior to the next following resolutions of the shareholders of the
Parent relating to the election of the same; (iii) any sale, lease, exchange or
other transfer (in one transaction or series of related transactions) of all or
substantially all the Parent and its Subsidiaries’ property and assets; or (iv)
any Borrower or Guarantor shall cease to be a Wholly-Owned Subsidiary of the
Parent (except as otherwise agreed to by the Majority Lenders).

 

-7-

--------------------------------------------------------------------------------

 

 

“Claims” means all claims, demands, complaints, actions, suits, causes of
action, assessments or reassessments, charges, judgments, debts, liabilities,
expenses, costs, damages or losses, contingent or otherwise, including loss of
value, professional fees, including fees of legal counsel on a solicitor and his
or her own client basis, and all costs incurred in investigating or pursuing any
of the foregoing or any proceeding relating to any of the foregoing.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986 (United States), as amended, and
regulations promulgated thereunder.

 

“Collateral” means the Assets of a Loan Party in respect of which the Agent on
its own behalf and on behalf of one or more of the Secured Parties has or will
have a Lien pursuant to a Loan Document.

 

“Committed” means, for the purposes of Section 2.05(4), the Parent or its
applicable Subsidiary shall have entered into a written agreement for the repair
or replacement of the applicable affected property.

 

“Commitment” means U.S.$180,000,000, as such amount may be increased or reduced
pursuant to this Agreement, and a “Lender’s Commitment” means, at any time, the
relevant amount designated as such and set forth under such Lender’s name on
Schedule 9, in the assignment and assumption agreement executed and delivered
pursuant to ARTICLE 18 pursuant to which it shall become a party hereto, or as
otherwise increased or decreased pursuant to this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 USC § 1 et seq.)
(United States) as amended from time to time and any successor statute.

 

“Compliance Certificate” means a certificate of an officer of the Parent
substantially in the form attached hereto as Schedule 8.

 

“Consolidated Basis” means, in determining the results of operations or any
amount in respect of any period or at any time, the results of operations or
amounts, as applicable, with reference to the Parent and its Subsidiaries taken
as a whole for such period or at such time.

 

“Contracts” means contracts, licences, leases, agreements, commitments,
entitlements or engagements to which the Parent or any of its Subsidiaries is a
party or by which any of them are bound or under which the Parent or any of its
Subsidiaries has, or will have, any liability or contingent liability, and
warranties or guarantees (express or implied), but excluding any Authorizations.

 

“Credit Facility” or “Facility” means, the revolving credit facility made
available to the Borrowers by the Lenders in accordance with ARTICLE 2 for the
purposes specified in Section 2.03.

 

“DBRS” means DBRS Limited and DBRS Inc.

 

-8-

--------------------------------------------------------------------------------

 

 

“Default” means an event which, with the giving of notice or passage of time, or
both, would, unless cured or waived, constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.12(2), any Lender that (a) has
failed to (i) fund all or any portion of its Accommodations within two (2)
Business Days of the date such Accommodations were required to be funded
hereunder unless such Lender notifies the Agent and the Parent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Agent, each Fronting Letter of Credit
Lender, or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two (2)
Business Days of the date when due, (b) has notified the Parent, the Agent or
any Fronting Letter of Credit Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Accommodation hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Agent or the Parent, to confirm in writing to the Agent and the Parent
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Parent), or
(d) has, or has a direct or indirect parent company that has, at any time after
the date hereof, (i) become the subject of a proceeding under any Law relating
to bankruptcy, insolvency, reorganization or relief of debtors including any
plan of compromise or arrangement or other similar corporate proceeding
involving or affecting its creditors, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Canada Deposit Insurance Corporation, Federal
Deposit Insurance Corporation or any other provincial, state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender (x) solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Entity so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within Canada or the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Lender (or such Governmental Entity)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender, or (y) in the case of a Lender (or its direct or indirect parent
company) that is Solvent, solely by virtue of the precautionary appointment of
an administrator, guardian, custodian or similar official by a Governmental
Entity under or based on the Law of the country where such Person is subject to
home jurisdiction. Any determination by the Agent that a Lender is a Defaulting
Lender under clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(2)) upon delivery of written notice of such
determination to the Parent, each Fronting Letter of Credit Lender and each
Lender.

 

“Disposal” means any disposal by any means including dumping, incineration,
spraying, pumping, injecting, depositing or burying.

 

-9-

--------------------------------------------------------------------------------

 

 

“Disposition” means, with respect to any Asset of any Person, any direct or
indirect sale, assignment, cession, transfer (including any transfer of title or
possession), exchange, conveyance, release or gift of such Asset, including by
means of a Sale-Leaseback Transaction (unless accounted for as a Capital Lease
Obligation) and including any such transfer arising on liquidation, dissolution
or winding up of such Person; and “Dispose” and “Disposed” have meanings
correlative thereto.

 

“Distribution” means any amount paid to or on behalf of the shareholders,
partners or unitholders of any of the Parent or any of its Subsidiaries, or to
any Related Party thereto, by way of management fees, dividends, redemption of
shares, distribution of profits or otherwise, which payments are made to such
Persons in their capacity as shareholders, partners, unitholders or owners of
any of the Parent or any of its Subsidiaries or otherwise, or any other direct
or indirect payment in respect of the earnings or capital of any of the Parent
or any of its Subsidiaries to such Persons.

 

“Division/Series Transaction” shall mean, with respect to the Loan Parties and
their Subsidiaries, that any such Person (a) divides into two or more Persons
(whether or not the original Loan Party or Subsidiary thereof survives such
division) or (b) creates, or reorganizes into, one or more series, in each case
as contemplated under the laws of any jurisdiction.

 

“Draft” means, at any time, (i) a bill of exchange, within the meaning of the
Bills of Exchange Act (Canada), drawn by the Canadian Borrower on a Lender and
bearing such distinguishing letters and numbers as the Lender may determine; or
(ii) a depository bill within the meaning of the Depository Bills and Notes Act
(Canada).

 

“Drawing” means (i) the creation and purchase of Banker’s Acceptances by a
Lender pursuant to ARTICLE 4; or (ii) the purchase of completed Drafts by a
Lender pursuant to ARTICLE 4.

 

“Drawing Date” means any Business Day fixed for a Drawing pursuant to Section
4.03.

 

“Drawing Fee” means, with respect to each Draft drawn by the Canadian Borrower
and purchased by any Lender on any Drawing Date, an amount equal to the
Applicable Margin, multiplied by the product of (i) a fraction, the numerator of
which is the number of days, inclusive of the first day and exclusive of the
last day, in the term to maturity of such Draft, and the denominator of which is
365; and (ii) the Face Amount of such Draft.

 

“Drawing Notice” has the meaning specified in Section 4.03(1).

 

“Drawing Price” means, in respect of Drafts drawn by the Canadian Borrower to be
purchased by one or more Lenders on any Drawing Date, the amount by which (i)
the result (rounded to the nearest whole cent, with one-half of one cent being
rounded up) obtained by dividing the aggregate Face Amount of the Drafts by the
sum of one plus the product of (x) the Reference Discount Rate multiplied by (y)
a fraction, the numerator of which is the number of days, inclusive of the first
day and exclusive of the last day, in the term to maturity of the Drafts and the
denominator of which is 365; exceeds (ii) the applicable aggregate Drawing Fee.

 

-10-

--------------------------------------------------------------------------------

 

 

“E-System” means any electronic system approved by Agent, including Syndtrak®,
Intralinks® and ClearPar® and any other Internet or extranet based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“EBITDA” means, in respect of any fiscal period, without duplication (A) the
consolidated net income of the Parent in such fiscal period determined without
including or deducting (i) unrealized gains or losses arising from hedging
agreements and other foreign currency transactions; (ii) gains or losses arising
from or in connection with any sale or other disposition of assets outside the
ordinary course of business; or (iii) gains or losses arising from or in
connection with any revaluation of assets; plus (B) the following amounts (to
the extent such accounts were deducted in determining such consolidated net
income): Interest, income taxes, capital taxes, depreciation, amortization,
stock based compensation, non-cash charges relating to the impairment of
goodwill and other intangible assets, net deferred revenue (which, for purposes
of clarity, comprises the change in deferred revenue, net of prepaid domain name
registry and other internet service fees, to reflect the amount of cash
collected and paid for domain registrations and other internet services at the
time of activation), and any other non-cash expenses and extraordinary, unusual
or non-recurring expenses approved in writing by the Majority Lenders in their
discretion (but specifically including non-recurring professional fees and
expenses relating to the establishment or restructuring of the Facilities); all
determined in accordance with GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means, in the case of an assignment pursuant to Section
18.01, any Person (other than a natural person, any Loan Party, any Affiliate of
a Loan Party, any Defaulting Lender or any Ineligible Transferee) that meets the
criteria set out in Section 18.01(2).

 

“Eligible Hedging Agreements” means one or more interest rate or currency rate
hedging agreements between a Loan Party and any Lender or an Affiliate of such
Lender (collectively, the “Hedge Lenders”); provided that (a) any Swap
Termination Value owing by such Hedge Lender upon designation of an Early
Termination Date (as such term is defined in the ISDA Agreement), has been
assigned to the Agent as security for the Secured Obligations, and (b) any such
interest rate or currency rate hedging agreements entered into by a Loan Party
and any Person at the time that such Person or Affiliate of such Person was a
“Lender” hereunder shall continue to be an Eligible Hedging Agreement
notwithstanding that such Person or Affiliate of such Person ceases, at any
time, to be a “Lender” hereunder.

 

-11-

--------------------------------------------------------------------------------

 

 

“Environment” includes the air, surface water, underground water, any land, soil
or underground space even if submerged under water or covered by a structure,
all living organisms and the interacting natural systems that include components
of air, land, water, organic and inorganic matters and living organisms in the
environment or natural environment as defined in any Environmental Law and
“Environmental” shall have a similar extended meaning.

 

“Environmental Law” means all applicable and legally enforceable federal, state,
provincial, municipal or local statutes, regulations, by-laws, and Orders of any
Governmental Entity, any binding guidelines, policies or rules of any
Governmental Entity relating in whole or in part to the Environment or the
protection thereof and includes those laws relating to the storage, generation,
use, handling, manufacturer, processing, transportation, import, export,
treatment, Release, recycling or Disposal of any Hazardous Materials and any
laws relating to asbestos or asbestos-containing materials in the Environment,
in the workplace or in any building.

 

“Environmental Liabilities” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of the Parent or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, recycling, treatment
or Disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means all permits, certificates, approvals, consents,
authorizations, registrations and licences issued, granted, conferred or created
by or acquired from any Governmental Entity pursuant to any Environmental Laws.

 

“Equity Interests” means (a) all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or non-voting, participating or
non-participating, including common stock, preferred stock or any other equity
security and (b) all securities convertible into or exchangeable for any other
Equity Interests and all warrants, options or other rights to purchase,
subscribe for or otherwise acquire any other Equity Interests, whether or not
presently convertible, exchangeable or exercisable.

 

“Equivalent Amount” means, on any date, with respect to the specified amount of
any specified currency the amount of any other currency after giving effect to a
conversion of the specified amount of the first currency to the other currency
at the spot rate quoted for wholesale transactions by the Agent (or, if the
Agent does not provide such spot rate quotation, a quoted rate from another
financial institution selected by the Agent); provided that if the conversion is
of Canadian Dollars to U.S. Dollars or of U.S. Dollars to Canadian Dollars, the
rate used shall be the Bank of Canada rate for such a conversion as of the close
of the Business Day on such date (as quoted or published from time to time by
the Bank of Canada) if available.

 

-12-

--------------------------------------------------------------------------------

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any entity (whether or not incorporated) that, together
with the Parent or any of its Subsidiaries, is treated as a single employer
under Section 414 of the Code.

 

“ERISA Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is subject to ERISA and that is sponsored or maintained by the
Parent or any of its Subsidiaries or any ERISA Affiliate or with respect to
which the Parent or any of its Subsidiaries or any ERISA Affiliate may have any
liability (other than a Multiemployer Plan).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 10.01.

 

“Excess” has the meaning specified in Section 2.10.

 

“Exchange Act” means the Securities Exchange Act of 1934 (United States).

 

“Exchange Rate Determination Date” means the last Business Day of each calendar
month.

 

“Excluded Assets” has the meaning specified in Section 6.06.

 

“Excluded Swap Obligations” means, with respect to the Parent or any of its
Subsidiaries in its capacity as a Guarantor, any Swap Obligation if, and only to
the extent that and for so long as, all or a portion of the Guarantee by such
Person, or the grant by such Person, of a security interest in any of its Assets
to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Person’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guarantee by such
Person or the grant by such Person of such security interest becomes effective
with respect to such Swap Obligation; provided, however, that if any Guarantor
that was not an “eligible contract participant” at the time any such guarantee
of a Swap Obligation under an Eligible Hedging Agreement was entered into
thereafter becomes an “eligible contract participant,” such Guarantor shall, by
virtue of any applicable Pledge and Security Agreement or joinder thereto and
without any further action by any Person, be deemed to have guaranteed the Swap
Obligations under Eligible Hedging Agreements and granted a security interest to
secure such Swap Obligations under Eligible Hedging Agreements, and such Swap
Obligations under Eligible Hedging Agreements shall no longer constitute
Excluded Swap Obligations with respect to such Guarantor. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or any application or official
interpretation of any thereof).

 

-13-

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower, the Guarantors or any of their Subsidiaries hereunder or under any
Loan Document, (a) taxes imposed on or measured by its net income (however
denominated) or capital, and franchise taxes and branch profits Taxes, in each
case (i) imposed on it by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) are Other Connection Taxes, (b) any
withholding tax payable as a result of such recipient not dealing at Arm’s
Length with the Borrowers, the Guarantors or any of their Subsidiaries (other
than when an Event of Default has occurred and is continuing), (c) Taxes imposed
under FATCA and (e) in the case of a Foreign Lender (other than (i) an assignee
pursuant to a request by the Parent under Section 11.03(2) or (ii) any other
assignee to the extent that the Parent has expressly agreed, in its sole
discretion, that any withholding tax shall be an Indemnified Tax), any
withholding tax that (A) is imposed or assessed, and (B) is required by
applicable Law to be withheld or paid in respect of any amount payable hereunder
or under any Loan Document to such Foreign Lender where such applicable Law is
in effect at the time such Foreign Lender becomes a party hereto (or designates
a new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
11.02(5), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding tax pursuant to Section 11.02(1).

 

“Existing BMO Letters of Credit” means the letters of credit specified on
Schedule 11 hereto issued by Bank of Montreal pursuant to the Original Credit
Agreement.

 

“Face Amount” means (i) in respect of a BA Instrument, the amount payable to the
holder on its maturity; and (ii) in respect of a Letter of Credit, the maximum
amount which the Fronting Letter of Credit Lender is contingently liable to pay
the Beneficiary.

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof or any amended or successors version that is
substantively comparable and not materially more onerous to comply with
(including any Revenue Ruling, Revenue Procedure, Notice or similar guidance
issued by the U.S. Internal Revenue Service thereunder as a precondition to
relief or exemption from Taxes under such provisions), any agreements entered
into pursuant to Section 1471(b)(1) of the Code or any fiscal or regulatory
legislation, rules or official administrative practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

-14-

--------------------------------------------------------------------------------

 

 

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight United States Federal
funds transactions with members of the Federal Reserve System arranged by United
States Federal funds brokers, as published for the day (or if the day is not a
Business Day, for the preceding Business Day) by the Federal Reserve Bank of New
York, or if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day on such transactions received by the
Agent from three United States Federal funds brokers of recognized standing
selected by the Agent, acting reasonably.

 

“Fees” means the fees payable by the Parent, the Borrowers or any of their
Subsidiaries under this Agreement or under any other Loan Document.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Financial Quarter” means, in respect of each of the Parent, the financial
quarters ending March 31, June 30, September 30 and December 31.

 

“Financial Year” means, in respect of the Parent, its financial year commencing
on January 1 of each calendar year and ending on December 31 of such calendar
year.

 

“Fixed Rate Advance” has the meaning specified in the definition of “Advances”.

 

“Floating Rate Advance” has the meaning specified in the definition of
“Advances”.

 

“Flood Insurance” means, for any Material Owned Real Property (including any
personal property Collateral located on such Material Owned Real Property)
located in a Special Flood Hazard Area, Federal Flood Insurance or private
insurance reasonably satisfactory to Agent, in either case, that (a) meets the
requirements of FEMA and any other applicable federal agencies, (b) includes a
deductible not to exceed $100,000 and (c) has a coverage amount equal to the
lesser of (i) the insurable value of the buildings and any personal property
Collateral located on such Material Owned Real Property as determined by Agent
or (ii) the maximum policy limits set under the National Flood Insurance
Program.

 

“Flood Insurance Requirements” means, with respect to any Material Owned Real
Property, Agent shall have received: (i) evidence as to whether the applicable
Material Owned Real Property is located in a Special Flood Hazard Area pursuant
to a standard flood hazard determination form ordered and received by Agent, and
(ii) if such Material Owned Real Property is located in a Special Flood Hazard
Area, (A) evidence as to whether the community in which such Material Owned Real
Property is located is participating in the National Flood Insurance Program,
(B) the applicable Loan Party’s or Subsidiary’s written acknowledgment of
receipt of written notification from Agent as to the fact that such Material
Owned Real Property is located in a Special Flood Hazard Area and as to whether
the community in which such Real Estate is located is participating in the
National Flood Insurance Program and (C) copies of the applicable Loan Party’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance satisfactory to Agent and naming Agent as sole loss
payee on behalf of the Secured Parties.

 

-15-

--------------------------------------------------------------------------------

 

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is not
resident for income tax or withholding tax purposes under the laws of the
jurisdiction in which the Borrower is resident for tax purposes on the date
hereof and that is not otherwise considered or deemed in respect of any amount
payable to it hereunder or under any Loan Document to be resident for income tax
or withholding tax purposes in the jurisdiction in which the Borrower is
resident for tax purposes by application of the laws of that jurisdiction. For
purposes of this definition Canada and each Province and Territory thereof shall
be deemed to constitute a single jurisdiction and the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Fronting Exposure” means, at any time that there is a Defaulting Lender, with
respect to any Fronting Letter of Credit Lender, such Defaulting Lender’s pro
rata share of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by such Fronting Letter of Credit Lender, other than
Letter of Credit Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders, Cash Collateralized in
accordance with the terms hereof or otherwise mitigated in a matter reasonably
satisfactory to the applicable Fronting Letter of Credit Lender.

 

“Fronting Letter of Credit Lender” means (a) Royal Bank of Canada, and any
successor thereto hereunder in such capacity, and (b) with respect to Existing
BMO Letters of Credit only, Bank of Montreal.

 

“Fronting Letter of Credit Lender’s Fronting Letter of Credit Commitment” means,
at any time, the relevant amount designated as such and set forth under such
Lender’s name on Schedule 9 (or in respect of any other Lender, as otherwise
agreed to by the Parent, the Agent and such Lender) or in the assignment and
assumption agreement executed and delivered pursuant to ARTICLE 18 pursuant to
which it shall become a party hereto (as reduced or increased in accordance with
the terms hereof).

 

“Funded Debt” in respect of any Person means obligations of such Person which
are considered to constitute debt in accordance with GAAP, including
indebtedness for borrowed money (in the case of the Borrowers, specifically
including the Accommodations Outstanding), Subordinated Debt, Purchase Money
Obligations, Capital Lease Obligations, capitalized interest, and the redemption
price of any securities issued by such Person having attributes substantially
similar to debt (such as securities which are redeemable at the option of the
holder); but excluding the following: accounts payable, future income taxes
(both current and long-term) and obligations under hedging agreements which have
not yet become due and payable; plus, in the case of the Parent, the T-Mobile
Liability, the Sprint Liability and any similar liabilities to other carriers.

 

“GAAP” means, generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions and comparable stature and
authority within the accounting profession) that are applicable to the
circumstances as of the date of determination.

 

-16-

--------------------------------------------------------------------------------

 

 

“Governmental Entity” means any (i) multinational, federal, provincial, state,
municipal, local or other government, governmental or public department, central
bank, stock exchange, court, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) subdivision or authority of any of
the foregoing, or (iii) quasi-governmental, public sector entity, supra-national
entity (including the European Union and the European Central Bank), private
body, self-regulatory organization (including the National Association of
Insurance Commissioners) and any other entity exercising any executive,
legislative, judicial, regulatory, expropriation, taxing or administrative
authority under or for the account of any of the above.

 

“guarantee” means any agreement by which any Person assumes, guarantees,
endorses, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes liable upon, the obligation of any other Person, or agrees
to maintain the net worth or working capital or other financial condition of any
other Person or otherwise assures any creditor of such Person against loss, and
shall include any contingent liability under any letter of credit or similar
document or instrument.

 

“Guarantee” means any guarantee delivered by any Person in connection herewith.

 

“Guarantor” means the Parent and each direct and indirect Subsidiary of the
Parent that has (a) executed a Guarantee (or an addendum to a Guarantee or other
guarantee agreement (in form and substance satisfactory to the Agent acting
reasonably)) pursuant to which it (and any general partner thereof) has provided
an unconditional and unlimited guarantee of the obligations of the Borrowers and
the other Loan Parties under this Agreement and the other Loan Documents, (b)
provided security in form and substance substantially similar to that delivered
on the Closing Date by the Borrowers (as determined by the Agent acting
reasonably); and (c) delivered to the Agent all resolutions (corporate,
shareholder or otherwise), certificates and appropriate legal opinions as the
Agent may reasonably request. Any of the foregoing entities shall cease to be a
Guarantor in accordance with the provisions of this Agreement and the other Loan
Documents, and “Guarantor” means any one of them as applicable. As at the
Closing Date the following are Guarantors for purposes hereof: Tucows.com Co.,
Ting Inc., Ting Fiber, Inc., Tucows Inc., Tucows (Delaware) Inc., Tucows Domain
Inc., Tucows TLDS Inc., Ting Virginia, LLC, Blue Ridge Websoft, LLC, Fiber
Roads, LLC, Navigator Network Services, LLC, Tucows (Emerald), LLC, eNom, LLC,
Roam Mobility Holdings Inc. and Tucows (Germany) Inc. For the avoidance of
doubt, subject to any express exclusions set forth herein or in any Guarantee,
each Borrower also constitutes a Guarantor hereunder in respect of the
obligations of the other Borrowers and the other Loan Parties under this
Agreement and the other Loan Documents.

 

“Hazardous Material” means any and all (i) contaminants, pollutants, toxic or
hazardous material or wastes (including petroleum and any by product or
derivative thereof, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls); or (ii) substances which are or may be defined,
prohibited or regulated by Environmental Laws, or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, Disposal, Release, discharge, spillage, seepage, or filtration of
which is or shall be restricted, prohibited or penalized by any applicable
Environmental Law.

 

-17-

--------------------------------------------------------------------------------

 

 

“Hedge Lender” has the meaning specified in the definition of “Eligible Hedging
Agreements”.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Ineligible Transferee” means (i) certain Persons identified as “Disqualified
Lenders” in writing to the Agent by the Parent on or prior to the date of this
Agreement; and (ii) operating companies which are bona fide competitors of the
Loan Parties or their Subsidiaries and such competitors’ subsidiaries and
controlling equity holders (other than Bona Fide Debt Funds) as may be
identified by name in writing to the Agent prior to the date of this Agreement
or following the Closing Date (but only with the consent of the Majority
Lenders, not to be unreasonably withheld), by delivery of notice to the Agent
setting forth such person or persons. Notwithstanding the foregoing, no Person
shall be regarded as an Ineligible Transferee for purposes of this Agreement at
any time that an assignment or participation otherwise occurs in accordance with
Section 18.01 while an Event of Default has occurred and is continuing.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property, whether registered or not, owned,
licenced, used or held the Parent or any of its Subsidiaries, in respect of: (a)
inventions, pending patent applications (including divisions, reissues,
renewals, re-examinations, continuations, continuations-in-part and extensions)
and issued patents; (b) trade-marks, trade dress, trade-names, business names
and other indicia of origin; (c) copyrights; (d) industrial designs and similar
rights; and (e) urls, domain names and tag lines.

 

“Interest” means interest on loans, stamping fees in respect of bankers’
acceptances, the difference between the proceeds received by the issuers of
bankers’ acceptances and the amounts payable upon the maturity thereof, issuance
fees in respect of letters of credit, and any other charges or fees in
connection with the extension of credit which are determined by reference to the
amount of credit extended, plus standby fees in respect of the unutilized
portion of any credit facility; but for greater certainty “Interest” shall not
include capitalized interest (for greater certainty, being interest which is
accrued but not paid), agency fees, arrangement fees, structuring fees, fees
relating to the granting of consents, waivers, amendments, extensions or
restructurings, the reimbursement of costs and expenses, and any similar amounts
which may be charged from time to time in connection with the establishment,
administration or enforcement of the Credit Facility.

 

“Interest Coverage Ratio” means, in respect of any Financial Quarter, the ratio
of (i) EBITDA in the fiscal period comprised of such Financial Quarter and the
immediately preceding three Financial Quarters; to (ii) Interest Expense in
respect of such fiscal period.

 

“Interest Expense” means, in respect of any fiscal period, the aggregate amount
of Interest paid or payable in respect of the Funded Debt of the Parent and its
Subsidiaries on a consolidated basis in respect of such fiscal period (but for
greater certainty, excluding any Interest which is capitalized and not paid or
payable during such fiscal period).

 

-18-

--------------------------------------------------------------------------------

 

 

“Interest Period” means, for each LIBOR Rate Advance, a period commencing (i) in
the case of the initial Interest Period for such Advance, on the date of such
Advance; and (ii) in the case of any subsequent Interest Period for such
Advance, on the last day of the immediately preceding Interest Period applicable
thereto, and ending, in either case, on the last day of such period as shall be
selected by the applicable Borrower pursuant to the provisions below. Except as
provided in the next following sentences, the duration of each such Interest
Period shall be 1, 2, 3 or 6 months, as selected by the applicable Borrower
pursuant to Section 3.02 (or such shorter or longer period as agreed to by the
applicable Borrower and the Lenders, acting reasonably). No Interest Period may
be selected which (a) would extend beyond the Maturity Date or, in the opinion
of the Agent, acting reasonably, conflict with the repayment provisions set out
in ARTICLE 2, or (b) would result in there being outstanding LIBOR Rate Advances
collectively having more than 10 different maturity dates. Whenever the last day
of an Interest Period would otherwise occur on a day other than a Business Day,
the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day; provided that, if such extension would cause the last
day of such Interest Period to occur in the next following calendar month, the
last day of such Interest Period shall occur on the immediately preceding
Business Day.

 

“Interest Rate Election Notice” has the meaning specified in Section 3.03(2).

 

“Investment” means: (i) an investment made or held by a Person, directly or
indirectly, in another Person (whether such investment was made by the
first-mentioned Person in such other Person or was acquired from a third party);
(ii) a contribution of capital; and (iii) the acquisition or holding of common
or preferred shares, debt obligations, partnership interests and interests in
joint ventures; provided however that if a transaction would constitute a
“Capital Expenditure” as defined herein and would also constitute an
“Investment” as defined herein, it shall be deemed to constitute an Investment
and not a Capital Expenditure.

 

“Issue” means an issue of a Letter of Credit by the Fronting Letter of Credit
Lender pursuant to ARTICLE 5.

 

“Issue Date” has the meaning specified in Section 5.02.

 

“Issue Notice” has the meaning specified in Section 5.02.

 

“Judicial Order” has the meaning specified in Section 5.09(1).

 

“Laws” means all federal, state, local, or foreign law (statutory or common),
statutes, codes, ordinances, decrees, treaties, rules, regulations, municipal
by-laws, judicial or arbitral or administrative or ministerial or departmental
or regulatory judgments, orders, decisions, rulings or awards, policies,
restraints, guidelines, or other legal requirements or determinations of an
arbitrator or of any Governmental Entity or any provisions of the foregoing,
including general principles of common and civil law and equity, binding on or
affecting the Person (or any of such Person’s Assets) referred to in the context
in which such word is used; and “Law” means any one of the foregoing.

 

“Lenders” means, collectively, the financial institutions and other Persons set
forth on the signature pages hereof as Lenders (and for greater certainty shall
include the Swingline Lender and the Fronting Letter of Credit Lenders, as
applicable), and any Eligible Assignee thereof upon such Eligible Assignee
executing and delivering an assignment and assumption agreement referred to in
Section 18.01(2)(f) to the Parent and the Agent and in the singular any one of
such Lenders.

 

-19-

--------------------------------------------------------------------------------

 

 

“Letter of Credit” means a letter of credit or a bank letter of guarantee issued
or to be issued by the Fronting Letter of Credit Lender for the account of a
Borrower pursuant to ARTICLE 5 and in such form as the Fronting Letter of Credit
Lender may from time to time approve.

 

“Letter of Credit Obligations” means, at any time, the sum of (a) an amount
equal to the aggregate undrawn and unexpired amount (including the amount to
which any such Letters of Credit can be reinstated pursuant to the terms hereof)
of the then outstanding Letters of Credit and (b) an amount equal to the
aggregate drawn, but unreimbursed drawings on any Letters of Credit.

 

“LIBOR Rate” means, for any Interest Period with respect to a LIBOR Rate
Advance, the rate determined by the Agent by reference to the interest rate per
annum for deposits in U.S. Dollars for the relevant Interest Period set by ICE
Benchmark Administration listed on LIBOR 01 Page (or any display substituted
therefor or any successor thereto) (as set forth by any service selected by the
Agent that has been nominated by ICE Benchmark Administration (or any display
substituted therefor or any successor thereto) as an authorized information
vendor for the purpose of displaying such rates), as of approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the commencement of
such Interest Period; provided, however, that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBOR Rate” shall be the interest rate per annum determined by
the Agent to be the average of the rates per annum at which deposits in U.S.
Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period. If the LIBOR Rate determined pursuant to the foregoing for any
Interest Period is less than 0%, the LIBOR Rate for purposes of this Agreement
for such Interest Period shall be deemed to be 0%. If the Agent determines
(which determination shall be conclusive absent manifest error) at any time that
(a) the LIBOR Rate is no longer determinable or (b) the supervisor for the
administrator of the LIBOR Rate or a Governmental Entity having jurisdiction
over the Agent has made a public statement identifying a specific date after
which LIBOR Rate shall no longer be used for determining interest rates for
loans (either of the foregoing, an “Alternative Interest Rate Election Event”),
then the Agent shall give written notice of such determination to the Parent and
the Agent and the Parent shall endeavor to establish an alternate rate of
interest to the LIBOR Rate that gives due consideration to the then prevailing
market convention for determining a replacement standard for the LIBOR Rate for
syndicated loans in the United States and Canada at such time, and the Agent,
the Parent and the Borrowers shall enter into an amendment (an “Alternative
Interest Rate Amendment”) to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable;
provided, that if any such alternate rate of interest shall be less than 0%, the
LIBOR Rate for purposes of this Agreement for such Interest Period shall be
deemed to be 0%. To the extent an alternate rate of interest is adopted as
contemplated hereby, the approved rate shall be applied in a manner consistent
with prevailing market convention; provided, that, to the extent such prevailing
market convention is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent and the Parent. From such time as an Alternative Interest Rate Election
Event has occurred and continuing until an alternate rate of interest has been
determined in accordance with the foregoing terms and conditions, (x) any
Interest Rate Election Notice that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a LIBOR Rate Advance shall be ineffective,
and (y) if any Borrowing Notice requests a LIBOR Rate Advance, such Borrowing
shall be made as a Base Rate (United States) Advance; provided that, to the
extent such Alternative Interest Rate Election Event is as a result of clause
(b) above, then clauses (x) and (y) of this sentence shall apply during such
period only if LIBOR for such Interest Period is not available or published at
such time on a current basis.

 

-20-

--------------------------------------------------------------------------------

 

 

“Lien” means liens, charges, mortgages, pledges, security interests, hypothecs,
adverse claims, defects of title, deposit arrangements, any other similar rights
of third parties relating to any Asset and any other similar lien of any kind
that in substance secures payment and performance of an obligation.

 

“Loan Document” or “Loan Documents” means this Agreement, the Guarantees, the
Pledge and Security Agreements, the other Security, the Eligible Hedging
Agreements, the Other Secured Agreements and all other documents, certificates,
fee letters, instruments and agreements to be executed and delivered to the
Agent or the Lenders by any Loan Party as contemplated hereunder and thereunder
or any one or more of such documents.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors, and “Loan
Party” means any one of them.

 

“London Business Day” means a day on which dealings are carried on in the London
inter-bank market in respect of transactions in U.S. Dollars.

 

“Majority Lenders” or “Required Lenders” means, at any time, Lenders whose
Commitments, taken together, are greater than 66 2/3% of the aggregate amount of
the Commitments of all Lenders. If at any time the Commitments of the Lenders
have been cancelled, Majority Lenders/Required Lenders shall mean Lenders whose
Accommodations Outstanding, taken together, is greater than 66 2/3% of the
aggregate amount of the Accommodations Outstanding of all Lenders. For purposes
of this definition, subject to Section 2.12(1)(i), any Defaulting Lender shall
be disregarded in determining Majority Lenders/Required Lenders at any time.

 

“Margin Stock” means any “margin stock” as defined in Regulation T, U or X of
the FRB.

 

“Material Adverse Change” means any change or event which: (i) constitutes a
material adverse change in the business, operations, condition (financial or
otherwise) or properties of the Parent and its Subsidiaries on a consolidated
basis; (ii) is reasonably likely to materially impair the ability of the Loan
Parties (taken as a whole) to timely and fully perform their obligations under
the Loan Documents; or (iii) is reasonably likely to materially impair the
ability of the Agent or the Lenders to enforce their rights and remedies under
this Agreement or the Security.

 

-21-

--------------------------------------------------------------------------------

 

 

“Material Authorizations” means, collectively (i) the Authorizations specified
in Schedule 8.01(6); and (ii) any other Authorization of the Parent or any of
its Subsidiaries, the breach, non-performance or cancellation of which or the
failure of which to renew would reasonably be expected to have a Material
Adverse Change, and individually, any one of such Authorizations.

 

“Material Contracts” means, collectively (i) the Contracts specified in Schedule
8.01(13); and (ii) any other Contract of the Parent or any of its Subsidiaries
the breach, non-performance or cancellation of which or the failure of which to
renew would reasonably be expected to have a Material Adverse Change, and
individually, any one of such Contracts.

 

“Material IP” means, as of any date of determination, Intellectual Property of
the Loan Parties that, individually or in the aggregate, is necessary in or
material to the conduct of the business of the Parent and its Subsidiaries,
taken as a whole.

 

“Material Owned Real Property” means any owned real property of a Loan Party
that has a value in excess of $2,500,000.

 

“Maturity Date” means, June 14, 2023.

 

“Maximum Lawful Rate” has the meaning specified in Section 3.01(e).

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of (i) the Fronting Exposure of all Fronting Letter of Credit Lenders with
respect to Letters of Credit issued and outstanding at such time, or (ii) in the
case of Cash Collateral provided pursuant to Section 5.10(1), the Fronting
Exposure required to be cash collateralized pursuant to such Section, and (b)
otherwise, an amount determined by the Agent and the Fronting Letter of Credit
Lenders in their reasonable discretion.

 

“Minor Title Defects” in respect of any parcel of real property means
encroachments, restrictions, easements, rights-of-way, servitudes and defects or
irregularities in the title to such real property which are of a minor nature
and which, in the aggregate, will not materially impair the use of such Land for
the purposes for which such real property is held by the owner thereof.

 

“MNPI” has the meaning specified in Section 23.01(4).

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgaged Property” has the meaning specified in Section 6.02.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) that is subject to ERISA to which the Parent or any of its
Subsidiaries or any ERISA Affiliate has an obligation to contribute or with
respect to which the Parent or any of its Subsidiaries or any ERISA Affiliate
may have any liability.

 

-22-

--------------------------------------------------------------------------------

 

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that, among other things, mandates the purchase of flood
insurance to cover real property improvements and contents located in Special
Flood Hazard Areas in participating communities and may provide protection to
property owners through a federal insurance program.

 

“Net Proceeds” means any one or more of the following:

 

(a)     with respect to any Asset Sales by the Parent or any of its
Subsidiaries, the net amount equal to the aggregate amount received in cash in
connection with such Disposition (including, without limitation, the release of
any amount from an indemnity reserve, escrow or similar fund established in
connection with such Disposition, but only as and when received), less the sum
of reasonable fees, including reasonable accounting, advisory (including
investment banking fees) and legal fees, commissions and other out-of-pocket
expenses, a provision of taxes attributable to such Disposition and costs
associated with the repayment of Funded Debt (as evidenced by supporting
documentation provided to the Agent) or the unwinding of any hedge agreements
incurred or paid for by the Parent or any of its Subsidiaries in connection with
such Disposition;

 

(b)     with respect to the receipt of proceeds under any insurance policy
(other than business interruption insurance or liability policy), the net amount
equal to the aggregate amount received (or receivable) in cash by the Parent or
any of its Subsidiaries in connection with such insurance proceeds less a
provision for taxes attributable to such insurance proceeds;

 

(c)     with respect to the issuance of any Equity Interests by any Person or of
any capital contributions by any Person in such Person, the net amount equal to
the aggregate amount received in cash in connection with such issuance or
contribution by any Person in such Person, less the sum of reasonable fees,
including reasonable accounting, advisory (including investment banking fees)
and legal fees, commissions and other out-of-pocket expenses and costs
associated with repayment of Funded Debt (as evidenced by supporting
documentation provided to the Agent) or the unwinding of any hedge agreements
incurred or paid for by such Person in connection with the issuance of any such
Equity Interests or of any capital contributions by any Person in such Person;
and

 

(d)     with respect to the incurrence of any Funded Debt by any Person, the net
amount equal to the aggregate amount received in cash in connection with such
incurrence by such Person, less the sum of reasonable fees, including reasonable
accounting, advisory (including investment banking fees) and legal fees,
commissions and other out-of-pocket expenses and costs associated with repayment
of any Funded Debt (as evidenced by supporting documentation provided to the
Agent) or the unwinding of any hedge agreements incurred or paid for by such
Person in connection with the of such Funded Debt by such Person.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

 

-23-

--------------------------------------------------------------------------------

 

 

“Order” means any binding order, judgment, injunction, decree, award or writ of
any court, tribunal, arbitrator or Governmental Entity.

 

“Other Connection Taxes” means, with respect to the Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower, the Guarantors or any of their Subsidiaries hereunder or under any
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan
Document).

 

“Other Secured Agreements” means all agreements or arrangements (including
guarantees) entered into or made from time to time by the Parent or any of its
Subsidiaries in connection with: (a) cash consolidation, cash management and
credit card agreements and electronic fund transfer arrangements between the
Parent or any of its Subsidiaries and the Agent or any Lender or any Affiliate
thereof (collectively, “Service Lenders”), (b) daylight facility arrangements
between the Parent or any of its Subsidiaries and any Service Lender, and (c)
other transactions not made under this Agreement between the Parent or any of
its Subsidiaries and any Service Lender if it is agreed pursuant to a written
agreement signed by the Parent and the Agent (and the Agent is acting on the
instructions of all of the Lenders) that such debts, liabilities and obligations
shall be secured; and, for greater certainty, all such agreements and
arrangements entered into or made by the Parent or any of its Subsidiaries with
or in favour of any Person at the time that such Person was an “Agent” or a
“Lender” hereunder shall not cease to be an Other Secured Agreement if such
Person ceases to be an Agent or a Lender hereunder.

 

“Other Secured Obligations” means, obligations owed by the Parent or any of its
Subsidiaries in respect of any Other Secured Agreements, excluding Excluded Swap
Obligations.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other value-added, excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
pursuant to a request by the Parent under Section 11.03(2)).

 

“Owned Intellectual Property” means, the Intellectual Property specified as such
in Schedule 8.01(22).

 

“Participant” has the meaning specified in Section 18.01(4).

 

“Participant Register” has the meaning specified in Section 18.01(3).

 

“Patriot Act” has the meaning set out in Section 20.01(4).

 

“Payment Reduction Notice” has the meaning set out in Section 2.06(1).

 

-24-

--------------------------------------------------------------------------------

 

 

“Pension Plan” means (i) each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by the
Parent or any of its Subsidiaries for its employees or former employees, but
does not include the Canada Pension Plan or the Quebec Pension Plan as
maintained by the Government of Canada or the Province of Quebec, respectively
and (ii) any plan (including, without limitation, an ERISA Plan, a Multiemployer
Plan and a Title IV Plan), fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
Canada by the Parent or any of its Subsidiaries primarily for the benefit of
employees of such party residing outside Canada, which plan, fund or other
similar program provides, or results in, retirement income or a deferral of
income in contemplation of retirement.

 

“Permitted Acquisition” means an Acquisition of Equity Interests in a Person
(referred to herein as a “share purchase”), or an Acquisition of assets of a
Person (referred to herein as an “asset purchase”), in either case if all of the
following criteria are satisfied (except to the extent as may be otherwise
agreed in writing by the Majority Lenders in their discretion):

 

(a)

the Majority Lenders in their discretion shall have provided their prior written
consent to such Acquisition after conducting such due diligence they may
consider appropriate in the circumstances within a reasonable period of time
prior to the closing of such Acquisition to permit the review thereof by the
Agent and the Lenders; provided however that the prior written consent of the
Majority Lenders shall not be required in connection with an Acquisition
(hereinafter referred to as a “small Acquisition”) if (i) all other criteria
listed in this definition are satisfied in respect of such Acquisition; (ii) the
purchase price for such Acquisition plus the amount of any Funded Debt assumed
in connection therewith does not exceed $15,000,000; and (iii) the aggregate
purchase price for such Acquisition and all other small Acquisitions previously
completed in the same Financial Year plus the amount of all Funded Debt assumed
in connection therewith does not exceed $30,000,000;

 

(b)

such Person is engaged in a business similar to one or more of the businesses
conducted by the Borrowers as at the date of this Agreement;

 

(c)

the Acquisition does not involve a hostile or unsolicited take-over;

 

(d)

the Acquisition shall be accretive to Adjusted EBITDA on a twelve-month pro
forma prospective basis, after giving effect to (i) normalization adjustments
and (ii) pro forma synergies reasonably expected to result from such
Acquisition, in each case as may be advised by Parent and approved by the
Required Lenders;

 

(e)

in the case of a share purchase, immediately thereafter such Person will be a
Wholly-Owned Subsidiary of the Parent;

 

(f)

in the case of a share purchase (i) upon the completion of such Acquisition all
Funded Debt (except Funded Debt which will constitute Permitted Funded Debt
hereunder) of such Person shall be repaid and the holders of all Liens (except
Liens which will constitute Permitted Liens hereunder) affecting the assets of
such Person shall provide an undertaking to release and discharge such Liens
within thirty (30) days thereafter; and (ii) within thirty (30) days following
the completion of such Acquisition all Liens (except Liens which will constitute
Permitted Liens hereunder) affecting the assets of such Person shall be released
and discharged and such Person shall provide a Guarantee and Security as may be
required pursuant to the terms hereof to be provided by a Subsidiary of the
Parent hereunder (including registrations, searches, legal opinions and
ancillary documentation);

 

-25-

--------------------------------------------------------------------------------

 

 

(g)

in the case of an asset purchase, (i) upon the completion of such Acquisition
all Funded Debt (except Funded Debt which will constitute Permitted Funded Debt
hereunder) secured by the acquired assets shall be repaid and the holders of all
Liens (except Liens which will constitute Permitted Liens hereunder) affecting
such assets shall provide an undertaking to release and discharge such Liens
within thirty (30) days thereafter; and (ii) within thirty (30) days following
the completion of such Acquisition all Liens (except Liens which will constitute
Permitted Liens hereunder) affecting such assets shall be released and
discharged and all Security required herein to be provided to the Agent in
respect of such assets (including registrations, searches, legal opinions and
ancillary documentation) shall be provided;

 

(h)

the Acquisition does not involve the assumption of any material Environmental
Liabilities, and all representations and warranties contained herein with
respect to environmental matters shall be true and correct both immediately
before and immediately after such Acquisition;

 

(i)

the Parent and the other Loan Parties are in compliance with all covenants and
representations and warranties in all material respects under this Agreement and
the other Loan Documents and will remain in compliance after giving effect to
such Acquisition; and no Default or Event of Default shall have occurred and be
continuing or would result from the completion of such Acquisition; and

 

(j)

if the Parent or any of its Subsidiaries proposes to incur Subordinated Debt to
finance all or any portion of such Acquisition, the terms and conditions of such
Subordinated Debt shall be satisfactory to the Majority Lenders, and the
holder(s) of such Subordinated Debt shall enter into a subordination and
postponement agreement with the Agent containing terms and conditions
contemplated in the definition of “Subordinated Debt” herein;

 

and provided further that if any such transaction would constitute both a
Capital Expenditure and a Permitted Acquisition, it shall be deemed to
constitute a Permitted Acquisition and not a Capital Expenditure.

 

“Permitted Funded Debt” means, without duplication: (i) the Accommodations
Outstanding; (ii) indebtedness of the Parent to any one or more of its
Subsidiaries or between Subsidiaries of the Parent; (iii) Subordinated Debt;
(iv) Funded Debt of the Parent and its Subsidiaries secured by Permitted Liens;
(v) the T-Mobile Liability; the Sprint Liability and other similar liabilities
to other carriers in an aggregate amount not to exceed $7,500,000 at any time;
(vi) obligations under any guarantees which are considered to constitute Funded
Debt, but only to the extent such guarantees are permitted pursuant to this
Agreement; (vii) Capitalized Lease Obligations in an aggregate amount not to
exceed $2,500,000 at any time; (viii) daylight loans incurred by the Borrower or
any of its Subsidiaries to any Lender for bona fide tax planning or cash
management purposes; (ix) indebtedness of any Person that becomes a subsidiary
after the date hereof; provided that (A) such indebtedness exists at the time
such person becomes a subsidiary and is not created in contemplation of, or in
connection with, such Person becoming a subsidiary and (B) the aggregate
principal amount of indebtedness permitted by this part (ix) shall not exceed
$5,000,000 at any time outstanding; and (x) other indebtedness in an amount not
to exceed $2,500,000 at any time.

 

-26-

--------------------------------------------------------------------------------

 

 

“Permitted Liens” means:

 

(a)

Statutory Liens in respect of any amount which is not at the time overdue;

 

(b)

Statutory Liens in respect of any amount which may be overdue but the validity
of which is being contested in good faith and in respect of which reserves have
been established in accordance with GAAP;

 

(c)

Liens or rights of distress reserved in or exercisable under any lease for rent
not at the time overdue or for compliance with the terms of such lease not at
the time in default; and security deposits given under leases not in excess of
six (6) months’ rent;

 

(d)

any obligations or duties affecting any real property due to any public utility
or to any municipality or government, or to any statutory or public authority,
with respect to any franchise, grant, licence or permit in good standing and any
defects in title to structures or other facilities arising solely from the fact
that such structures or facilities are constructed or installed on real property
under government permits, leases or other grants in good standing; which
obligations, duties and defects in the aggregate do not materially impair the
use of such property, structures or facilities for the purpose for which they
are held;

 

(e)

Liens incurred or deposits of cash made or pledged to secure obligations under
workers’ compensation legislation or similar legislation, or in connection with
contracts, bids, tenders or expropriation proceedings, surety or appeal bonds,
costs of litigation when required by law, public and statutory obligations, and
warehousemen’s, storers’, repairers’, carriers’ and other similar Liens and
deposits;

 

(f)

security given to a public utility or any municipality or government or to any
statutory or public authority to secure obligations incurred to such utility,
municipality, government or other authority in the ordinary course of business
and not at the time overdue;

 

(g)

Liens and privileges arising out of judgments or awards in respect of which: an
appeal or proceeding for review has been commenced; a stay of execution pending
such appeal or proceedings for review has been obtained; and reserves have been
established in accordance with GAAP;

 

(h)

any Lien arising in connection with the construction or improvement of any real
property or arising out of the furnishing of materials or supplies therefor,
provided that such Lien secures moneys not at the time overdue (or if overdue,
the validity of which is being contested in good faith and in respect of which
and reserves have been established as reasonably required by the Majority
Lenders), notice of such Lien has not been given to the Agent or any Lender and
such Lien has not been registered against title to such real property;

 

-27-

--------------------------------------------------------------------------------

 

 

(i)

Minor Title Defects;

 

(j)

Permitted Purchase-Money Obligations;

 

(k)

Liens securing Capital Lease Obligations permitted hereunder provided such Liens
attach only to the assets (and proceeds therefrom) that are the subject matter
of such Capital Lease Obligations;

 

(l)

the Security;

 

(m)

Liens securing Subordinated Debt; and

 

(n)

any other Liens on property not otherwise permitted by this definition so long
as neither (i) the aggregate principal amount of the indebtedness and other
obligations secured thereby nor (ii) the aggregate fair market value (determined
as of the date such Lien is incurred) of the assets subject thereto exceeds
$5,000,000 at any time outstanding;

 

provided that the use of the term “Permitted Liens” to describe the foregoing
Liens shall mean that such Liens are permitted to exist (whether in priority to
or subsequent in priority to the Security, as determined by Applicable Law); and
for greater certainty such Liens shall not be entitled to priority over the
Security by virtue of being described in this Agreement as “Permitted Liens”.

 

“Permitted Purchase-Money Obligations” means Purchase Money Obligations incurred
or assumed in compliance with the provisions of this Agreement (for greater
certainty, including the restrictions relating to Capital Expenditures contained
in Section 9.02) in connection with the purchase, leasing or acquisition of
capital equipment in the ordinary course of business, provided that the
aggregate amount of the Parent and its Subsidiaries liability thereunder is not
at any time greater than $1,000,000.

 

“Permitted Replacement” means the replacement of those directors who (a) have
died, (b) have been found to be of unsound mind, or (c) resigned not as a result
of any disagreement with the Parent or any of its Subsidiaries on any matter
relating to its operations, policies or practices.

 

“Person” means a natural person, partnership, corporation, company, joint stock
company, trust, unincorporated association, joint venture or other entity or
Governmental Entity, and pronouns that have a similarly extended meaning.

 

“Pledge and Security Agreement” has the meaning specified in Section 6.01(ii).

 

“PPSA” means the Personal Property Security Act (Ontario) as from time to time
in effect; provided, that if attachment, perfection or priority of the Agent’s
security interests are governed by the personal property security laws of any
jurisdiction other than Ontario, “PPSA” shall mean those personal property
security laws in such other jurisdiction or, in the case of Quebec, other
applicable law governing security interest in personal property.

 

“Public Lender” has the meaning specified in Section 23.01(4).

 

-28-

--------------------------------------------------------------------------------

 

 

“Purchase Money Obligation” means, in respect of any Person, any Lien charging
property acquired by such Person, which is granted or assumed by such Person,
reserved by the transferor or which arises by operation of Law in favour of the
transferor concurrently with and for the purpose of the acquisition of such
property, in each case where: (i) the principal amount secured by such security
interest is not in excess of the cost to such Person of the property acquired
and costs associated with such acquisition; and (ii) such security interest
extends only to the property acquired and the proceeds therefrom.

 

“Reference Discount Rate” means, for any Drawing Date, in respect of any
Banker’s Acceptances or Drafts to be purchased pursuant to ARTICLE 4 by (i) a
Lender which is a Bank Act (Canada) Schedule I bank (and ATB Financial for
purposes of this clause (i)), the arithmetic average of the discount rates
(calculated on an annual basis) for Canadian Dollar Banker’s Acceptances having
an aggregate Face Amount equal to and with a term equal or comparable to such
Banker’s Acceptances or Drafts that appears on the Reuters Service page CDOR (or
such other page as is a replacement page for such banker’s acceptances) at
approximately 10:00 a.m. (Toronto time) on such date (as adjusted by the Agent
after 10:00 a.m. (Toronto time) to reflect any error in any posted rate or in
the posted average annual rate subsequently identified by Reuters); or (ii) any
other Lender, the rate specified in (i) plus 0.10%. If the rate in item (i) of
this definition of “Reference Discount Rate” is not available as at the
specified time, then the discount rate in respect of the Banker’s Acceptances
and Drafts referred to therein shall mean the discount rate (calculated on an
annual basis) quoted by the Agent at approximately 10:00 a.m. (Toronto time) as
the discount rate at which the Agent is offering to purchase, on the relevant
Drawing Date, its own Banker’s Acceptances or Drafts having an aggregate Face
Amount equal to and with a term to maturity equal or comparable to the Banker’s
Acceptances or Drafts to be acquired pursuant to item (i). If the Reference
Discount Rate determined pursuant to the foregoing for any period is less than
0%, the Reference Discount Rate for purposes of this Agreement for such period
shall be deemed to be 0%.

 

“Register” has the meaning specified in Section 18.01(3).

 

“Related Party” means, with respect to any Person, such Person’s Affiliates and
the directors, officers, employees and agents of such Person and such Person’s
Affiliates.

 

“Release” means, releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, migrating, escaping, leaching, disposing,
dumping, depositing, spraying, burying, abandoning, incinerating, seeping or
placing, or any similar action defined in any Environmental Law.

 

“Replacement Lender” has the meaning specified in Section 2.13.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Sale-Leaseback Transaction” means, with respect to any Person, any direct or
indirect arrangement entered into after the date hereof pursuant to which such
Person (or one or more of its Affiliates) transfers or causes the transfer of
any Assets to another Person and leases such Assets back from such Person.

 

-29-

--------------------------------------------------------------------------------

 

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Entity succeeding to any of its principal functions.

 

“Secured Obligations” has the meaning specified in Section 6.04.

 

“Secured Parties” means, collectively, the Agent, the Lenders, the Hedge Lenders
and the Service Lenders, and individually any one of them.

 

“Security” has the meaning specified in Section 6.01.

 

“Service Lenders” has the meaning specified in the definition of Other Secured
Agreements herein.

 

“Share Repurchases” means purchases by the Parent of its issued and outstanding
Equity Interests.

 

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property (for the avoidance of doubt,
calculated to include goodwill and other intangibles) of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, and (b) such Person is able to pay its debts and liabilities as they
mature. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood hazards, the current standard for which is at least a
one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100 year flood) in any given year, as per the applicable flood
maps.

 

“Sprint Agreement” means the Master Wireless Wholesale Agreement between Tucows
Inc., Ting Inc. and Sprint Spectrum L.P. dated October 8, 2014, (as amended,
restated, supplemented for replaced).

 

“Sprint Liability” means, at any time, the cumulative amount payable by the
Parent and its Subsidiaries at such time to Sprint Spectrum L.P. pursuant to
Section 2.21 (Required Revenue) of Schedule 1.0 (CDMA Service and LTE Service
Pricing) of the Sprint Agreement (for greater certainty, after deduction of the
cumulative amount spent by the Parent and its Subsidiaries on network services
thereunder) as determined in accordance with the Sprint Agreement.

 

“Statutory Lien” means a Lien in respect of any property or assets of the Parent
or any of its Subsidiaries created by or arising pursuant to any applicable
legislation in favour of any Person (such as but not limited to a Governmental
Entity), including, without limitation, a Lien for the purpose of securing such
Person’s obligation to deduct and remit employee source deductions and goods and
services tax pursuant to the Income Tax Act (Canada), the Excise Tax Act
(Canada), the Canada Pension Plan (Canada), the Employment Insurance Act
(Canada) and any legislation in any jurisdiction similar to or enacted in
replacement of the foregoing from time to time.

 

-30-

--------------------------------------------------------------------------------

 

 

“Subordinated Debt” means indebtedness of the Parent or any of its Subsidiaries
to any Person which the Lenders in their sole discretion have consented to in
writing and in respect of which the holder thereof has entered into a
subordination and postponement agreement in favour of the Agent in form and
substance satisfactory to the Agent and registered in all places where necessary
or desirable to protect the priority of the Security, which shall provide (among
other things) that: (i) the maturity date of such indebtedness is later than the
Maturity Date; (ii) the holder of such indebtedness may not receive any payments
on account of principal or interest thereon (except to the extent, if any,
expressly permitted therein); (iii) any security held in respect of such
indebtedness is subordinated to the Security; (iv) the holder of such
indebtedness may not take any enforcement action in respect of any such security
(except to the extent, if any, otherwise expressly provided therein) without the
prior written consent of the Agent; and (v) any enforcement action taken by the
holder of such indebtedness will not interfere with the enforcement action (if
any) being taken by the Agent in respect of the Security.

 

“Subsidiary” or “subsidiary” means, in respect of any Person, (i) any
corporation or company of which at least a majority of the outstanding
securities having by the terms thereof ordinary voting power to elect a majority
of the board of directors of such corporation or company is at the time
directly, indirectly or beneficially owned or controlled by the Person, or one
or more of its subsidiaries, or the Person and one or more of its subsidiaries;
(ii) any partnership of which, at the time, the Person, or one or more of its
subsidiaries, or the Person and one or more of its subsidiaries directly,
indirectly or beneficially own or control at least a majority of the voting
interests (however designated) thereof, or otherwise control such partnership;
and (iii) any other Person of which at least a majority of the voting interests
(however designated) are at the time directly, indirectly or beneficially owned
or controlled by the Person, or one or more of its subsidiaries, or the Person
and one or more of its subsidiaries.

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Eligible Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Eligible Hedging Agreements, (a) for any date
on or after the date such Eligible Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in (a), the
amount(s) determined as the mark-to-market value(s) for such Eligible Hedging
Agreements, as determined by the applicable Hedge Lender using its good faith,
commercially reasonable estimates at mid-market and in accordance with customary
methods for calculating mark-to-market values for substantially similar
agreements by leading dealers in the relevant market, which may include one or
more of the following types of information: (a) quotations (either firm or
indicative) for replacement transactions supplied by one or more third parties;
and (b) relevant market data in the relevant markets supplied by one or more
third parties, including without limitation, relevant rates, prices, yields,
yield curves, volatilities, spreads, correlations or other relevant market data
in the relevant market.

 

“Swingline Advance” means a Canadian Prime Rate Advance, a Base Rate (Canada)
Advance or a Base Rate (United States) Advance, as applicable, made to a
Borrower, in each case by the Swingline Lender pursuant to ARTICLE 3; provided
that, for the purposes of determining the applicable Canadian Prime Rate, Base
Rate (Canada) or a Base Rate (United States) applicable to such Advance, the
definitions thereof shall be read with reference to the “Swingline Lender”
instead of the “Agent”.

 

-31-

--------------------------------------------------------------------------------

 

 

“Swingline Commitment” means $10,000,000 and for greater certainty, the
Swingline Commitment forms part of the Commitment.

 

“Swingline Lender” means Royal Bank of Canada, and its successors and permitted
assigns.

 

“T-Mobile Agreement” means the Wholesale Supply Agreement between T-Mobile USA,
Inc. and Ting, Inc. dated December 8, 2014 (as amended, restated, supplemented
for replaced).

 

“T-Mobile Liability” means, at any time, the cumulative amount payable by the
Parent or any of its Subsidiaries at such time to T-Mobile USA, Inc. pursuant to
Section 2.7 (Minimum Purchase Guarantees) of Schedule B to the T-Mobile
Agreement (for greater certainty, after deduction of the cumulative amount spent
by the Parent or any of its Subsidiaries on network services thereunder) as
determined in accordance with the T-Mobile Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Entity, including any interest, additions to tax or penalties applicable
thereto.

 

“Title IV Plan” means an ERISA Plan that is subject to Title IV of ERISA.

 

“Total Funded Debt” means, any time, the Funded Debt of Parent and its
Subsidiaries on a consolidated basis at such time, specifically including for
greater certainty the Accommodations Outstanding, Subordinated Debt, the
T-Mobile Liability, the Sprint Liability and other similar liabilities to other
carriers at such time.

 

“Total Funded Debt to Adjusted EBITDA Ratio” means, at any time, the ratio of
(i) Total Funded Debt at such time less cash or Cash Equivalents of the Parent
and Guarantors in an aggregate amount of not more than $5,000,000 on deposit
with the Agent or one or more of the Lenders in respect of which the Agent (for
the benefit of itself and the other Secured Parties) has a first priority Lien;
to (ii) Adjusted EBITDA for the immediately preceding four Financial Quarters in
respect of which the Parent has delivered a Compliance Certificate hereunder.

 

“Type” has the meaning specified in the definition of “Accommodation” or
“Advance”, as the case may be, herein.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“U.S. Borrowers” means, Tucows (Delaware) Inc., a Delaware corporation, Ting
Inc., a Delaware corporation, Ting Fiber Inc., a Delaware corporation, and
Tucows (Emerald) LLC, a Delaware limited liability company, and individually any
one of them as applicable, in each case, and its successors and permitted
assigns.

 

-32-

--------------------------------------------------------------------------------

 

 

“U.S. Dollars” and “U.S.$” means lawful money of the United States of America.

 

“Wholly-Owned Subsidiary” means, in respect of any Person, at any time, any
Subsidiary, 100% of all of the equity interests (except directors’ qualifying
shares) and voting interests of which issued and outstanding shares of the
capital stock of, or in the case of a partnership or any other legal entity,
where all of the outstanding partnership or other ownership interests, are owned
by the Person or one or more of the Person and the Person’s other Wholly-Owned
Subsidiaries at such time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.     Gender and Number.

 

Any reference in the Loan Documents to gender includes all genders, and words
importing the singular number only include the plural and vice versa.

 

Section 1.03.     Interpretation not Affected by Headings, etc.

 

The provisions of a table of contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

Section 1.04.     Currency.

 

All references in the Loan Documents to dollars or $, unless otherwise
specifically indicated, are expressed in United States Dollars.

 

Section 1.05.     Certain Phrases, etc.

 

In any Loan Document (i) (y) the words “including” and “includes” mean
“including (or includes) without limitation” and (z) the phrase “the aggregate
of”, “the total of”, “the sum of”, or a phrase of similar meaning means “the
aggregate (or total or sum), without duplication, of”, and (ii) in the
computation of periods of time from a specified date to a later specified date,
unless otherwise expressly stated, the word “from” means “from and including”
and the words “to” and “until” each mean “to (or until) but excluding”.

 

Section 1.06.     Accounting Terms.

 

All accounting terms not specifically defined in this Agreement shall be
interpreted in accordance with GAAP. If any accounting changes occur and such
changes result in a material change in the calculation of the financial
covenants, standards or terms used in this Agreement or any other Loan Document
(other than Eligible Hedging Agreements or Other Secured Agreements), then the
Parent, the Agent and the Lenders agree to enter into negotiations in order to
amend such provisions of this Agreement or such Loan Document, as applicable, so
as to equitably reflect such accounting changes with the desired result that the
criteria for evaluating the Parent’s financial condition shall be the same after
such accounting changes as if such accounting changes had not been made;
provided, however, that the agreement of the Majority Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders. If the
Parent and the Majority Lenders agree upon the required amendments, then after
appropriate amendments have been executed and the underlying accounting change
with respect thereto has been implemented, any reference to GAAP contained in
this Agreement or in any other Loan Document (other than Eligible Hedging
Agreements or Other Secured Agreements) shall, only to the extent of such
accounting change, refer to GAAP, consistently applied after giving effect to
the implementation of such accounting change. If the Parent and the Majority
Lenders cannot agree upon the required amendments within thirty (30) days
following the date of implementation of any accounting change, then all
calculations of financial covenants and other standards and terms in this
Agreement and the other Loan Documents shall continue to be prepared, delivered
and made without regard to the underlying accounting change. In such case, the
Parent shall, in connection with the delivery of any financial statements under
this Agreement, provide a management prepared reconciliation of the financial
covenants to such financial statements in light of such accounting changes. To
the extent that the Parent shall deliver any financial statements hereunder
which contain amounts in any currency other than Canadian Dollars in respect of
any period, for the purposes of determining compliance with the standards and
terms in this Agreement and the other Loan Documents which are denominated in
Canadian Dollars figures, such amounts will be converted into Canadian Dollars
based upon the average of the Bank of Canada noon spot rate (or other rate
determined by the Agent if such spot rate is not available) for the applicable
period, unless expressly stated otherwise.

 

-33-

--------------------------------------------------------------------------------

 

 

Section 1.07.     Non-Business Days.

 

Except as otherwise specified herein, in any Loan Document, whenever any
payment, report, notice or other deliverable is stated to be due on a day which
is not a Business Day, such payment, report, notice or other deliverable shall
be deemed to be due on the next succeeding Business Day (for greater certainty,
it being understood that any applicable interest and Fees shall accrue in
respect of such succeeding Business Day and shall be added to the next payment
of interest and Fees required to be made hereunder).

 

Section 1.08.     Incorporation of Schedules.

 

The schedules attached to this Agreement shall, for all purposes of this
Agreement, form an integral part of it.

 

Section 1.09.     Reference to Agent or Lenders.

 

Any reference in any Loan Document to the Agent or a Lender shall be construed
so as to include its permitted successors, transferees or assigns hereunder in
such capacity, in accordance with their respective interests.

 

-34-

--------------------------------------------------------------------------------

 

 

Section 1.10.     References to Time of Day.

 

Except as otherwise specified herein, a time of day shall be construed as a
reference to Toronto, Canada time.

 

Section 1.11.     References to Applicable Laws.

 

Except as otherwise provided herein, any reference in any Loan Document to Laws
shall be construed to be a reference to such Laws as the same may have been, or
may from time to time be, enacted, promulgated, amended, reformed or otherwise
modified or re-enacted from time to time.

 

Section 1.12.     References to Agreements.

 

Except as otherwise provided herein, any reference in any Loan Document to this
Agreement, any other Loan Document or any other agreement or document shall be
construed to be a reference to this Agreement, such Loan Document or such other
agreement or document, as the case may be, as the same may have been, or may
from time to time be, amended, varied, restated, supplemented or otherwise
modified in accordance with the terms herein or therein (if applicable).

 

Section 1.13.     Rateable Portion of Accommodations.

 

References in this Agreement to a Lender’s rateable portion of Commitments or
Accommodations or rateable share of payments of principal, interest, Fees or any
other amount, shall mean and refer to a rateable portion or share as nearly as
may be rateable in the circumstances, as determined in good faith by the Agent.
Each such determination by the Agent shall be prima facie evidence of such
rateable share.

 

Section 1.14.     Amendment and Restatement.

 

This Agreement amends the Original Credit Agreement and restates and
consolidates in this Agreement the terms and provisions of the Original Credit
Agreement as so amended, and represents the entire agreement currently
constituted between the parties hereto respecting the subject matter of the
Original Credit Agreement. All references, if any, to the Original Credit
Agreement in any of the other Loan Documents, and in all other agreements,
documents and instruments delivered by the Loan Parties or any other Person in
connection with any of the Loan Documents, shall mean and be a reference to this
Agreement as this Agreement may from time to time in the future be further
amended, supplemented, restated or replaced. The parties hereto acknowledge and
agree that (i) this Agreement and the other agreements, documents and
instruments executed and delivered in connection herewith do not constitute a
novation or termination of the obligations and liabilities of any of the parties
under the Original Credit Agreement as in effect prior to the date hereof, and
(ii) such obligations and liabilities are in all respects continuing (as amended
and restated hereby) with the terms of the Original Credit Agreement being
modified only as provided in this Agreement.

 

-35-

--------------------------------------------------------------------------------

 

 

Section 1.15.      Resignation and Appointment of Replacement Agent.

 

(1)     Effective upon the date hereof, Bank of Montreal hereby notifies the
Borrowers and each Lender that it desires to resign as Agent under this
Agreement and all of the Loan Documents, such resignation to be effective upon
the date hereof. By their respective signatures below, each of the parties
hereto hereby acknowledge receipt of such notice of resignation. Effective upon
the date hereof, the Borrowers and the Lenders hereby appoint Royal Bank of
Canada as successor Agent hereunder and all Loan Documents executed in
connection therewith, and Royal Bank of Canada hereby accepts such appointment.
Each of the Borrowers (on behalf of itself and each of the other Loan Parties),
each Lender and each other Person party to this Agreement hereby consents to the
appointment of Royal Bank of Canada as successor Agent. In addition, Bank of
Montreal hereby notifies the Borrowers and each Lender that it desires to resign
as “Issuing Bank” and as “Swingline Lender” (in each case as defined in the
Original Credit Agreement) and the Borrowers and the Lenders hereby consent to
such resignation as of the date hereof. The Borrowers and the Lenders hereby
appoint (and consent to the appointment of) Royal Bank of Canada as successor
Issuing Bank (herein referred to as the Fronting Letter of Credit Lender) and
Swingline Lender hereunder and all Loan Documents executed in connection
herewith, and Royal Bank of Canada hereby accepts such appointment. The parties
hereto agree that Bank of Montreal is hereby discharged from its duties and
obligations as Agent, and hereby agree that the provisions of Article 15 hereof
and Article 13 of the Original Credit Agreement (specifically including for
greater certainty all indemnities, limitations of liability and other protective
contained herein and therein for the benefit of the Agent), and all other
protective provisions in any other Loan Documents for the benefit of the Agent
shall continue in full force and effect and shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent.

 

(2)     Bank of Montreal, acting in its capacity as resigning Agent hereunder
(in such capacity, the “Resigning Agent”), hereby assigns and delegates to Royal
Bank of Canada, acting in its capacity as successor Agent hereunder (in such
capacity, the “Successor Agent”), all of the Resigning Agent’s respective
rights, remedies, duties and other obligations as Agent hereunder and each of
the Loan Documents executed in connection therewith, including, without
limitation, in its respective capacities as a secured party, grantee, mortgagee,
beneficiary, assignee and each other similar capacity, if any, in which the
Resigning Agent was granted Liens on any real or personal property of any
Borrower, any other Guarantor, or any other Person as security for all or any of
the Secured Obligations owing to the Agent and/or Lenders hereunder or any Loan
Document; provided that such assignment is made without representations or
warranties as to the validity or enforceability of such Loan Documents, the
priority of the Liens constituted thereby or any other matter. The Successor
Agent hereby accepts such assignment and delegation and hereby assumes all of
such duties and other obligations. Each Borrower (on behalf of itself and each
other Guarantor) hereby acknowledges such assignment, delegation and assumption
and agrees, in its respective capacities as debtor, obligor, grantor, mortgagor,
pledgor, guarantor, surety, indemnitor, assignor and each other similar
capacity, if any, in which any such entity has previously granted Liens on all
or any part of its real or personal property pursuant to hereto or any Loan
Document, that such assignment, delegation and assumption shall not affect in
any way all or any of such Liens, all of which Liens remain and shall continue
to be in full force and effect and each of which is hereby ratified, confirmed
and reaffirmed in all respects. From and after the date hereof, the Successor
Agent shall have the same rights, remedies, duties and obligations, and the same
benefits, in such capacity under this Agreement and each Loan Document, as if it
were the original Agent thereunder. From and after the date hereof, each
reference in this Agreement and each of the Loan Documents to “Agent” shall in
each case mean and be a reference to Royal Bank of Canada, acting in such
capacity. Moreover, for the avoidance of doubt, each Borrower, the Guarantors,
the Successor Agent and Resigning Agent acknowledges and agrees that, upon
effectiveness of such assignment in accordance with the terms hereof, the
Resigning Agent shall have no further rights (other than indemnification rights
and similar rights pursuant to the terms of this Agreement and the other Loan
Documents that, pursuant to the terms of hereof or thereof expressly survive the
transfer of the administrative agency to Royal Bank of Canada as contemplated
hereby) or obligations (other than the obligations of Resigning pursuant to the
terms hereof), and shall no longer be deemed to constitute the “Agent” under
this Agreement or any of the other Loan Documents.

 

-36-

--------------------------------------------------------------------------------

 

 

(3)     Each Borrower, Bank of Montreal and each other Person party to this
Agreement agrees to execute or cause to be made (or cause their respective
Subsidiaries or Affiliates to execute or cause to be made, as the case may be)
all documents and UCC, PPSA or other registrations that are necessary or as
Royal Bank of Canada (or its counsel) may from time to time reasonably request,
to evidence its appointment as the successor Agent (and until such additional
documents or registrations are in effect Bank of Montreal shall hold the
benefits of such documents and registrations in trust for the benefit of Royal
Bank of Canada (as Successor Agent) and the other Secured Parties).

 

Section 1.16.     Temporary Non-Pro Rata Accommodations.

 

The parties hereto acknowledge and agree that (i) the amounts outstanding as
specified in Schedule 12 pursuant to the Original Credit Agreement shall be
deemed to be Accommodations outstanding hereunder; (ii) until the repricing date
specified for each “LIBOR Rate Contract” listed on Schedule 12, the
Accommodations outstanding hereunder will not be shared rateably among the
Lenders until such date and on such date, the Agent shall rebalance the
Accommodations outstanding such that from such date and thereafter the Lenders
share rateably therein as provided in this Agreement; and (iii) each existing
Accommodation specified as a “Base Rate Loan” in Schedule 12 will be reallocated
to the Lenders on a pro-rata basis as of the Closing Date.

 

Section 1.17.     Quebec Matters.

 

(1)     For purposes of any assets, liabilities or entities located in the
Province of Québec and for all other purposes pursuant to which the
interpretation or construction of this Agreement may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall include “movable property”,
(b) “real property” or “real estate” shall include “immovable property”, (c)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, “right of
retention”, “prior claim” and a resolutory clause, (d) any “right of offset”,
“right of setoff” or similar expression shall include a “right of compensation”,
(e) an “agent” shall include a “mandatary”, (f) “construction liens” shall
include “legal hypothecs”, (g) “joint and several” shall include “solidary”, (h)
“gross negligence or willful misconduct” shall be deemed to be “intentional or
gross fault”, (i) “easement” shall include “servitude”, and (j) “survey” shall
include “certificate of location and plan”. The parties hereto confirm that it
is their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only. Les
parties aux présents confeirment que c’est leur volonté que cette convention et
les autres documents de créedit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagées par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

 

-37-

--------------------------------------------------------------------------------

 

 

(2)     For the purposes of the grant of security under the laws of the Province
of Quebec which may now or in the future be required to be provided by any Loan
Party, the Agent is hereby irrevocably authorized and appointed by each of the
Secured Parties and, if applicable, on behalf of any of its Affiliates which is
a Secured Party, to act as the holder of an irrevocable power of attorney (fondé
de pouvoir) (within the meaning of Article 2692 of the Civil Code of Quebec) in
order to hold any hypothec granted under the laws of the Province of Quebec as
security for any debenture, bond or other title of indebtedness that may be
issued by any such Loan Party pursuant to a deed of hypothec and to exercise
such rights and duties as are conferred upon a fondé de pouvoir under the
relevant deed of hypothec and applicable Laws (with the power to delegate any
such rights or duties). Moreover, in respect of any pledge by any such Loan
Party of any such debenture, bond or other title of indebtedness as security for
any obligations arising under the Loan Documents, the Agent shall also be
authorized to hold such debenture, bond or other title of indebtedness as agent
and pledgee for its own account and for the benefit of all Lenders, Hedge
Lenders and Service Lenders (collectively, the “Secured Parties”), the whole
notwithstanding the provisions of Section 32 of the Act Respecting the Special
Powers of Legal Persons (Quebec). The execution prior to the date hereof by the
Agent in its capacity as fondé de pouvoir of any deed of hypothec or other
security documents made pursuant to the laws of the Province of Quebec, is
hereby ratified and confirmed. Any person who becomes a Lender or successor
Agent shall be deemed to have consented to and ratified the foregoing
appointment of the Agent as fondé de pouvoir, agent and mandatary on behalf of
all Secured Parties, including such person and any Affiliate of such person
designated above as a Secured Party. For greater certainty, the Agent, acting as
the holder of an irrevocable power of attorney (fondé de pouvoir), shall have
the same rights, powers, immunities, indemnities and exclusions from liability
as are prescribed in favour of the Agent in this Agreement, which shall apply
mutatis mutandis. In the event of the resignation and appointment of a successor
Agent, such successor Agent shall also act as the holder of an irrevocable power
of attorney (fondé de pouvoir).

 

Section 1.18.     Permitted Liens.

 

Any reference in any of the Loan Documents to a Permitted Lien is not intended
to subordinate or postpone, and shall not be interpreted as subordinating or
postponing, or as any agreement to subordinate or postpone, any Lien created by
any of the Loan Documents to any Permitted Lien.

 

-38-

--------------------------------------------------------------------------------

 

 

ARTICLE 2

CREDIT FACILITY

 

Section 2.01.     Availability.

 

(1)     Each Lender individually, and not jointly and severally, agrees, on the
terms and conditions of this Agreement, to make Accommodations in (i) Canadian
Dollars and U.S. Dollars to the Canadian Borrower; and (ii) the U.S. Borrowers
in U.S. Dollars, in a maximum aggregate amount equal to such Lender’s
Commitment. The Fronting Letter of Credit Lender agrees, in accordance with the
terms and conditions of this Agreement, to make Letters of Credit available to
the Borrowers up to the amount of the Fronting Letter of Credit Lender’s
Fronting Letter of Credit Commitment. The Swingline Lender agrees, on the terms
and conditions of this Agreement, to make Swingline Advances to the Borrowers in
a maximum amount equal to the Swingline Commitment. The failure of any Lender to
make an Accommodation shall not relieve any other Lender of its obligation, if
any, in connection with any Accommodation, but no Lender is responsible for any
other Lender’s failure in respect of such Accommodation. The Agent shall give
each applicable Lender prompt notice of any Accommodation Notice received from a
Borrower and of each applicable Lender’s rateable portion of any Accommodation.

 

(2)     Accommodations shall be made available by the Lenders to (i) the
Canadian Borrower as BA Instruments, Canadian Prime Rate Advances, LIBOR Rate
Advances and Base Rate (Canada) Advances; and (ii) the U.S. Borrowers as LIBOR
Rate Advances and Base Rate (United States) Advances. Accommodations by the
Swingline Lender shall be made available as Swingline Advances pursuant to
ARTICLE 3. Accommodations by the Fronting Letter of Credit Lender shall be made
available as Letters of Credit pursuant to ARTICLE 5.

 

Section 2.02.     Commitments and Facility Limits.

 

(1)     The Accommodations Outstanding under the Credit Facility shall not at
any time exceed the Commitment. The Accommodations Outstanding under the Credit
Facility to each Lender shall not at any time exceed such Lender’s Commitment.
The sum of the principal amount of all Swingline Advances shall not at any time
exceed the Swingline Commitment. The Face Amount of Letters of Credit
outstanding at any time shall not exceed $8,000,000. The parties hereto
acknowledge and agree that each of the Existing BMO Letters of Credit shall be
deemed to be Letters of Credit issued hereunder and the Borrowers hereby
covenant to use commercially reasonable efforts to have such Letters of Credit
replaced with Letters of Credit issues by Royal Bank of Canada hereunder within
180 days of the date of this Agreement.

 

(2)     The Credit Facility shall revolve and no payment or prepayment or
repayment under the Credit Facility shall reduce the Commitment thereunder
unless expressly otherwise provided for herein.

 

(3)      The Credit Facility shall be available in one or more Accommodations
from and after the date of this Agreement and from time to time prior to the
Maturity Date.

 

-39-

--------------------------------------------------------------------------------

 

 

Section 2.03.      Use of Proceeds.

 

The Borrower shall use the proceeds of Accommodations under the Credit Facility
to finance (i) working capital requirements and for other general corporate
purposes; (ii) Permitted Acquisitions (including customer base acquisitions in
domain space (including for greater clarity, domain names) and acquisitions
related to Ting Mobile and Ting Internet); (iii) Capital Expenditures (including
Capital Expenditures with respect to build out of “Fiber to the Home (FTTH)” in
existing and new markets); and (iv) Share Repurchases.

 

Section 2.04.     Mandatory Repayments.

 

(1)     The Borrowers shall repay (subject as otherwise provided in this
Agreement) the Accommodations Outstanding under the Credit Facility to the Agent
on behalf of each Lender (and the Commitment shall be permanently cancelled) on
the Maturity Date, together with all accrued interest and Fees and all other
amounts payable to the Lenders in connection with the Credit Facility. On the
Maturity Date, the Borrower shall deliver to the Fronting Letter of Credit
Lender (or cause to be delivered to the Fronting Letter of Credit Lender)
originals of each unexpired Letter of Credit issued by the Fronting Letter of
Credit Lender or Cash Collateral or a letter of credit (on terms and conditions
satisfactory to the Fronting Letter of Credit Lender) in lieu thereof.

 

Section 2.05.     Mandatory Prepayments.

 

(1)     An amount equal to the Net Proceeds from any Asset Sale by the Parent or
any of its Subsidiaries in excess of $15,000,000 (or the Equivalent Amount in
any other currency) in any Financial Year (whether individually or in aggregate
and taking into account any proceeds received in another currency at the
Equivalent Amount at the time such proceeds are received) shall be applied to
the repayment of Accommodations Outstanding under the Credit Facility (and the
Commitment shall be permanently reduced by an amount by which the Net Proceed of
such Disposition exceed $15,000,000), except to the extent that the Net Proceeds
from such Disposition of Assets are reinvested (other than in cash or Cash
Equivalents) or used in the Business by the Parent and its Subsidiaries within
180 days of the date of such Asset Sale.

 

(2)     An amount equal to the Net Proceeds from the issuance of any Equity
Interests (other than the Net Proceeds of an Excluded Equity Issuances) by the
Parent shall be applied forthwith upon receipt by or on behalf of the Parent or
any of its Subsidiaries to the repayment of Accommodations Outstanding under the
Credit Facility (and the Commitment shall be permanently reduced by the amount
of such Net Proceeds). For the purposes hereof “Net Proceeds of an Excluded
Equity Issuances” means the Net Proceed of an Equity Issuance which are used to
fund a Permitted Acquisition or Capital Expenditures permitted hereunder.

 

(3)     An amount equal to the Net Proceeds from the incurrence of any Funded
Debt by Parent or any of its Subsidiaries, other than Funded Debt permitted by
Section 9.02(1), shall be applied forthwith upon receipt by or on behalf of the
Parent or any of its Subsidiaries to the repayment of Accommodations Outstanding
under the Credit Facility (and the Commitment shall be permanently reduced by
the amount of such Net Proceeds).

 

-40-

--------------------------------------------------------------------------------

 

 

(4)     An amount equal to the Net Proceeds of any insurance maintained by the
Parent or any of its Subsidiaries (other than business interruption insurance)
received by the Parent or any of its Subsidiaries in an amount in excess of
$1,000,000 on account of each separate loss, damage or injury shall be applied
forthwith upon receipt thereof, to the repayment of Accommodations Outstanding
under the Credit Facility (and the Commitment shall be permanently reduced by an
amount by which the Net Proceed of such Disposition exceed $1,000,000) except to
the extent (y) such Net Proceeds shall have been expended by the Parent or its
applicable Subsidiary for the repair or replacement of the affected property
within 180 days of receipt of such Net Proceeds and the Parent shall have
furnished to the Agent evidence satisfactory to the Agent of such expenditure,
or (z) the Parent or one or more of its Subsidiaries has Committed to expend
such Net Proceeds for the repair or replacement of the affected property within
180 days of receipt of such Net Proceeds and such Net Proceeds are actually used
for the repair or replacement of the affected property within 365 days of the
receipt thereof.

 

Section 2.06.     Optional Reductions of Commitments.

 

(1)     The Parent may, subject to the provisions of this Agreement and without
penalty or bonus, prepay Accommodations Outstanding under the Credit Facility
and/or reduce the Commitment, in each case, in whole or, subject to the next
following sentence, in part, upon the number of Business Days’ notice to the
Agent specified in Schedule 5 by a notice (a “Payment Reduction Notice”)
substantially in the form of Schedule 10, which shall be irrevocable and binding
on the Borrowers and which shall specify the proposed date and aggregate
principal amount of the prepayment or reduction. In such case, the Borrowers
shall pay to the applicable Lenders in accordance with such notice the amount of
such prepayment or the amount by which the Accommodations Outstanding under the
Credit Facility exceed the proposed reduced Commitment. Each partial prepayment
or reduction shall be in a minimum aggregate principal amount of U.S.$500,000
and an integral multiple of U.S.$100,000. Notwithstanding the foregoing, the
Parent may permanently reduce the Commitment of a Defaulting Lender in
accordance with Section 2.13.

 

(2)     Subject to the next following sentence, the Canadian Borrower may not,
pursuant to this Section 2.06, prepay the amount of any Drawings, except on the
maturity date for the relevant Drawing. The Canadian Borrower may, pursuant to
this Section 2.06, prepay the amount of any Drawings by depositing with the
Agent the Face Amount of such Drawings to be held by the Agent in a cash
collateral account and invested in an interest bearing instrument and
irrevocably authorizing and directing the Agent to apply such amount on the
maturity date for the relevant Drawing to the repayment of the relevant BA
Instrument. Interest on amounts held on deposit by the Agent for such deposits
shall be paid to the Canadian Borrower on the maturity date for the relevant
Drawing.

 

Section 2.07.     Payments under this Agreement.

 

(1)     Unless otherwise expressly provided in this Agreement, the Borrowers
shall make any payment required to be made by it to the Agent by depositing the
amount of the payment to the applicable Borrower’s Account not later than 12:00
p.m. (Toronto time) on the date the payment is due. The Agent shall distribute
to each applicable Lender promptly on the date of receipt by the Agent of any
payment, an amount equal to the amount then due to each Lender.

 

-41-

--------------------------------------------------------------------------------

 

 

(2)     Unless otherwise expressly provided in this Agreement, the Agent shall
make Accommodations and other payments to the applicable Borrower under this
Agreement by crediting the applicable Borrower’s Account (or causing the
applicable Borrower’s Account to be credited) with the amount of the payment in
the relevant currency not later than 1:00 p.m. (Toronto time) on the date the
payment is to be made.

 

(3)     The Borrowers shall pay to the Agent on behalf of each applicable Lender
on written demand any amounts required to compensate the Lenders for any actual
loss suffered or incurred by it as a result of (i) the failure of the Borrowers
to effect an Accommodation in the manner and at the time specified in any
Accommodation Notice; (ii) any payment being made in respect of a BA Instrument
or a LIBOR Rate Advance other than on the maturity or expiration or on the last
day of an Interest Period applicable to it; or (iii) the failure of the
Borrowers to make a payment or a mandatory repayment in the manner and at the
time specified in this Agreement. Written notice as to the amount of any such
loss submitted in good faith by a Lender to the Borrowers shall be prima facie
evidence of such amount.

 

Section 2.08.     Application of Payments and Prepayments.

 

(1)     Subject to Section 10.03, all amounts received by the Agent from or on
behalf of the Borrower and not previously applied pursuant to this Agreement
shall be applied by the Agent as follows (i) first, in reduction of the
Borrowers’ obligations to pay any unpaid expenses of the Agent; (ii) second, in
reduction of the Borrowers’ obligations to pay any unpaid interest and any Fees
which are due and owing; (iii) third, in reduction of the Borrowers’ obligations
to pay any claims or losses referred to in Section 17.01; (iv) fourth, in
reduction of the Borrowers’ obligations to pay any amounts due and owing on
account of any unpaid principal amount of Advances which are due and owing; (v)
fifth, in reduction of the Borrowers’ obligations to pay any other unpaid
Accommodations Outstanding which are due and owing; (vi) sixth, in reduction of
any other obligation of the Borrowers under this Agreement and the other Loan
Documents; and (vii) seventh, to the Borrowers or such other Persons as may
lawfully be entitled to or directed to receive the remainder.

 

Section 2.09.     Computations of Interest and Fees.

 

(1)     All computations of interest shall be made by the Agent taking into
account the actual number of days occurring in the period for which such
interest is payable, and (i) if based on the Canadian Prime Rate, the Base Rate
(Canada) or the Base Rate (United States), on the basis of a year of 365 or 366
days, as the case may be; provided that, to the extent that clause (ii) of the
definition of Base Rate (Canada) or the Base Rate (United States) contemplates
that the Base Rate (Canada) or the Base Rate (United States), as applicable,
shall be determined by reference to the Federal Funds Rate, any such
determination shall be made on the basis of the actual number of days elapsed
over a year of 360 days; and (ii) if based on the LIBOR Rate, on the basis of a
year of 360 days.

 

(2)     All computations of Fees shall be made by the Agent on the basis of a
year of 365 or 366 days, as the case may be, taking into account the actual
number of days occurring in the period for which such fees are payable.

 

-42-

--------------------------------------------------------------------------------

 

 

(3)     For purposes of the Interest Act (Canada), whenever any interest or fee
under this Agreement is calculated using a rate based on a number of days less
than a full year, such rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate, (y)
multiplied by the actual number of days in the calendar year in which the period
for which such interest or fee is payable (or compounded) ends, and (z) divided
by the number of days based on which such rate is calculated. The principle of
deemed reinvestment of interest does not apply to any interest calculation under
this Agreement. The rates of interest stipulated in this Agreement are intended
to be nominal rates and not effective rates or yields.

 

Section 2.10.     Adjustment for Currency Fluctuations.

 

If the Agent shall notify the Parent in writing not later than 4:00 p.m.
(Toronto time) on an Exchange Rate Determination Date that solely by reason of
fluctuations in currency valuation, the Accommodations Outstanding under the
Credit Facility exceed 103% of the Commitment on the date immediately preceding
such Exchange Rate Determination Date (the amount by which such Accommodations
Outstanding exceed such Commitment on such date being the “Excess”), the
Borrowers shall, within three (3) Business Days thereafter, make a payment by
either (x) repaying Floating Rate Advances outstanding under the Credit Facility
in an amount equal to the Excess or, (y) if the Borrowers do not have Floating
Rate Advances outstanding under the Credit Facility in an amount equal to or
greater than the Excess, make a payment by repaying all Floating Rate Advances
in amounts less than the Excess (if any) under Credit Facility and by depositing
with the Agent an amount equal to the amount by which the Excess exceeds the
amount of the Floating Rate Advances under the Credit Facility repaid to be held
by the Agent in trust for the applicable Lenders and irrevocably authorizing and
directing the Agent to apply such payment to Fixed Rate Advances outstanding
under the Credit Facility on the expiry of the Interest Period thereof or as a
repayment of any reimbursement obligation in respect of any Drawings outstanding
under the Credit Facility on the next applicable maturity date. Any interest on
the amount deposited with the Agent shall be held in trust for the Borrowers and
shall be paid to the Borrowers on the next Exchange Rate Determination Date.

 

Section 2.11.     Commitment Fees.

 

(1)     The Borrowers shall pay to the Agent, for the account of the Lenders, a
fee calculated at a rate per annum equal to the Applicable Commitment Fee Rate
calculated in respect of each Lender, on the unused and uncancelled portion of
the Commitment of such Lender (without regard to any Swingline Advances which
such Lender is contingently liable for pursuant to Section 3.01(3)), calculated
daily and payable in arrears on the third Business Day of each calendar quarter
in respect of the immediately preceding calendar quarter, and on the Maturity
Date.

 

Section 2.12.     Defaulting Lender Adjustments.

 

(1)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Law:

 

 

(i)

Waivers and Amendments. No Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender. No Defaulting Lender shall be included as
a Lender for purposes of the calculation of “Majority Lenders”.

 

-43-

--------------------------------------------------------------------------------

 

 

 

(ii)

Defaulting Lender Waterfall. Any payment of principal, interest, fees, indemnity
payments or other amounts received by the Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE 10 or otherwise) or received by the Agent from a Defaulting Lender
pursuant to Section 13.01 shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to each Fronting
Letter of Credit Lender hereunder; third, to Cash Collateralize each Fronting
Letter of Credit Lender’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 5.10; fourth, as the Parent may request (so
long as no Default or Event of Default exists), to the funding of any
Accommodation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement; fifth, if so determined by the
Agent and the Parent, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Accommodations under this Agreement and (y) Cash
Collateralize each Fronting Letter of Credit Lender’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 5.10; sixth, to the
payment of any amounts owing to the Lenders or each Fronting Letter of Credit
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or Fronting Letter of Credit Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Accommodations or
Letter of Credit Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Accommodations were made or the
related Letters of Credit were issued at a time when the conditions set forth
herein were satisfied or waived, such payment shall be applied solely to pay the
Accommodations made by, and Letter of Credit Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Accommodations made by, or Letter of Credit Obligations owed to, such
Defaulting Lender until such time as all Accommodations and funded and unfunded
participations in Letter of Credit Obligations are held by the Lenders pro rata
in accordance with their applicable Commitments without giving effect to Section
2.12(1)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.12(1)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

-44-

--------------------------------------------------------------------------------

 

 

 

(iii)

Certain Fees.

 

 

(A)

No Defaulting Lender shall be entitled to receive any fee pursuant to Section
2.11 and Section 5.06 for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender);
provided such Defaulting Lender shall be entitled to receive fees pursuant to
Section 5.06 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its pro rata share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 5.10.

 

 

(B)

With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the applicable Fronting Letter of Credit Lender
the amount of any such fee otherwise payable to such Defaulting Lender with
respect to such Fronting Letter of Credit Lender’s Fronting Exposure to such
Defaulting Lender that has not been reallocated pursuant to clause (iv) below
(except where the Borrowers shall have provided Cash Collateral for such
Fronting Exposure pursuant to Section 5.10, in which case the Borrowers shall
not be required to pay any fee relating to the amount of such Cash Collateral)
and (z) not be required to pay the remaining amount of any such fee.

 

 

(iv)

Reallocation of Participations to Reduce Fronting Exposure. Upon written notice
to the Parent, all or any part of such Defaulting Lender’s participation in
Letter of Credit Obligations shall be automatically reallocated among the
Non-Defaulting Lenders in accordance with their respective pro rata share of the
Commitment (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Accommodations Outstanding under the Credit Facility of any Non-Defaulting
Lender to exceed the Commitment held by such Non-Defaulting Lender. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of the Borrowers, the Agent or
any Fronting Letter of Credit Lender as a result of such breach or a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

-45-

--------------------------------------------------------------------------------

 

 

 

(v)

Cash Collateral. If the reallocation described in clause (iv) above cannot, or
can only partially, be effected, the Borrowers shall, without prejudice to any
right or remedy available to it hereunder or under Law, Cash Collateralize each
Fronting Letter of Credit Lender’s Fronting Exposure, to the extent such
re-allocation has not eliminated the Defaulting Lender’s participation in Letter
of Credit Obligations in accordance with the procedures set forth in Section
5.10.

 

(2)     Defaulting Lender Cure. If the Parent, the Agent and each Fronting
Letter of Credit Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
Accommodations Outstanding of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Accommodations Outstanding
and funded and unfunded participations in Letters of Credit to be held pro rata
by the applicable Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.12(1)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(3)     New Letters of Credit. So long as any Lender which has a Commitment is a
Defaulting Lender, no Fronting Letter of Credit Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

(4)     Termination of Defaulting Lender Commitment. The Parent may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than
three (3) Business Days’ prior notice to the Agent (who will promptly notify the
Lenders thereof), provided that such termination will not be deemed to be a
waiver or release of any claim the Borrowers, the Agent, any Fronting Letter of
Credit Lender or any other Lender may have against such Defaulting Lender.

 

Section 2.13.     Replacement Lenders.

 

The Parent at its own cost and expense may designate an Eligible Assignee with
the prior written consent of the Agent (and acceptable to each Fronting Letter
of Credit Lender and the Swingline Lender), such consent not to be unreasonably
withheld, conditioned or delayed (a “Replacement Lender”) to assume all or any
part of the Commitments and the obligations of any Defaulting Lender hereunder,
and to purchase the Accommodations Outstanding of such Defaulting Lender and
such Defaulting Lender’s rights hereunder and with respect thereto, and within
ten (10) Business Days of such designation the Defaulting Lender shall (x) sell
to such Replacement Lender, without recourse upon, warranty by or expense to
such Defaulting Lender, by way of an Assignment and Assumption for a purchase
price equal to (unless such Defaulting Lender agrees to a lesser amount in
writing) the outstanding principal amount of the Accommodations made by such
Defaulting Lender, plus all interest accrued and unpaid thereon and all other
amounts owing to such Defaulting Lender hereunder, and (y) assign to such
Replacement Lender the Commitments of such Defaulting Lender. In the event any
Defaulting Lender fails to execute the Assignment and Assumption in connection
with an assignment pursuant to this Section, the Agent may, but only after such
Defaulting Lender has been paid in full what it is entitled to be paid under
this Section, upon two (2) Business Days’ prior notice to the Defaulting Lender,
execute such agreement on behalf of the Defaulting Lender, and each Lender
hereby grants to the Agent an irrevocable power of attorney (which shall be
coupled with an interest) for such purpose. Upon such assumption and purchase by
the Replacement Lender and subject to acceptance and recording of such
Assignment and Assumption by the Agent pursuant to Section 18.01(3) hereof, such
Replacement Lender shall be deemed to be a “Lender” for purposes of this
Agreement and such Defaulting Lender shall cease to be a “Lender” for purposes
of this Agreement and shall no longer have any obligations or rights hereunder
(other than any obligations or rights which according to this Agreement shall
survive the termination of the Commitments). Additionally, in the event a
Defaulting Lender has been a Defaulting Lender for more than ninety (90)
consecutive days, the Borrowers, at their own cost and expense, may repay in
full all outstanding obligations under the Loan Documents (except for the
Eligible Hedging Agreements and Other Secured Obligations) owed to such
Defaulting Lender and terminate in full all of the Commitment held by such
Defaulting Lender, and upon such repayment and termination such Defaulting
Lender shall cease to be a “Lender” for purposes of this Agreement and shall no
longer have any obligations or rights hereunder (other than any obligations or
rights which according to this Agreement shall survive the termination of the
Commitments).

 

-46-

--------------------------------------------------------------------------------

 

 

Section 2.14.      Increase of Commitment.

 

(1)     From time to time by notice in writing to the Agent, given at least 180
days prior to the Maturity Date, the Parent may request that the Commitment be
increased, such increase to be in a minimum amount of $10,000,000 for any one
increase (and integrals of $1,000,000), to a maximum aggregate increase in the
Commitments taken as a whole of $60,000,000 (each such increase of the
Commitment being an “Increased Commitment”). Such notice shall specify the
amount of the Increased Commitment requested at such time and the effective date
thereof (which date shall not be earlier than 10 Business Days and not later
than 30 days after the date of such notice (or such shorter or longer period as
agreed to by the Agent and the Parent), the “Effective Date”). The Agent shall
immediately advise the Lenders and offer each Lender an opportunity to provide
its pro rata share portion of the Increased Commitment (in relation to a
Lender’s pro rata share of the Commitment) in respect of such Lender and shall
also offer any such Lender willing to provide such portion of the Increased
Commitment (each a “Consenting Lender”) the opportunity to provide the amount of
the Increased Commitment of each Lender that has not consented to provide its
pro rata portion of the Increased Commitment (each a “Non-Consenting Lender” and
the pro rata portion attributable to the Increased Commitment of each
Non-Consenting Lender (each a “Non-Consenting Lender’s Increased Commitment
Amount”)).

 

-47-

--------------------------------------------------------------------------------

 

 

(2)     If the Consenting Lenders have not offered to acquire all of the
Non-Consenting Lender’s Increased Commitment Amount, then the Parent may arrange
for one or more other financial institutions acceptable to the Agent, the
Swingline Lender and the Fronting Letter of Credit Lender, acting reasonably
(each, a “Substitute Lender”), to offer to provide the balance of such
Non-Consenting Lender’s Increased Commitment Amount and any such Substitute
Lender that has agreed to provide an Increased Commitment shall sign an addendum
to this Agreement, in form and substance satisfactory to the Agent, pursuant to
which such Substitute Lender becomes a Lender under this Agreement and the
parties thereto may specify the other term and conditions thereof (provided that
the maturity date for any such Increased Commitment shall not be prior to the
Maturity Date).

 

(3)     The availability of any Increased Commitment is subject to the
conditions precedent that (i) the representations and warranties contained in
Section 8.01 (other than those made as of an earlier date only) are true and
correct in all material respects as if they were made on the Effective Date;
(ii) no Default or Event of Default has occurred and is continuing; (iii) with
respect to any Substitute Lender, the consent of the Agent, the Swingline Lender
and the Fronting Letter of Credit Lender, such consent not to be unreasonably
withheld, conditioned or delayed; (iv) the financial covenants set forth in
Section 9.03 would be satisfied on a pro forma basis as of the Effective Date;
and (v) the Agent and each Lender shall have been reimbursed by Borrowers for
all fees, costs and expenses incurred in connection with the request for, and
implementation of, such Increased Commitment. The Increased Commitment shall be
effective on the Effective Date.

 

ARTICLE 3

ADVANCES

 

Section 3.01.     The Advances.

 

(1)     Each applicable Lender severally and not jointly agrees, in accordance
with the terms and conditions of this Agreement and in accordance with the
applicable Borrowing Notice, to make Advances to the Borrowers from time to time
on any Business Day prior to the Maturity Date. The Swingline Lender agrees, in
accordance with the terms and conditions of this Agreement, to make Swingline
Advances (on a same day basis) to the Borrowers from time to time on any
Business Day prior to the Maturity Date.

 

(2)     Each Borrowing under the Credit Facility shall consist of Advances made
to the applicable Borrower on the same day by the applicable Lenders in
accordance with each applicable Lender’s relevant rateable portion. Each
requested Advance shall be in at least the minimum aggregate amount and in an
integral multiple of the amount set forth in Schedule 5.

 

(3)     The Swingline Lender may, in its sole discretion, give notice to the
Agent who shall forthwith notify the Lenders that the principal amount of the
Swingline Lender’s outstanding Swingline Advances to the Borrowers shall be
funded with a Borrowing or Borrowings under the Credit Facility (provided that
such notice shall be deemed to have been given (y) on the Maturity Date if the
Borrowers shall not have repaid all Swingline Advances on or prior to such day,
and (z) upon the occurrence of an Event of Default, in which case Advances under
the Credit Facility) (each such Borrowing, a “Mandatory Borrowing”) shall be
made on the next Business Day by all Lenders so that, immediately after the
Mandatory Borrowing, each Lender shall share rateably in the Accommodations
Outstanding under the Credit Facility and the proceeds of such Mandatory
Borrowing shall be applied directly by the Agent to repay Advances outstanding
to the Swingline Lender. Each Lender shall make Advances pursuant to a Mandatory
Borrowing in the amount and in the manner specified in writing by the Agent
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for Borrowings otherwise required under this Agreement;
(ii) that the conditions specified in ARTICLE 7 are not then satisfied; (iii)
that a Default or an Event of Default has occurred and is continuing; (iv) the
date of such Mandatory Borrowing; and (v) any reduction in the Commitment after
any Swingline Advance was made by the Swingline Lender. In addition to the
foregoing, the Borrower shall cause each Swingline Advance to be repaid in full
on the last Business Day of each calendar week.

 

-48-

--------------------------------------------------------------------------------

 

 

Section 3.02.     Procedure for Borrowing.

 

(1)     Except as provided in Section 3.02(2), each Borrowing shall be made on
the number of days prior notice specified in Schedule 5, given not later than
11:00 a.m. (Toronto time) by the applicable Borrower to the Agent. Each notice
of a Borrowing (a “Borrowing Notice”) shall be in substantially the form of
Schedule 1, shall be irrevocable and binding on the applicable Borrower and
shall specify (i) the requested date of the Borrowing; (ii) the Type of Advance
requested; (iii) the aggregate amount of the Borrowing; and (iv) in the case of
a LIBOR Rate Advance, the initial Interest Period. Upon receipt by the Agent of
funds from the applicable Lenders and fulfilment of the applicable conditions
set forth in ARTICLE 7, the Agent will make such funds available to the
applicable Borrower in accordance with ARTICLE 2.

 

(2)     Each Swingline Advance (i) may be made on the same day’s telephone
request (followed by notification via a Borrowing Notice) made on or before
11:00 a.m. (Toronto time) on such day and in such amount, as requested by the
applicable Borrower to the Swingline Lender, providing the same information to
the Swingline Lender as would be contained in a Borrowing Notice (which shall be
deemed to have been so provided); or (ii) shall be made by the Swingline Lender,
without notice from or to the Borrowers, in respect of any overdraft in any one
or more of the accounts of the Borrowers with the Swingline Lender by deposit to
such account of an amount equal to such overdraft. All payments of principal and
interest with respect to a Swingline Advance shall be made by the Borrowers, as
applicable, directly to the Swingline Lender, and the Swingline Lender is hereby
irrevocably authorized and directed to debit any bank account maintained by the
Borrowers with the Swingline Lender in order to effect such payment.

 

Section 3.03.     Conversions and Rollovers Regarding Advances.

 

(1)     Subject to the Types of Accommodation and Advances, the Borrowers may
elect to (i) change any Advance outstanding, or any portion thereof, in each
case, in the minimum aggregate amount referred to in Schedule 5 to another Type
of Advance or convert an Advance outstanding to another Type of Accommodation
(y) in the case of a Floating Rate Advance, as of any Business Day, and (z) in
the case of a LIBOR Rate Advance, as of the last day of the Interest Period
applicable to such LIBOR Rate Advance; provided that in the case of the change
or conversion of an Advance denominated in one currency to an Advance
denominated in another currency, the principal amount and interest thereon of
such Advance to be changed or converted is paid in full on the date of such
change or conversion; or (ii) continue any LIBOR Rate Advance for a further
Interest Period beginning on the last day of the then current Interest Period
applicable to such LIBOR Rate Advance.

 

-49-

--------------------------------------------------------------------------------

 

 

(2)     Each election to change or convert an Advance into another Type of
Advance or Type of Accommodation or to continue a LIBOR Rate Advance for a
further Interest Period, shall be made on the number of days prior notice
specified in Schedule 5 given, in each case, not later than 11:00 a.m. (Toronto
time) by the applicable Borrower to the Agent. Each such notice (an “Interest
Rate Election Notice”) shall be given substantially in the form of Schedule 2
and shall be irrevocable and binding upon the applicable Borrower. If the
applicable Borrower fails to deliver an Interest Rate Election Notice to the
Agent for any LIBOR Rate Advance as provided in this Section 3.03(2), such LIBOR
Rate Advance shall be converted (as of the last day of the applicable Interest
Period) to and be outstanding as a Base Rate (Canada) Advance or Base Rate
(United States) Advance, as applicable. No Borrower shall select an Interest
Period which conflicts with the definition of Interest Period.

 

Section 3.04.     Circumstances Requiring Canadian Dollar Advances

 

(1)     If, in connection with any U.S. Dollar Advance, a Lender determines in
good faith and notifies the Parent and the Agent that (i) by reason of
circumstances affecting financial markets inside or outside Canada, deposits of
U.S. Dollars are unavailable to such Lender; (ii) adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided in the
definition of LIBOR Rate; (iii) the making or continuation of any U.S. Dollar
Advances to the Borrowers has been made impracticable (y) by the occurrence of a
contingency (other than a mere increase in rates payable by such Lender to fund
the Advances) which adversely affects the funding of the Credit Facility at any
interest rate computed on the basis of the LIBOR Rate, or (z) by reason of a
change since the date of this Agreement in any applicable Law or in the
interpretation thereof by any Governmental Entity which affects such Lender and
which results in the LIBOR Rate no longer representing the effective cost to
such Lender of deposits in such market; or (iv) any Change in Law has made it
unlawful for such Lender to make or maintain or to give effect to its
obligations in respect of U.S. Dollar Advances as contemplated hereby, then:

 

(a)         the right of the Borrowers to select any such Type of Advance from
such Lender shall be suspended from the date of such notice thereof by such
Lender to the Agent until such Lender determines, and has given notice of such
determination to the Agent, that the circumstances causing the suspension no
longer exist (which it shall do as soon as practicable thereafter);

 

(b)         if any such Type of Advance is not yet outstanding, any applicable
Accommodation Notice shall be suspended in respect of such Lender from the date
of notice thereof by such Lender to the Agent until such Lender determines, and
has given notice of such determination to the Agent, that the circumstances
causing the suspension no longer exist (which it shall do as soon as practicable
thereafter);

 

(c)          if any LIBOR Rate Advance is already outstanding at any time when
the right of the Borrowers to select a LIBOR Rate Advance is suspended, it and
all other LIBOR Rate Advances shall be converted automatically into a Base Rate
(Canada) Advance or Base Rate (United States) Advance, as applicable, on the
last day of the then current Interest Period applicable thereto (or on such
earlier date as may be required to comply with any applicable Law) or, if at
such time the right of the Borrowers to select a Base Rate (Canada) Advance or
Base Rate (United States) Advance is suspended, then any such LIBOR Rate Advance
shall be converted automatically into a Canadian Prime Rate Advance on the last
day of the then current Interest Period applicable thereto (or on such earlier
date as may be required to comply with any applicable Law) in a principal amount
equal to the Equivalent Amount in Canadian Dollars of such LIOR Rate Advance,
determined on the date of conversion thereof; and

 

-50-

--------------------------------------------------------------------------------

 

 

(d)         if any relevant Base Rate (Canada) Advance or Base Rate (United
States) Advance is already outstanding at any time when the right of the
Borrower to select Base Rate (Canada) Advances or Base Rate (United States)
Advance is suspended, it and all other Base Rate (Canada) Advances or Base Rate
(United States) Advance shall be converted automatically into a Canadian Prime
Rate Advance as soon as possible thereafter on a date fixed by the Agent, notice
of which shall promptly be given to the Borrower, in a principal amount equal to
the Equivalent Amount in Canadian Dollars of such Base Rate (Canada) Advance or
Base Rate (United States) Advance, determined on the date of conversion thereof.

 

Section 3.05.     Interest on Advances.

 

(1)     The Borrowers shall pay interest on the unpaid principal amount of each
Advance to it from the date of such Advance (or conversion of another Type of
Advance into such Advance) until the date on which the principal amount of the
Advance is repaid in full (or is converted into another Type of Advance or Type
of Accommodation) at the following rates per annum:

 

(a)         Base Rate (Canada) Advances. If and so long as such Advance is a
Base Rate (Canada) Advance and subject as provided in the following sentence, at
a rate per annum equal at all times to the Base Rate (Canada) in effect from
time to time plus the Applicable Margin, calculated daily and payable in arrears
(i) on the first Business Day of each month in each year; and (ii) on the day on
which such Base Rate (Canada) Advance becomes due and payable in full pursuant
to the provisions hereof. Any amount of principal of, or interest on, any such
Base Rate (Canada) Advance which is not paid when due (whether at stated
maturity, by acceleration or otherwise) shall be payable on demand and shall
bear interest (both before and after judgment), from the date on which such
amount is due until such amount is paid in full, at a rate per annum equal to
the Base Rate (Canada) in effect from time to time plus the Applicable Margin
plus, to the extent permitted by law, 2%.

 

(b)        Base Rate (United States) Advances. If and so long as such Advance is
a Base Rate (United States) Advance and subject as provided in the following
sentence, at a rate per annum equal at all times to the Base Rate (United
States) in effect from time to time plus the Applicable Margin, calculated daily
and payable in arrears (i) on the first Business Day of each month in each year;
and (ii) on the day on which such Base Rate (United States) Advance becomes due
and payable in full pursuant to the provisions hereof. Any amount of principal
of, or interest on, any such Base Rate (United States) Advance which is not paid
when due (whether at stated maturity, by acceleration or otherwise) shall be
payable on demand and shall bear interest (both before and after judgment), from
the date on which such amount is due until such amount is paid in full, at a
rate per annum equal to the Base Rate (United States) in effect from time to
time plus the Applicable Margin plus, to the extent permitted by law, 2%.

 

-51-

--------------------------------------------------------------------------------

 

 

(c)         Canadian Prime Rate Advances. If and so long as such Advance is a
Canadian Prime Rate Advance and subject as provided in the following sentence,
at a rate per annum equal at all times to the Canadian Prime Rate in effect from
time to time plus the Applicable Margin, calculated daily and payable in arrears
(i) on the first Business Day of each month in each year; and (ii) on the day on
which such Canadian Prime Rate Advance becomes due and payable in full pursuant
to the provisions hereof. Any amount of principal of, or interest on, any such
Canadian Prime Rate Advance which is not paid when due (whether at stated
maturity, by acceleration or otherwise) shall be payable on demand and shall
bear interest (both before and after judgment), from the date on which such
amount is due until such amount is paid in full, at a rate per annum equal to
the Canadian Prime Rate in effect from time to time plus the Applicable Margin
plus, to the extent permitted by law, 2%.

 

(d)        LIBOR Rate Advances. If and so long as such Advance is a LIBOR Rate
Advance and subject as provided in the following sentence, at a rate per annum
equal at all times during any Interest Period for such LIBOR Rate Advance to the
LIBOR Rate for such Interest Period plus the Applicable Margin, calculated daily
and payable in arrears, and without duplication, (i) in the case of an Interest
Period longer than 3 months, on the date falling three months from the beginning
of such Interest Period and on the date falling three months thereafter, and so
on from time to time during such Interest Period; (ii) on the last day of such
Interest Period; and (iii) on the day on which such LIBOR Rate Advance becomes
due and payable in full pursuant to the provisions hereof. Any amount of
principal of or interest on any such LIBOR Rate Advance which is not paid when
due (whether at stated maturity, by acceleration or otherwise) shall be payable
on demand and shall bear interest (both before and after judgment), from the
date on which such amount is due until such amount is paid in full, at a rate
per annum equal to the Base Rate (Canada) or Base Rate (United States), as
applicable, in effect from time to time plus the Applicable Margin plus, to the
extent permitted by law, 2%.

 

(e)         Anything herein to the contrary notwithstanding, the obligations of
the Borrowers hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrowers shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrowers shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by Agent, on behalf of Lenders, is equal to the total interest
that would have been received had the interest payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.

 

-52-

--------------------------------------------------------------------------------

 

 

ARTICLE 4

BANKER’S ACCEPTANCES

 

Section 4.01.     Acceptances and Drafts.

 

(1)     Each applicable Lender (other than the Swingline Lender) severally
agrees, in accordance with the terms and conditions of this Agreement and in
accordance with the applicable Drawing Notice, from time to time on any Business
Day prior to the Maturity Date (i) in the case of a Lender which is willing and
able to accept Drafts, to create acceptances (“Banker’s Acceptances”) by
accepting Drafts and to purchase such Banker’s Acceptances in accordance with
Section 4.03(2); and (ii) in the case of a Lender which is unwilling or unable
to accept Drafts, to purchase completed Drafts (which have not been and will not
be accepted by the Lender or any other Lender) in accordance with Section
4.03(2), in each case, as requested by the Canadian Borrower in accordance with
this ARTICLE 4.

 

(2)     Each requested Drawing shall be in the minimum aggregate Face Amount and
in an integral multiple of the amount set forth in Schedule 5 and shall consist
of the creation and purchase of Banker’s Acceptances or the purchase of Drafts
on the same day, in each case for the applicable Drawing Price, by the relevant
Lenders, in accordance with Section 4.03 and their respective applicable
Commitment.

 

(3)     The aggregate Face Amount of the Banker’s Acceptances to be created and
purchased by a Lender or Drafts to be purchased by a Lender on any Drawing Date
(upon a conversion or otherwise), shall be determined by the Agent based upon
each Lender’s rateable portion of the Drawing, except that, if the Face Amount
of any Banker’s Acceptance to be created and purchased or Draft to be purchased,
determined as aforesaid, would not be in an integral multiple of Cdn.$100,000,
the Agent in its sole discretion may increase such Face Amount to the nearest
whole multiple of Cdn.$100,000 or may reduce such Face Amount to the nearest
whole multiple of Cdn.$100,000.

 

Section 4.02.     Form of Drafts.

 

Each Draft presented by the Canadian Borrower shall (i) be in an integral
multiple of Cdn.$100,000; (ii) be dated the date of the Drawing; and (iii)
mature and be payable by the Canadian Borrower (in common with all other Drafts
presented in connection with such Drawing) on a Business Day which occurs 1, 2,
3 or 6 months, at the election of the Canadian Borrower, after the Drawing Date
and on or prior to the Maturity Date. It is the intention of the parties that
all Drafts accepted by the Lenders (other than a Lender which elects to accept
Banker’s Acceptances in the form of bills of exchange instead of depository
bills) under this Agreement shall be issued in the form of a depository bill, be
deposited with and be made payable to a “clearing house” (as defined in the
Depository Bills and Notes Act (Canada)). The Agent and the Lenders shall effect
the following practices and procedures and, subject to the approval of the
Majority Lenders, establish and notify the Canadian Borrower and the Lenders of
any additional procedures, consistent with the terms of this Agreement and the
requirements of the Depository Bills and Notes Act (Canada), as are reasonably
necessary to accomplish such intention: (i) each Draft accepted and purchased by
a Lender hereunder shall have marked prominently and legibly on its face and
within its text, at or before the time of issue, the words “This is a depository
bill subject to the Depository Bills and Notes Act”; (ii) any reference to
authentication of such Banker’s Acceptance will be removed; and (iii) such
Banker’s Acceptance shall not be marked with any words prohibiting negotiation,
transfer or assignment of it or of an interest in it.

 

-53-

--------------------------------------------------------------------------------

 

 

Section 4.03.     Procedure for Drawing.

 

(1)     Each Drawing shall be made on notice (a “Drawing Notice”) given by the
Canadian Borrower to the Agent not later than 11:00 a.m. (Toronto time) on the
number of days’ notice specified in Schedule 5. Each Drawing Notice shall be in
substantially the form of Schedule 3, shall be irrevocable, except as provided
in Section 4.06(1), shall be binding on the Canadian Borrower and shall specify
(i) the Drawing Date; (ii) the aggregate Face Amount of Drafts to be accepted,
if applicable, and purchased; and (iii) the term thereof.

 

(2)     Not later than 12:00 noon (Toronto time) on an applicable Drawing Date,
each applicable Lender shall complete one or more Drafts in accordance with the
Drawing Notice and either (i) accept the Drafts and purchase the Banker’s
Acceptances so created for the Drawing Price; or (ii) purchase the Drafts for
the Drawing Price. In each case, upon receipt by the Agent of funds from the
applicable Lenders on account of the Drawing Price and upon fulfilment of the
applicable conditions set forth in ARTICLE 7, the Agent shall make such funds
available to the Canadian Borrower in accordance with ARTICLE 2.

 

(3)     The Canadian Borrower shall, at the request of any Lender, issue one or
more non-interest bearing, promissory notes (each a “BA Equivalent Note”)
payable on the maturity date of any unaccepted Draft referred to above, in such
form as such Lender may reasonably specify and in a principal amount equal to
the Face Amount of, and in exchange for, any unaccepted Draft which such Lender
has purchased in accordance with Section 4.03(2).

 

(4)     Banker’s Acceptances, Drafts and BA Equivalent Notes purchased by a
Lender may be held by it for its own account until the maturity date thereof or
sold by it at any time prior to that date in any relevant Canadian market in
such Lender’s sole discretion.

 

Section 4.04.     Presigned Draft Forms.

 

(1)     Subject to paragraph (2) of this Section 4.04, in order to enable the
Lenders to create Banker’s Acceptances or complete Drafts in the manner
specified in this ARTICLE 4, the Canadian Borrower shall supply each Lender or
its agent with such number of Drafts as it may reasonably request, duly signed
on behalf of the Canadian Borrower. Each Lender hereby agrees to indemnify the
Canadian Borrower against any loss or improper use thereof by such Lender or its
agents, will exercise and cause its agents to exercise such care in the custody
and safekeeping of Drafts as it would exercise in the custody and safekeeping of
similar property owned by it and will, upon request by the Canadian Borrower,
promptly advise the Canadian Borrower of the number and designations, if any, of
uncompleted Drafts held by it or its agents for the Canadian Borrower. The
signature of any officer of the Canadian Borrower on a Draft may be mechanically
reproduced and any BA Instrument bearing a facsimile signature shall be binding
upon the Canadian Borrower as if it had been manually signed. Even if the
individuals whose manual or facsimile signature appears on any BA Instrument no
longer hold office at the date of its acceptance by the applicable Lender or at
any time after such date, any BA Instrument so signed shall be valid and binding
upon the Canadian Borrower. No Lender shall be liable for its failure to accept
a Draft as required hereby if the cause of such failure is, in whole or in part,
due to the failure of the Canadian Borrower to provide Drafts to such Lender on
a timely basis.

 

-54-

--------------------------------------------------------------------------------

 

 

(2)     The Canadian Borrower hereby irrevocably appoints each Lender as its
attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, any BA Instrument necessary to enable each Lender to make
Drawings in the manner specified in this ARTICLE 4. All BA Instruments signed or
endorsed on the Canadian Borrower’s behalf by a Lender shall be binding on the
Canadian Borrower, all as if duly signed or endorsed by the Canadian Borrower.
Each Lender shall (i) maintain a record with respect to any BA Instrument
completed in accordance with this Section 4.04(1), voided by it for any reason,
accepted and purchased or purchased or, in the case of a BA Equivalent Note,
exchanged for another BA Instrument by it pursuant to this Section 4.04, and
cancelled at its respective maturity; and (ii) retain such records in the manner
and for the statutory periods provided by Laws which apply to such Lender and
make such records available to the Canadian Borrower acting reasonably. On
request by the Canadian Borrower, a Lender shall cancel and return to the
possession of the Canadian Borrower all BA Instruments which have been
pre-signed or pre-endorsed on behalf of the Canadian Borrower and which are held
by such Lender and are not required to make Drawings in accordance with this
ARTICLE 4.

 

Section 4.05.     Payment, Conversion or Renewal of BA Instruments.

 

(1)     Upon the maturity of a BA Instrument, the Canadian Borrower may (i)
elect to issue a replacement Banker’s Acceptance or Draft by giving a Drawing
Notice in accordance with Section 4.03(1); (ii) elect to have all or a portion
of the Face Amount of the BA Instrument converted to an Advance (provided that
in the case of a conversion of a portion only of the Face Amount of the BA
Instrument, the remaining Face Amount, if any, of such BA Instrument shall not
be less than the minimum Face Amount set forth in Schedule 5) by giving a
Borrowing Notice in accordance with Section 3.02(1); or (iii) pay, on or before
11:00 a.m. (Toronto time) on the maturity date for the BA Instrument, an amount
in Canadian Dollars equal to the Face Amount of the BA Instrument
(notwithstanding that a Lender may be the holder of it at maturity). Any such
payment shall satisfy the Canadian Borrower’s obligations under the BA
Instrument to which it relates and the relevant Lender shall (y) then be solely
responsible for the payment of the BA Instrument, and (z) thereafter indemnify
the Canadian Borrower from any loss, cost or expense suffered by or imposed upon
the Canadian Borrower in respect of any claim from a holder of such BA
Instrument that the Canadian Borrower is liable for payment thereunder or any
payment by the Canadian Borrower in connection with such claim.

 

(2)     If the Canadian Borrower fails to pay any BA Instrument when due or
request a replacement in the Face Amount of such BA Instrument pursuant to
Section 4.05(1), the unpaid amount due and payable shall be converted to a
Canadian Prime Rate Advance and shall bear interest calculated and payable as
provided in ARTICLE 3. This conversion shall occur as of the maturity date of
the BA Instrument and without any necessity for the Canadian Borrower to give a
Borrowing Notice.

 

-55-

--------------------------------------------------------------------------------

 

 

Section 4.06.     Circumstances Making Banker’s Acceptances Unavailable.

 

(1)     If, by reason of circumstances affecting the money market generally, as
determined by the Agent, there is no market for Bankers’ Acceptances and Drafts,
(i) the right of the Canadian Borrower to request a Drawing shall be suspended
until the circumstances causing a suspension no longer exist; and (ii) any
Drawing Notice which is outstanding shall be deemed to be a Borrowing Notice
requesting a Canadian Prime Rate Advance unless it has been revoked by the
Canadian Borrower before the specified Drawing Date.

 

(2)     The Agent shall promptly notify the Canadian Borrower of the suspension
of the Canadian Borrower’s right to request a Drawing and of the termination of
any such suspension.

 

ARTICLE 5

LETTERS OF CREDIT

 

Section 5.01.     Letters of Credit.

 

The Fronting Letter of Credit Lender agrees on the terms and conditions of this
Agreement and in accordance with the applicable Issue Notice, to issue Letters
of Credit for the account of the Borrowers on any Business Day prior to the
Maturity Date.

 

Section 5.02.     Issue Notice.

 

Each Issue shall be made on notice (an “Issue Notice”) given by the applicable
Borrower to the Fronting Letter of Credit Lender not later than 11:00 a.m.
(Toronto time) on the number of days’ notice specified in Schedule 5. The Issue
Notice shall be in substantially the form of Schedule 4, shall be irrevocable
and binding on the applicable Borrower and shall specify (i) the requested date
of Issue (the “Issue Date”); (ii) the type and currency of such Letter of
Credit; (iii) the Face Amount of the Letter of Credit; (iv) the expiration date
of the Letter of Credit (which expiration date shall not (i) exceed 365 days
from the Issue Date subject to such extensions thereof of not more than 365 days
as may be notified by the applicable Borrower to the Fronting Letter of Credit
Lender or (ii) extend beyond the Maturity Date, unless as of the applicable
Issue Date or date of extension as to each Letter of Credit preceding the
Maturity Date, such Letters of Credit are Cash Collateralized), and (v) the name
and address of the Beneficiary.

 

Section 5.03.     Form of Letters of Credit.

 

Each Letter of Credit shall (i) be dated the Issue Date; (ii) have an expiration
date on the date specified in Section 5.02 or, if such date is not a Business
Day on the Business Day immediately preceding such date; (iii) comply with the
definition of Letter of Credit; (iv) be issued in Canadian Dollars, U.S. Dollars
or any other currency agreed to by the Fronting Letter of Credit Lender; (v) be
on the standard documentary forms required by the Fronting Letter of Credit
Lender; and (vi) be subject to prior entry by the applicable Borrower into such
master agreement, application and other standard forms required by the Fronting
Letter of Credit Lender.

 

-56-

--------------------------------------------------------------------------------

 

 

Section 5.04.     Procedure for Issuance of Letters of Credit.

 

(1)     Not later than 12:00 noon (Toronto time) on an applicable Issue Date,
the Fronting Letter of Credit Lender will complete and issue an appropriate type
of Letter of Credit (i) dated the Issue Date; (ii) in favour of the Beneficiary;
(iii) in a Face Amount equal to the amount referred to in Section 5.02; and (iv)
with the expiration date, as specified by the applicable Borrower in its Issue
Notice (subject to Section 5.03).

 

(2)     The aggregate undrawn Face Amount of all Letters of Credit shall not, at
any time, exceed the lesser of (i) the Fronting Letter of Credit Lender’s
Fronting Letter of Credit Commitment, and (ii) the remaining Commitment of all
of the Lenders, less the aggregate outstanding principal balance of the
Accommodations Outstanding under the Credit Facility (including, for greater
certainty, Swingline Advances).

 

(3)     Unless otherwise agreed by the Fronting Letter of Credit Lender, no
Letter of Credit shall require payment against a conforming draft to be made
thereunder on the same Business Day upon which such draft is presented, if such
presentation is made after 10:00 a.m. (local time) on such Business Day.

 

(4)     Prior to the Issue Date, the applicable Borrower shall specify a precise
description of the documents and the verbatim text of any certificates to be
presented by the Beneficiary which, if presented by the Beneficiary, would
require the Fronting Letter of Credit Lender to make payment under its
applicable Letter of Credit. The Fronting Letter of Credit Lender may, before
the issue of the Letter of Credit and in consultation with the applicable
Borrower, require changes in any such documentation or certificate.

 

(5)     In determining whether to pay under any Letter of Credit, the Fronting
Letter of Credit Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

 

Section 5.05.     Payment of Amounts Drawn Under Letters of Credit.

 

(1)     The Fronting Letter of Credit Lender shall notify the applicable
Borrower with notice to the Agent on or before the date on which the Fronting
Letter of Credit Lender intends to honour any drawing under a Letter of Credit.

 

(2)     In respect of each Letter of Credit, unless,

 

(a)          on the date of such drawing, the applicable Borrower has in
response to a demand from the Fronting Letter of Credit Lender deposited, in the
same day funds, to the applicable Borrower’s Account an amount equal to the
amount of such drawing,

 

then

 

(b)         the applicable Borrower shall be deemed to have given a Borrowing
Notice to the Agent, requesting a Canadian Prime Rate Advance, Base Rate
(Canada) Advance or Base Rate (United States) Advance, as applicable, under the
Credit Facility, and as determined by the Agent acting reasonably, based upon
the amount required on the date on which such drawing is honoured in an amount
equal to the amount of such drawing (and the obligations in respect of any
Letter of Credit denominated in a currency other than Canadian Dollars or U.S.
Dollars shall be converted to U.S. Dollars for purposes hereof based on the
Equivalent Amount thereof in U.S. Dollars);

 

-57-

--------------------------------------------------------------------------------

 

 

(c)          the Lenders shall, on the date of such drawing, make such Canadian
Prime Rate Advance, Base Rate (Canada) Advance or Base Rate (United States)
Advance, as applicable, rateably under the Credit Facility, as applicable; and

 

(d)         the Agent shall pay the proceeds thereof to the Fronting Letter of
Credit Lender as reimbursement for the amount of such drawing. The Agent shall
promptly notify the applicable Borrower of any such Canadian Prime Rate Advance,
Base Rate (Canada) Advance or Base Rate (United States) Advance, as applicable.

 

(3)     Each Lender, as applicable, shall be required to make its rateable
portion of the Advances referred to in Section 5.05(2) notwithstanding, (i) the
amount of the Borrowing may not comply with the minimum amount for Borrowings
otherwise required under this Agreement; (ii) that the conditions specified in
ARTICLE 7 are not then satisfied; (iii) that a Default or Event of Default has
occurred and is continuing; (iv) the date of such Borrowing; (v) any reduction
of the Commitment after any Letter of Credit was issued by the Fronting Letter
of Credit Lender; or (vi) the Accommodations Outstanding under the Credit
Facility after giving effect to such Advances would exceed the Commitment.

 

Section 5.06.     Fees.

 

(1)     The applicable Borrower shall pay to the Agent, for the account of the
Lenders, as applicable, a Letter of Credit fee with respect to each outstanding
Letter of Credit issued by the Fronting Letter of Credit Lender at a rate per
annum equal to the Applicable Margin, calculated on the basis of the undrawn
Face Amount of each such Letter of Credit, and a year of 365 or 366 days,
calculated daily and payable in arrears on the third Business Day of each
Financial Quarter in respect of the immediately preceding Financial Quarter, and
on the Maturity Date in respect of the Credit Facility (the foregoing fees to be
payable (x) in Canadian Dollars, with respect to Letters of Credit denominated
in Canadian Dollars, (y) in U.S. Dollars, with respect to Letters of Credit
denominated in U.S. Dollars), and (z) in the applicable currency of any Letter
of Credit denominated in a currency other than Canadian Dollars or U.S. Dollars.

 

(2)     The applicable Borrower shall pay to the Fronting Letter of Credit
Lender, a fee equal to 25 basis points per annum, calculated on the basis of the
undrawn Face Amount of each outstanding Letter of Credit issued by the Fronting
Letter of Credit Lender and a year of 365 or 366 days, calculated daily and
payable in arrears on the third Business Day of each Financial Quarter in
respect of the immediately preceding Financial Quarter, and on the Maturity Date
(the foregoing fees to be payable (x) in Canadian Dollars, with respect to
Letters of Credit denominated in Canadian Dollars. (y) in U.S. Dollars, with
respect to Letters of Credit denominated in U.S. Dollars), and (z) in the
applicable currency of any Letter of Credit denominated in a currency other than
Canadian Dollars or U.S. Dollars.

 

-58-

--------------------------------------------------------------------------------

 

 

(3)     The applicable Borrower shall pay to the Fronting Letter of Credit
Lender its (i) set-up fees, cable charges and other customary miscellaneous
charges in respect of the issue of Letters of Credit by it; and (ii) documentary
and administrative charges for amending, transferring or drawing under, as the
case may be, Letters of Credit of a similar amount, term and risks upon the
amendment or transfer of each Letter of Credit and each drawing made thereunder
(the foregoing fees to be payable (x) in Canadian Dollars, with respect to
Letters of Credit denominated in Canadian Dollars, (y) in U.S. Dollars, with
respect to Letters of Credit denominated in U.S. Dollars), and (z) in the
applicable currency of any Letter of Credit denominated in a currency other than
Canadian Dollars or U.S. Dollars.

 

Section 5.07.     Obligations Absolute.

 

Subject to Section 5.04(5), the obligation of the applicable Borrower to
reimburse the Fronting Letter of Credit Lender for drawings made under the
Letters of Credit issued by it shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including:

 

(1)     any lack of validity or enforceability of any Letter of Credit;

 

(2)     the existence of any claim, compensation, set-off, defence or other
right which the applicable Borrower may have at any time against a Beneficiary
or any transferee of any Letter of Credit (or any Persons for whom any such
transferee may be acting), the Fronting Letter of Credit Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein and therein or any unrelated transaction (including any underlying
transaction between the Parent or one of its Subsidiaries and the Beneficiary of
any Letter of Credit);

 

(3)     any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(4)     any other circumstances or happenings whatsoever, which are similar to
any of the foregoing; or

 

(5)     that a Default or an Event of Default shall have occurred and be
continuing.

 

Section 5.08.     Indemnification; Nature of Fronting Letter of Credit Lender’s
Duties.

 

(1)     In addition to amounts payable as elsewhere provided in this ARTICLE 5,
the applicable Borrower hereby agrees to protect, indemnify, pay and save the
Fronting Letter of Credit Lender harmless from and against any and all claims or
losses (including reasonable legal fees and expenses) which the Fronting Letter
of Credit Lender may incur or be subject to as a consequence, direct or
indirect, of (i) the application for or issuance of or drawing under any Letter
of Credit, other than as a result of the gross negligence or wilful misconduct
of the Fronting Letter of Credit Lender as determined by a court of competent
jurisdiction, provided that the Fronting Letter of Credit Lender acts in good
faith; or (ii) the failure of the Fronting Letter of Credit Lender to honour a
drawing under any Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future Governmental Entity prohibiting
the payment of such drawing (all such acts or omissions herein called
“Government Acts”).

 

-59-

--------------------------------------------------------------------------------

 

 

(2)     As between the applicable Borrower and the Fronting Letter of Credit
Lender, the applicable Borrower assumes all risks of the acts and omissions of,
or misuse of any Letter of Credit issued by the Fronting Letter of Credit
Lender, by the Beneficiary of such Letter of Credit. Except to ensure compliance
with the applicable Letter of Credit, the Fronting Letter of Credit Lender shall
not have any responsibility for (i) the form, validity, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for, issuance of or drawing under any Letter of Credit (even if it
should in fact prove to be in any or all respects invalid, inaccurate,
fraudulent or forged); (ii) the validity or sufficiency of any instrument
transferring or assigning (or purporting to transfer or assign) any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise (whether or not they are in
cipher); (iv) errors in interpretation of technical terms; (v) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit or of the proceeds thereof; (vi) the
misapplication by the Beneficiary of any Letter of Credit or of the proceeds of
any drawing under such Letter of Credit; and (vii) any consequences arising from
causes beyond the control of the Fronting Letter of Credit Lender including any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of any of the Fronting Letter of Credit Lender’s powers hereunder. Any action
taken or omitted by the Fronting Letter of Credit Lender under or in connection
with any Letter of Credit issued by it or the related certificates if taken or
omitted in good faith, shall not put the Fronting Letter of Credit Lender under
any resulting liability to the applicable Borrower provided that the Fronting
Letter of Credit Lender acts without intentional or gross fault and has not
engaged in wilful misconduct.

 

(3)     The applicable Borrower shall have no obligation to indemnify the
Fronting Letter of Credit Lender in respect of any liability incurred by the
Fronting Letter of Credit Lender to the extent determined by a final
non-appealable judgment of a court of competent jurisdiction to have been caused
by the gross negligence or wilful misconduct of the Fronting Letter of Credit
Lender, or out of the wrongful dishonour by the Fronting Letter of Credit Lender
of a proper demand for payment made under any Letter of Credit issued by it.

 

Section 5.09.     Repayments.

 

(1)     If the applicable Borrower shall be required to repay the Accommodations
Outstanding under the Credit Facility pursuant to ARTICLE 2 or ARTICLE 10, then
the applicable Borrower shall pay to the Fronting Letter of Credit Lender, to
the extent required pursuant thereto and in the amount provided therein, an
amount equal to the Fronting Letter of Credit Lender’s contingent liability in
respect of any Letter of Credit outstanding hereunder, including any Letter of
Credit which is the subject matter of any order, judgment, injunction or other
such determination (a “Judicial Order”) restricting payment by the Fronting
Letter of Credit Lender under and in accordance with such Letter of Credit
beyond the expiration date stated therein other than any Judicial Order
permanently enjoining the Fronting Letter of Credit Lender from paying under
such Letter of Credit. Payment in respect of each such Letter of Credit shall be
due in the currency in which such Letter of Credit is denominated.

 

-60-

--------------------------------------------------------------------------------

 

 

(2)     The Fronting Letter of Credit Lender shall, with respect to any Letter
of Credit issued by it, upon the date on which any final and non-appealable
order, judgment or other such determination has been rendered or issued either
terminating the applicable Judicial Order or permanently enjoining the Fronting
Letter of Credit Lender from paying under such Letter of Credit, pay to the
applicable Borrower an amount equal to the aggregate of (y) the difference
between the amount paid to the Fronting Letter of Credit Lender pursuant to
Section 5.09(1) and the amounts paid by the Fronting Letter of Credit Lender
under such Letter of Credit, and (z) interest on such amount, if any, determined
at the Fronting Letter of Credit Lender’s applicable wholesale deposit rate for
the relevant currency.

 

(3)     The Fronting Letter of Credit Lender shall, with respect to any Letter
of Credit issued by it, upon the earlier of (i) the date on which either (x) the
original counterpart of such Letter of Credit is returned to the Fronting Letter
of Credit Lender for cancellation, or (y) the Fronting Letter of Credit Lender
is released by the Beneficiary from any further obligations in respect thereof;
and (ii) the expiry (to the extent permitted by Law) of such Letter of Credit,
pay to the Borrower an amount equal to the aggregate of (y) the difference
between the amount paid to the Fronting Letter of Credit Lender pursuant to
Section 5.09(1) and the amounts paid by the Fronting Letter of Credit Lender
under such Letter of Credit, and (z) interest on such amount, if any, determined
at the Fronting Letter of Credit Lender’s applicable wholesale deposit rate for
the relevant currency.

 

 

Section 5.10.     Cash Collateral.

 

(1)     Fronting Exposure. At any time that there shall exist a Defaulting
Lender, within three (3) Business Days following the receipt by the applicable
Borrower of written request of the Agent or any Fronting Letter of Credit Lender
(with a copy to the Agent) the applicable Borrower shall Cash Collateralize such
Fronting Letter of Credit Lender’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.12(1)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(2)     The applicable Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, shall grant to the Agent, for the benefit of the
applicable Fronting Letter of Credit Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of the
applicable Borrower’s Letter of Credit Obligations, to be applied pursuant to
clause (3) below. If at any time the Agent reasonably determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
and the applicable Fronting Letter of Credit Lender as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Minimum
Collateral Amount, the applicable Borrower will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(3)     Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 5.10 or Section 2.12 in respect of
Letters of Credit shall be applied to satisfy the Defaulting Lender’s obligation
to fund participations in respect of Letter of Credit Obligations (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

-61-

--------------------------------------------------------------------------------

 

 

(4)     Cash Collateral (or the appropriate portion thereof) provided to reduce
any Fronting Letter of Credit Lender’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 5.10 (and shall
be returned to the applicable Borrower within three (3) Business Days) following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender whether by a
cure of such status in accordance with Section 2.12(2) or by removal of such
Lender pursuant to Section 2.13), or (ii) the determination by the Agent and the
applicable Fronting Letter of Credit Lender that there exists excess Cash
Collateral; provided that the Person providing Cash Collateral and the
applicable Fronting Letter of Credit Lender may agree that Cash Collateral shall
be held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the applicable Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

 

ARTICLE 6

SECURITY/GUARANTEES

 

Section 6.01.     Security.

 

The Borrowers have provided or caused to be provided, as the case may be, to the
Agent, for and on behalf of the Secured Parties as continuing collateral
security for the present and future indebtedness and liability of the Borrowers
and other Loan Parties to the Secured Parties hereunder and under the other Loan
Documents, in each case, to the extent specified in the applicable documents
relating to such security, the following security as of the Closing Date, in
form and substance satisfactory to the Agent acting reasonably, together with
any relevant power of attorney, registrations, filings and other supporting
documentation and opinions of counsel as requested by the Agent or its counsel
(acting reasonably) (together with the security required pursuant to this
Agreement or otherwise delivered in connection with this Agreement or the other
Loan Documents from time to time, the “Security”):

 

 

(i)

a full recourse guarantee from the Parent, each of the Borrowers and each other
Subsidiary that becomes a Guarantor hereunder;

 

 

(ii)

a general pledge and security agreement (or local law equivalent, including
moveable hypothec to the extent the Parent or any of its Subsidiaries has any
tangible Assets or is domiciled in the Province of Quebec) constituting a
first-ranking charge on all personal property and assets of the Loan Parties
(including a pledge in respect of all Equity Interests held by a Loan Party in
the capital of any Subsidiary thereof, in each case, together with all
certificates (if any) evidencing such ownership and stock transfer powers in
respect of same), subject, if and to the extent applicable, to any Permitted
Lien, the exceptions specified therein and other customary exceptions (each such
agreement, a “Pledge and Security Agreement”);

 

-62-

--------------------------------------------------------------------------------

 

 

 

(iii)

in respect of any Intellectual Property registered with, or with respect to
which an application (other than any United States trademark applications
constituting Excluded Assets) for registration is pending with, the United
States Patent and Trademark Office or the United States Copyright Office, a
customary intellectual property security agreement in respect thereof governed
by the laws of New York;

 

 

(iv)

appropriate evidence showing loss payable and additional insured clauses or
endorsements with respect to the applicable property and third party liability
insurance policies of the Parent and its Subsidiaries in favour of the Agent;
and

 

 

(v)

other security consistent with the foregoing which may required in any
applicable jurisdiction to effect the registration and perfection of any of the
foregoing.

 

Section 6.02.      Additional Guarantors.

 

The Parent shall ensure that the EBITDA of the Loan Parties at all times
represent at least 85% of the consolidated EBITDA of the Parent (in each case
for the last four Financial Quarters in respect of which the Agent and the
Lenders have received a Compliance Certificate hereunder) and shall cause such
additional Subsidiaries of the Parent to become Guarantors hereunder and provide
the other Security required herein as may be necessary to comply with the
foregoing requirements; provided that no Subsidiary of Parent which is not a
Guarantor shall own, or hold exclusive rights in, any Material IP.

 

Section 6.03.      Mortgaged Property.

 

The Parent shall, or shall cause its applicable Subsidiary to, provide and
maintain with the Agent, for and on behalf of the Secured Parties no later than
90 days after the Closing Date or promptly upon the acquisition thereof, as
applicable, a registered first priority debenture/hypothec (subject to Permitted
Liens) in respect of any Material Owned Real Property owned on the Closing Date
or acquired thereafter (the owned real/immoveable property so subject to such
debentures/hypothecs at any time is herein referred to as the “Mortgaged
Property”), together with an opinion of Borrowers’ counsel with respect thereto,
an ALTA lender’s title insurance policy insuring such debenture/hypothec, a
current ALTA survey, certified to Agent by a licensed surveyor, a certificate
from a national certification agency indicating whether such Mortgaged Property
is located in a special flood hazard area, an environmental audit and any other
item reasonably necessary in order to obtain any of the foregoing in form and
substance reasonably acceptable to Agent.

 

Section 6.04.     Obligations Secured by the Security.

 

(1)     The documents constituting the Security shall secure the present and
future indebtedness, obligations and other liabilities of each of the applicable
Loan Parties specified therein to the Secured Parties under the Loan Documents
to which such Loan Party is a party, other than Excluded Swap Obligations (the
“Secured Obligations”) and all such Secured Obligations shall rank pari passu
with each other and any proceeds from any realization of the Collateral shall be
applied to the Secured Obligations rateably in accordance with Section 10.03
(whether such Collateral is in the name of the Agent or in the name of any one
or more of the Lenders, the Service Lenders or Hedge Lenders and without regard
to any priority to which any Lender, the Service Lenders or Hedge Lender may
otherwise be entitled under applicable law). Notwithstanding the rights of the
Hedge Lenders and the Service Lenders to benefit from the Security, all
decisions concerning the Security and the enforcement thereof shall be made by
the Lenders or the Majority Lenders in accordance with this Agreement and the
other Loan Documents. No Hedge Lender or Service Lender shall have any
additional right to influence the Security or the enforcement thereof as long as
this Agreement remains in force.

 

-63-

--------------------------------------------------------------------------------

 

 

(2)     The Eligible Hedging Agreements shall not cease to be secured except in
accordance with the terms of such agreements or with the prior written consent
of the applicable Hedge Lender. If the Accommodations Outstanding have been
indefeasibly paid and performed in full in cash and this Agreement and the
Commitments have been terminated, the Hedge Lenders and the Service Lenders will
release their interest in the Security upon receiving collateral to secure the
present or future obligations under their respective Eligible Hedging Agreement
or Other Secured Agreements, as applicable, in an amount and on terms
satisfactory to such Hedge Lenders or Services Lenders, acting reasonably (or as
otherwise provided in the applicable Eligible Hedging Agreement or Other Secured
Agreement) and such Secured Obligations shall continue to rank pari passu with
each other and such collateral shall be applied rateably to such Secured
Obligations (and decisions concerning the Security shall be made by the Hedge
Lenders and the Service Lenders as they may determine among themselves). The
provisions of this Section 6.02(2) shall survive the termination of this
Agreement and the repayment of the Accommodations Outstanding.

 

Section 6.05.     Further Assurances.

 

The Parent on behalf of itself and each of the other Loan Parties agrees that it
will from time to time at its expense duly authorize, execute and deliver or
cause to be duly authorized, executed and delivered to the Agent such further
instruments and documents and take such further action within its control as the
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits granted or intended to be granted to the Agent by the Loan Documents
(other than Eligible Hedging Agreements or Other Secured Agreements) and of the
rights and remedies therein granted to the Agent, including the filing of
financing statements or other documents under any applicable Law with respect to
the Liens created thereby. The Parent on behalf of itself and each of the other
Loan Parties acknowledges that the Loan Documents have been prepared on the
basis of applicable Law and the corporate structure and capitalization of the
Parent and its Subsidiaries in effect on the date thereof, and that changes to
applicable Law or the corporate structure and capitalization of the Parent and
its Subsidiaries may require the execution and delivery of different forms of
documentation, and accordingly the Agent shall have the right (acting
reasonably) to require that the Loan Documents (other than Eligible Hedging
Agreements or Other Secured Agreements) be amended, supplemented or replaced
(and the Parent shall duly authorize, execute and deliver (or cause to be
authorized, executed and delivered) to the Agent any such amendment, supplement
or replacement reasonably requested by the Agent with respect to any of the Loan
Documents (other than Eligible Hedging Agreements or Other Secured Agreements))
within 5 Business Days of presentation of reasonable drafts thereof (i) to
reflect any change in applicable Law or the corporate structure and
capitalization of the Parent and its Subsidiaries; (ii) to facilitate the
creation and registration of appropriate forms of security in applicable
jurisdictions; or (iii) to confer upon the Agent Liens similar to the Liens
created or intended to be created by the Loan Documents.

 

-64-

--------------------------------------------------------------------------------

 

 

Section 6.06.      Security Principles

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) (A) any owned and leased real/immoveable property other than
Material Owned Real Property; (ii) any governmental licenses or state or local
franchises, charters or authorizations, to the extent a security interest in any
such licenses, franchise, charter or authorization would be prohibited or
restricted thereby (including any legally effective prohibition or restriction,
but excluding any prohibition or restriction that is ineffective under the PPSA
or the UCC (or similar regulation in any applicable jurisdiction)), (iii)
pledges and security interests prohibited by applicable Law (including any
legally effective requirement to obtain the consent of any Governmental Entity),
(iv) Margin Stock and, to the extent prohibited by, or creating an enforceable
right of termination in favor of any other party thereto under (other than the
Loan Parties or any of their Affiliates), the terms of any applicable
organizational documents, joint venture agreement or shareholders’ agreement,
equity interests in any Person other than Wholly-Owned Subsidiaries, (v) Assets
to the extent a security interest in such Assets would result in material
adverse tax consequences as reasonably determined by the Parent in consultation
with the Agent, (vi) any intent-to-use United States trademark application for
which an amendment to allege use or statement of use has not been filed under 15
U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), respectively, or if filed, has not been
deemed in conformance with 15 U.S.C. § 1051(a) or examined and accepted,
respectively, by the United States Patent and Trademark Office, but solely to
the extent, if any, that, and solely during the period, if any, in which the
grant of a security interest therein would impair the validity or enforceability
of any registration that issues from such intent-to-use application under
applicable federal law, (vii) any lease, license or other agreement in respect
of personal property (including pursuant to a purchase money security interest
or similar arrangement) and the property subject to such lease, license or
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement (or purchase money
arrangement) or create a right of termination in favor of any other party
thereto (other than the Parent or any of its Subsidiaries) after giving effect
to the applicable anti-assignment provisions of the PPSA or the UCC (or similar
regulation in any applicable jurisdiction) or other similar applicable law,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the PPSA or the UCC (or similar regulation in
any applicable jurisdiction) or other similar applicable Law notwithstanding
such prohibition, and (viii) other assets agreed to by the Majority Lenders in
writing. The Collateral may also exclude those Assets as to which the Agent and
the Parent reasonably agree in writing that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Secured Parties of the security to be afforded thereby (the foregoing
described in the previous two sentences are collectively referred to as the
“Excluded Assets”).

 

In addition, (a) no control agreements or other perfection actions shall be
required with respect to any securities accounts or commodities accounts covered
by Section 9.01(17), (b) no perfection actions shall be required with respect to
letter of credit rights, except to the extent constituting a supporting
obligation for other Collateral as to which perfection is accomplished solely by
the filing of a PPSA or UCC financing statement (or similar filing in any
applicable jurisdiction) (it being understood that no actions shall be required
to perfect a security interest in letter of credit rights, other than the filing
of a PPSA or UCC financing statement (or similar filing in any applicable
jurisdiction)), and (c) no perfection actions shall be required with respect to
motor vehicles and other assets subject to certificates of title with a value
not in excess of $100,000 each and commercial tort claims with a value not in
excess of $500,000 each other than the filing of a PPSA or UCC financing
statement (or similar filing in any applicable jurisdiction).

 

-65-

--------------------------------------------------------------------------------

 

 

ARTICLE 7

CONDITIONS OF LENDING

 

Section 7.01.     Conditions Precedent to the Accommodations

 

The effectiveness of this Agreement and the initial Accommodation hereunder is
subject to the following conditions precedent being satisfied on or prior to the
date of the Closing Date:

 

(1)     execution and delivery of this Agreement by the Borrower, the Agent and
each of the Lenders;

 

(2)     execution and delivery of (or arrangements satisfactory to the Agent for
the execution and delivery of) the other Loan Documents constituting the
Security required to be delivered on the date hereof by the Loan Parties;

 

(3)     the Agent shall have received a copy (certified by an authorized officer
of the applicable Loan Party) of (i) the charter documents and by-laws (or
equivalent) of each Loan Party; (ii) the resolutions of the board of directors
(or equivalent governing body) of each Loan Party approving the borrowing and
other matters contemplated by this Agreement and approving the entering into of
all Loan Documents to be executed and delivered on the Closing Date to which it
is a party and the completion of all transactions contemplated thereunder; and
(iii) all other instruments evidencing necessary corporate or other action of
each of the Loan Parties with respect to such matters;

 

(4)     the Agent shall have received a certificate of the secretary or an
assistant secretary, director, member or other officer of each of the Loan
Parties certifying the names and true signatures of its officers authorized to
sign this Agreement and the other Loan Documents to be executed and delivered on
the Closing Date to which it is a party;

 

(5)     the Agent shall have received a certificate of status, compliance, good
standing or like certificate, if applicable, with respect to each of the Loan
Parties issued by the appropriate Governmental Entity in the jurisdiction of its
incorporation or formation;

 

(6)     the Agent shall have received evidence of registration of, or
arrangements satisfactory to the Agent shall have been made for the registration
of, in each case, in the necessary or advisable jurisdictions, the security
interests or notice thereof in favour of the Agent created by the Security in
each case as may be necessary or advisable in order to preserve or protect the
Liens created thereby;

 

-66-

--------------------------------------------------------------------------------

 

 

(7)     the Agent shall have received, or arrangements satisfactory to the Agent
shall have been made for, endorsements naming the Agent, on behalf of the
Lenders and other Secured Parties, as an additional insured or loss payee, as
the case may be, under all property and third-party liability insurance policies
to be maintained with respect to the Parent and its Subsidiaries;

 

(8)     the Agent shall have received, or arrangements satisfactory to the Agent
shall have been made for the delivery of, the share certificates and other
certificates evidencing the share or securities ownership required to be pledged
pursuant to the Security;

 

(9)     the Agent shall have received favourable opinions of counsel to the Loan
Parties in the jurisdiction of incorporation of such entity (if applicable) and
each other relevant jurisdiction covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated hereby as the
Agent shall reasonably request;

 

(10)     receipt by the Agent and the Lenders of a Compliance Certificate
calculating the financial covenants specified in Section 9.03 herein on a pro
forma basis and evidencing compliance by the Parent therewith for the Financial
Quarter ending March 31, 2019;

 

(11)     receipt by the Agent and the Lenders of, and satisfaction by the Agent
and the Lenders with, the most recent quarter consolidated financial statements
of the Parent (provided that execution by the Agent and the Lenders of this
Agreement shall be evidence of such receipt and satisfaction therewith);

 

(12)     receipt by the Agent and the Lenders of, and satisfaction by the Agent
and the Lenders with, detailed 4-year financial projections (quarterly for the
first year) in respect of the Parent and its Subsidiaries and reflecting the
final capital structure thereof (provided that execution by the Agent and the
Lenders of this Agreement shall be evidence of such receipt and satisfaction
therewith);

 

(13)     without limiting Section 7.02, the Agent shall have received a
certificate of an officer of the Parent certifying (i) that all of the
representations and warranties, except where made only as of an earlier date, of
the Parent herein are true and correct on and as of the Closing Date; and (ii)
that no Default or Event of Default has occurred and is continuing or would
result from the Accommodations made on the Closing Date;

 

(14)     all reasonable and documented out-of-pocket fees and expenses
(including the reasonable legal fees and disbursements of Blake, Cassels &
Graydon LLP and Katten Muchin Rosenman LLP) payable under or in connection with
the Loan Documents shall have been paid in full;

 

(15)     the Agent and the Lenders shall have received such documents as they
may reasonably request at least seven (7) Business Days prior to the Closing
Date in connection with applicable AML Legislation (including the Patriot Act)
(provided that execution by the Agent and the Lenders of this Agreement shall be
evidence of such receipt and satisfaction therewith);

 

(16)     the Agent and the Lenders shall have completed and be satisfied with
the results of their financial and legal due diligence in respect of the Parent
and its Subsidiaries (provided that execution by the Agent and the Lenders of
this Agreement shall be evidence of such completion and satisfaction); and

 

-67-

--------------------------------------------------------------------------------

 

 

(17)     satisfaction of each of the conditions precedent specified in Section
7.02.

 

Section 7.02.     Conditions Precedent to All Accommodations and Conversions.

 

(1)     The obligation of each Lender to make Accommodations or otherwise give
effect to any Accommodation Notice hereunder shall be subject to the conditions
precedent that on the date of such Accommodation Notice and Accommodation, and
immediately after giving effect thereto and to the application of any proceeds
therefrom:

 

(a)          all of the representations and warranties of the Parent herein are
true and correct in all material respects on and as of such date as though made
on and as of such date (except where made only as of an earlier date or as
disclosed to and accepted by the Majority Lenders prior to such date);

 

(b)          no event or condition shall have occurred and be continuing, or
result from such Accommodation or giving effect to such Accommodation Notice,
which constitutes a Default or an Event of Default; and

 

(c)          the making of such Accommodation hereunder will not violate any
applicable Law then in effect.

 

(2)     Each of the giving of any Accommodation Notice by a Borrower and the
acceptance by a Borrower of any Accommodation shall be deemed to constitute a
representation and warranty by the Parent that, on the date of such
Accommodation Notice or Accommodation, as the case may be, and after giving
effect thereto and to the application of any proceeds therefrom, the statements
set forth in Section 7.02(1) are true and correct (except as disclosed to and
accepted by the Majority Lenders prior to such date).

 

Section 7.03.     No Waiver.

 

The making of an Accommodation or otherwise giving effect to any Accommodation
Notice hereunder, without the fulfilment of one or more conditions set forth in
Section 7.01 or Section 7.02, as applicable, shall not constitute a waiver of
any such condition with respect to any subsequent Accommodation Notice or
Accommodation, and the Lenders reserve the right to require fulfilment of such
condition in connection with any subsequent Accommodation Notice or
Accommodation.

 

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

 

Section 8.01.     Representations and Warranties.

 

The Parent represents and warrants to the Agent and the Lenders, acknowledging
and confirming that the Agent and each Lender is relying thereon without
independent inquiry in entering into this Agreement and providing Accommodations
hereunder, that:

 

-68-

--------------------------------------------------------------------------------

 

 

(1)     Existence and Standing. The Parent and each of its Subsidiaries is a
corporation, company, partnership or other entity, as the case may be,
incorporated or organized and subsisting under the laws of its jurisdiction of
incorporation or organization and has all requisite corporate or other
constitutional power and authority to own, hold under licence or lease its
property, undertaking and Assets and to carry on (i) its business; and (ii) the
transactions contemplated by this Agreement and each other Loan Document to
which it is a party.

 

(2)     Corporate Power. The Parent and each Loan Party has all requisite
corporate, partnership or other constitutional power and authority to enter into
and perform its obligations under this Agreement and each other Loan Document to
which it is a party, and to do all acts and things and execute and deliver all
other documents and instruments as are required hereunder or thereunder to be
done, observed or performed by it in accordance with the terms hereof and
thereof.

 

(3)     Conflict with Other Instruments. The execution and delivery by the
Parent and each Loan Party and the performance by it of its obligations under,
and compliance with the terms, conditions and provisions of, this Agreement and
each other Loan Document to which it is a party will not conflict with or result
in a breach of any of the terms, conditions or provisions of (i) its articles,
memoranda or articles of association, by-laws, partnership agreement,
shareholders’ agreement or other organizational documents applicable to it, as
the case may be; (ii) any applicable Law; (iii) any Material Contract, Material
Authorization or any material contractual restriction (including, for the
avoidance of doubt, any indenture, mortgage or charge) binding on or affecting
it or its Assets; or (iv) any material judgment, injunction, determination or
award which is binding on it, in each such case except to the extent that such
breach would not reasonably be expected to result in a Material Adverse Change.

 

(4)     Corporate Action, Governmental Approvals, etc. The execution and
delivery by the Parent and each Loan Party of this Agreement and each of the
Loan Documents to which it is a party, and the performance by it of its
obligations thereunder have been duly authorized by all necessary corporate,
company, partnership or other action including, without limitation, the
obtaining of all necessary shareholder, partnership or other material and
relevant consents. No authorization, consent, approval, registration,
qualification, designation, declaration or filing with any Governmental Entity
or other Person, is or was necessary in connection with the execution and
delivery of and performance by the Parent or any of its Subsidiaries of its
obligations under this Agreement and the other Loan Documents to which it is a
party, except such as are in full force and effect, unamended at the date hereof
or where failure to obtain same would not reasonably be expected to have a
Material Adverse Change.

 

(5)     Due Execution; Validity and Enforceability; Defaults. This Agreement and
each other Loan Document to which the Parent or any Loan Party is a party has
been duly executed and delivered, as the case may be, by the Parent or Loan
Party which is a party thereto and constitutes a legal, valid and binding
obligation, enforceable against it in accordance with its terms (except as such
enforceability may be limited by the availability of equitable remedies and the
effect of bankruptcy, insolvency or similar laws affecting the enforcement of
creditor’s rights generally), is (or will be immediately upon the execution
thereof by such Person) in full force and effect, and the Parent or the
applicable Loan Party has performed and complied in all material respects with
all the terms, provisions, agreements and conditions set forth herein and
therein and required to be performed or complied with by it.

 

-69-

--------------------------------------------------------------------------------

 

 

(6)     Authorizations, etc. All Authorizations of the Parent and its
Subsidiaries which are necessary to properly conduct their respective business
as of the Closing Date are in full force and effect and neither the Parent nor
any of its Subsidiaries is in default with respect thereto, except where the
absence of such Authorization, the failure to maintain such Authorization in
full force and effect, or the default thereunder would not reasonably be
expected to result in a Material Adverse Change. The Material Authorizations
described in Schedule 8.01(6) or as hereafter disclosed pursuant to Section
9.01(2)(v) in the Compliance Certificate required to be delivered for the
Financial Quarter in which such Material Authorization was obtained are the only
Authorizations necessary to properly conduct the business of the Parent and its
Subsidiaries, the absence of which would reasonably be expected to result in a
Material Adverse Change (it being understood that this representation will not
be deemed breached pending the timely disclosure of any such subsequently
obtained Material Authorizations).

 

(7)     Litigation and Other Proceedings. As at the date hereof there is no
litigation, arbitration, claim, dispute (whether labour, industrial or
otherwise), governmental investigation, proceeding or inquiry pending or, to its
knowledge, threatened against or affecting the Parent or any of its Subsidiaries
which would reasonably be expected to result in a Material Adverse Change.

 

(8)     Ownership of Assets. The Parent and its Subsidiaries have good and
marketable title to their respective Assets, in each case free and clear of all
Liens other than Permitted Liens.

 

(9)     Subsidiaries, etc. As of the date hereof, no Person has any right or
option to purchase or otherwise acquire any of the issued and outstanding Equity
Interests of the Parent or any of its Subsidiaries. Each of the Borrowers is a
Wholly-Owned Subsidiary of Parent.

 

(10)   Ownership/Lease of Real Property. Except as set forth on Schedule
8.01(10), the Parent and its Subsidiaries do not own or lease any real property
as at the date hereof.

 

(11)   Place of Business. As at the date hereof, the only jurisdictions (or
registration districts within such jurisdictions) in which the Borrowers or any
of other Loan Party has any place of business or stores any tangible personal
property with a realizable value in excess of $500,000 are set out in Schedule
8.01(11).

 

(12)   No Default Under this Agreement. No Default (to the knowledge of the
Parent) or Event of Default has occurred and is continuing.

 

(13)   Material Contracts. As at the date hereof, neither the Parent nor any of
its Subsidiaries is a party or otherwise subject to or bound or affected by any
Material Contract, except as set out in Schedule 8.01(13). Except as set forth
in Schedule 8.01(13), at the date hereof, all Material Contracts are in full
force and effect, and neither the Parent nor any of its Subsidiaries, or to the
Parent’s knowledge, any other party to any such agreement, is in material
default with respect thereto.

 

-70-

--------------------------------------------------------------------------------

 

 

(14)   Compliance with Other Legal Obligations. Neither the Parent nor any of
its Subsidiaries is in violation of any judgment or decree, relating in any way
to it, to the present operation of its business or to its Assets, the breach or
violation of which would reasonably be expected to result in a Material Adverse
Change.

 

(15)   Taxes. As of the date hereof the Parent and its Subsidiaries have filed
or caused to be filed all U.S. federal income and all other material tax returns
which, to its knowledge, are required to have been filed, and have paid all
Taxes shown to be due and payable on said returns or on any written assessments
made against it or any of its property and all other material amounts of Taxes,
fees or other charges imposed on it or any of its property by any Governmental
Entity (other than those the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP or other applicable accounting principles have
been provided in its books) and no Tax Liens (other than Permitted Liens) have
been filed and, to the knowledge of the Parent, no claims are being asserted
with respect to any such Taxes, fees or other charges, in each of the foregoing
cases, which would reasonably be expected to result in a Material Adverse
Change.

 

(16)   Financial Statements/Other Information. The financial statements of the
Parent which have been provided to the Agent pursuant to Section 9.01(1) are
complete in all material respects, and fairly present the consolidated financial
condition and business operations of the Parent in all material respects, as at
the date thereof and (subject to Section 1.06) are prepared in accordance with
GAAP (subject, in the case of any interim financial statements, to normal
year-end adjustments and the absence of footnotes). No written information,
exhibit or report furnished by the Parent or any of its Subsidiaries to the
Agent or the Lenders for use in connection with the transactions contemplated by
this Agreement or any of the other Loan Documents contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statement contained therein not materially misleading in the
circumstances in which it was made.

 

(17)   Compliance with Laws. (i) The Parent and its Subsidiaries and the
operation of their respective business and Assets, are in compliance with all
applicable Laws; (ii) the business and other assets of the Parent and its
Subsidiaries are in compliance with all Environmental Laws, and possess and are
operated in compliance with all Environmental Permits which are required under
all applicable Environmental Laws for the operation of such business and Assets,
in each case, where such non-compliance or non-possession would reasonably be
expected to result in a Material Adverse Change. To the knowledge of the Parent,
the Borrower’s and its Subsidiaries’ business and Assets are not subject to any
fact, condition or circumstance that could result in any liability under any
Environmental Laws which would reasonably be expected to result in a Material
Adverse Change.

 

(18)   Pension Plan. Schedule 8.01(18) sets forth a complete list and
description of all Pension Plans established or maintained by the Parent or any
its Subsidiaries as at the date hereof. All such Pension Plans are being
operated, administered and maintained in compliance with their respective terms
and all applicable Laws, except for such instances of non-compliance as have not
resulted in and would not reasonably be expected to result in a Material Adverse
Change. All premiums, contributions and any other amounts required by applicable
Pension Plan documents or applicable Laws to be paid or accrued by the Parent
and its Subsidiaries, to the extent failure to do so would reasonably be
expected to result in a Material Adverse Change, are being paid or accrued as
required.

 

-71-

--------------------------------------------------------------------------------

 

 

(19)   Environmental Matters.

 

(a)         Neither the Parent nor any of its Subsidiaries has knowledge of any
claim or has received any notice of any claim, and no proceeding has been
instituted raising any claim against the Parent or any of its Subsidiaries or
any of their respective real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the Environment
or violation of any Environmental Laws, except, in each case, as such would not
reasonably be expected to result in a Material Adverse Change;

 

(b)         neither the Parent nor any of its Subsidiaries has knowledge of any
facts, conditions or circumstances which would reasonably be expected to give
rise to any claim, public or private, of violation of Environmental Laws or
damage to the Environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, as such would not reasonably be
expected to result in a Material Adverse Change;

 

(c)          to the knowledge of the Parent, neither the Parent nor any of its
Subsidiaries has used, generated, transported, treated or stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has Disposed of or Released any Hazardous Materials in a manner in
violation of any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Change; and

 

(d)         to the best of the knowledge of the Parent, all buildings on all
real properties now owned, leased or operated by the Parent or any of its
Subsidiaries are in compliance with applicable Environmental Laws and possess
and are operated in compliance with all Environmental Permits which are required
under all applicable Environmental Laws for the operation of such business and
Assets, except where failure to comply would not reasonably be expected to
result in a Material Adverse Change.

 

(20)   Insurance. The Parent and its Subsidiaries maintain insurance (including
business interruption insurance, property insurance and general liability
insurance) with responsible insurance carriers and in such amounts and covering
such risks as have been determined by the Parent and its Subsidiaries to be
appropriate and prudent in the circumstances.

 

(21)   Material Adverse Change. Since the Closing Date there has occurred no
event or development which has resulted in or which would reasonably be expected
to result in a Material Adverse Change.

 

(22)   Intellectual Property. Schedule 8.01(22) sets forth a complete list and a
description at the date hereof of all material and registered, or applications
for registration of, Owned Intellectual Property of the Parent and its
Subsidiaries used in the business of the Parent and its Subsidiaries. The Parent
and its Subsidiaries own such Owned Intellectual Property free and clear of any
Liens (other than Permitted Liens). The Parent and its Subsidiaries own or
license all Intellectual Property required to be able to carry on its business
and all such licenses are in full force and effect except where the failure to
own or licence such Intellectual Property or to maintain such licenses in full
force and effect would not reasonably be expected to result in a Material
Adverse Change.

 

-72-

--------------------------------------------------------------------------------

 

 

(23)   Security. The Security creates a valid Lien in and to the Assets of the
Parent or its applicable Subsidiary described therein in favour of Agent,
subject to no Liens except Permitted Liens.

 

(24)   No Restrictions or Limitations. There are no consensual limitations or
restrictions in effect on the ability of any Subsidiary of the Parent to make
any Distributions to the Parent or any other Subsidiary of the Parent, except as
set forth in this Agreement or permitted by Section 9.02(5) of this Agreement.

 

(25)   Labour Matters. There is no existing or, to the best of the knowledge of
the Parent, threatened strike, lock-out or other dispute relating to any
collective bargaining agreement to the Parent or any of its Subsidiaries is a
party which would reasonably be expected to result in a Material Adverse Change.
Schedule 8.01(25) contains a list of collective bargaining agreements to which
the Parent or any of its Subsidiaries is a party at the date hereof.

 

(26)   Solvency. On the Closing Date, after giving effect to the Accommodations
hereunder, the Parent, on a Consolidated Basis, is Solvent and each Borrower, on
an individual basis, is Solvent.

 

(27)   ERISA. Neither the Parent nor any of its Subsidiaries sponsor, maintain,
participate in or contribute to, nor has it ever sponsored, maintained,
participated in, or contributed to, any Title IV Plan, Multiemployer Plan or any
other ERISA Plan that is subject to Sections 412, 430 or 431of the Code. No
ERISA Affiliate sponsors, maintains, participates in or contributes to, nor have
any of them ever sponsored, maintained, participated in, or contributed to, any
Title IV Plan, Multiemployer Plan or any other ERISA Plan that is subject to
Sections 412, 430 or 431 of the Code, except where such sponsorship,
maintenance, participation or contribution would not reasonably be expected to
result in a Material Adverse Change.

 

(28)   Margin Stock. Neither the Parent nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No portion of the
Secured Obligations is secured directly or indirectly by Margin Stock.

 

(29)   Compliance with Foreign Corrupt Practices Act. Neither the Parent nor any
of its Subsidiaries, nor to the knowledge of the Parent, any of its or their
respective officers, directors, employees or agents has, in carrying out the
Business (i) used or is using any corporate funds for any contributions, gifts,
entertainment or other expenses relating to political activity that would be
illegal, (ii) used or is using any corporate funds for any direct or indirect
illegal payments to any foreign or domestic governmental officials or employees,
(iii) violated or is violating any provision of the United States Foreign
Corrupt Practices Act of 1977 or the Corruption of Foreign Public Officials Act
(Canada) or any Law of similar effect, (iv) has established or maintained, or is
maintaining, any illegal fund or illegal corporate monies or other illegal
properties or (v) made any bribe, illegal rebate, illegal payoff, influence
payment, kickback or other illegal payment of any nature.

 

-73-

--------------------------------------------------------------------------------

 

 

(30)   Anti-Terrorism; Anti-Money Laundering. To the extent applicable, the
Parent and each of its Subsidiaries is in compliance, in all material respects,
with the Patriot Act and all AML Legislation. To the extent applicable, neither
the Parent nor any of its Subsidiaries nor, to the knowledge of the Parent, any
director or officer of the Borrower or any of its Subsidiaries is subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or similar foreign sanctions.

 

(31)   Tax Jurisdiction. The Canadian Borrower is a resident of Canada for
purposes of the Income Tax Act (Canada) and each U.S. Borrower is a “U.S.
person” as defined in Section 7701(a)(30) of the Code.

 

(32)   Investment Company Act. No Loan Party or any Subsidiary of the Parent is
an “investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940 (United
States)).

 

Section 8.02.     Survival of Representations and Warranties.

 

The representations and warranties herein set forth or contained in any
certificates or documents delivered to the Agent pursuant hereto shall not merge
in or be prejudiced by and shall survive any Accommodation hereunder and shall
continue in full force and effect (as of the date when made or deemed to be
made) so long as any amounts are owing by any of the Borrowers to the Agent or
the Lenders hereunder or the Agent or any Lenders has any obligation under this
Agreement.

 

ARTICLE 9

COVENANTS OF THE BORROWER

 

Section 9.01.     Affirmative Covenants.

 

So long as any amount owing hereunder remains unpaid or the Agent or any Lender
has any obligation under this Agreement and unless consent is given in
accordance with Section 19.01 hereof, the Parent shall:

 

(1)     Reporting Requirements. Prepare (where applicable, in accordance with
GAAP) and deliver to the Agent:

 

(a)        as soon as available and in any event within 45 days after the end of
each Financial Quarter in each Financial Year, copies of the unaudited
consolidated financial statements of the Parent as of the end of such Financial
Quarter, all prepared in accordance with GAAP (subject to year-end adjustments
and excluding footnotes) and stating in comparative form the respective
consolidated figures as of the end of and for the corresponding period in the
previous Financial Year, and certified by a senior financial officer of the
Parent to the effect that the statements present fairly, in all material
respects, the consolidated financial position of the Parent as of the end of
such Financial Quarter and the related consolidated results of operations and
changes in financial position for such Financial Quarter in accordance with
GAAP, consistently applied (subject to year-end adjustments and excluding
footnotes);

 

-74-

--------------------------------------------------------------------------------

 

 

(b)         as soon as available and in any event within 120 days after the end
of each Financial Year, copies of the audited consolidated financial statements
of the Parent for the end of such Financial Year, prepared in accordance with
GAAP and stating in comparative form the respective consolidated figures as of
the end of and for the previous Financial Year, and accompanied by a report
thereon of independent chartered professional accountants of recognized national
standing in the United States (without a “going-concern” or like qualification
or exception (other than in respect of the upcoming maturity of the Credit
Facility and/or any potential default of the Borrowers under the financial
covenants in this Agreement) and otherwise without any qualification as to the
scope of such audit) to the effect that the consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Parent as of the end of such Financial Year and the consolidated results of
the operations and changes in financial position for such Financial Year in
conformity with GAAP consistently applied;

 

(c)        concurrently with the financial statements furnished pursuant to (a)
and (b) above, a Compliance Certificate duly executed by a senior officer or
other qualified officer of the Parent; and currently with the financial
statements furnished pursuant to (a) and (b) above, a management discussion and
analysis in respect of any material variances between the actual results to date
and the projections contained in the most recent Annual Business Plan presented
to the Agent and the Lenders; and

 

(d)          not less than 45 days after the commencement of each Financial
Year, the Annual Business Plan for such Financial Year.

 

(2)     Additional Reporting Requirements. Deliver to the Agent (i) as soon as
practicable after the Parent or any of its Subsidiaries becomes aware of the
occurrence of each Default or Event of Default, a statement of a senior officer
of the Parent setting forth the details of such Default or Event of Default and
the action which the Parent proposes to take or has taken with respect thereto;
(ii) promptly, and in any event within ten days after the Parent or any of its
Subsidiaries receives notice of or becomes aware of any suit, proceeding or
similar action commenced or threatened by any Governmental Entity or other
Person which, if determined adversely, would reasonably be likely to result in a
Material Adverse Change; (iii) promptly, and in any event within ten (10) days
after the Parent or any of its Subsidiaries receives notice of or becomes aware
of any cancellation or non-renewal of any Material Authorizations or any other
licences, permits or other regulatory approvals (other than non-renewals in the
ordinary course of business) where such cancellation or non-renewal is
reasonably likely to result in a Material Adverse Change; (iv) notification of
any notice received from, or other action taken by or proposed to be taken by,
any creditor (other than Lenders) of the Parent or any of its Subsidiaries which
would reasonably be expected to result in a Material Adverse Change; (v)
together with each Compliance Certificate, written notice of any previously
undisclosed Subsidiaries of the Parent, any new Material Authorizations or
Material Contracts, any cancellation or termination of any Material
Authorization or Material Contract, any default or event of default under any
Material Authorization or Material Contract of which the Parent has knowledge,
any additional material and registered, or applications for registration of,
Owned Intellectual Property of the Parent or any of its Subsidiaries used in the
business of the Parent or any of its Subsidiaries, any additional Material Owned
Real Property or Material Leased Real Property of the Parent or any of its
Subsidiaries, any jurisdiction not identified in Schedule 8.01(11) in which the
Parent or any of its Subsidiaries has any place of business or stores any
tangible personal property with a realizable value in excess of $500,000 (or the
Equivalent Amount in any other currency), any other Investment by the Parent or
any of its Subsidiaries in any Person other than a Guarantor; (vi) together with
each Compliance Certificate, notification of Eligible Hedging Agreements entered
into by the Parent or any Loan Party; (vii) as soon as practicable, any change
in the Financial Year of the Parent; and (viii) as soon as practicable after any
senior officer of the Parent or any Loan Party becomes aware of any change in
any Loan Party’s named executive officers as required to be disclosed to the
SEC; (ix) as soon as practicable after any senior officer of the Parent or any
Loan Party becomes aware of the discharge by any Loan Party of its present
public accounting firm or any withdrawal or resignation by such public
accounting firm; and (x) such other information respecting the condition,
operations, financial or otherwise, of the business of the Parent or any of its
Subsidiaries as the Agent may from time to time reasonably request.

 

-75-

--------------------------------------------------------------------------------

 

 

(3)     Corporate Existence, Ownership of Subsidiaries. Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, subject to Section
9.02(3), its corporate, partnership or other existence unless, as to any
Subsidiary of the Parent, in the good faith judgment of the Parent, the
termination of or failure to preserve and keep in full force and effect such
existence would not reasonably be expected to result in a Material Adverse
Change.

 

(4)     Compliance with Laws, etc. Comply, and cause each of its Subsidiaries to
comply, with the requirements of all applicable Laws (including Environmental
Laws and applicable Laws relating to any Pension Plan) except where such
non-compliance would not reasonably be expected to result in a Material Adverse
Change.

 

(5)    Conduct of Business and Maintenance of Properties. Carry on the Business
through the Parent and its Subsidiaries. Conduct, and cause each of its
Subsidiaries to conduct, its business in a prudent manner and consistent with
good business practices. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its and their respective Assets in
all material respects in good repair, working order and condition (other than
ordinary wear and tear) and in material compliance with all applicable Laws
(except where failure to so comply would not reasonably be expected to have a
Material Adverse Change) and, from time to time, make all needful and proper
repairs, renewals, replacements, additions and improvements thereto, so that the
Business may be properly conducted at all times in accordance with prudent
business management, provided that this Section shall not prevent the Parent or
any of its Subsidiaries from discontinuing, in whole or in part, the operation
or the maintenance of any of its properties if such discontinuance is desirable
in the conduct of the Business and the Parent has concluded that such
discontinuance would not reasonably be expected to result in a Material Adverse
Change or a Default or Event of Default.

 

(6)     Books and Records. Keep, and cause each of its Subsidiaries to keep,
proper books of account and records in accordance with sound and consistent
accounting practices, covering all of its business and affairs on a current
basis.

 

(7)     Payment of Taxes and Claims. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all Taxes, assessments and governmental charges or levies imposed upon it or
upon its Assets; and (ii) all lawful Claims which, if unpaid, might by Law
become a Lien (other than a Permitted Lien) upon its Assets, except any such
Tax, assessment, charge, levy or Claim which is being contested in good faith
and by proper proceedings, and except for any Permitted Liens or unless the
non-payment of such Taxes, assessments, charges, levies or Claims would not
reasonably be expected to result in a Material Adverse Change.

 

-76-

--------------------------------------------------------------------------------

 

 

(8)     Cure Defects. Promptly upon having knowledge thereof, cure or cause to
be cured any defects in the execution and delivery of any of the Loan Documents
or any of the other agreements, instruments or documents contemplated thereby or
executed pursuant thereto or any defects in the validity or enforceability of
any of the Loan Documents and execute and deliver or cause to be executed and
delivered all such agreements, instruments and other documents as the Agent may
consider reasonably necessary or desirable for the foregoing purposes.

 

(9)     Property Insurance. Cause all the property and assets of the Borrower
and its Subsidiaries to be insured and kept insured against loss or damage in
such amounts and with such deductibles as are in accordance with good business
practice and with financially sound and reputable insurers, all as determined by
the Parent to be appropriate and prudent in the circumstances. Pay, and cause
each of its Subsidiaries to pay, all premiums necessary for such purpose as the
same shall become due and provide particulars of all such policies and all
renewals thereof to the Agent upon written request. Add or cause each of the
Loan Parties to add the Agent, on behalf of the Secured Parties, as lender loss
payee as its interest may appear under such property insurance policies,
together with a customary mortgage endorsement on terms satisfactory to the
Agent and the Lenders, acting reasonably.

 

(10)   Liability Insurance. Maintain and cause its Subsidiaries to maintain
public liability and other liability insurance in such amounts as are in
accordance with good business practice and with financially sound and reputable
insurers and to pay or cause to be paid all premiums necessary for such purpose
as the same shall become due and provide particulars of all such policies and
all renewals thereof to the Agent upon request. Add or cause each of the Loan
Parties to add the Agent, on behalf of the Secured Parties, as additional
insured as its interest may appear under such liability insurance policies.

 

(11)   Use of Proceeds of Accommodations. Use, or cause the Borrowers to use,
the proceeds of Accommodations hereunder for the purposes specified in Section
2.03, and not use or permit any proceeds of any Accommodation to be used, either
directly or indirectly, (i) for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying” any Margin Stock or repaying or otherwise
refinancing any Funded Debt of any Loan Party or any other Person incurred to
purchase or carry any Margin Stock, or (ii) in violation of any applicable
antibribery, sanctions and/or corruption laws and regulations.

 

(12)   Authorizations, Intellectual Property. Except as contemplated by Schedule
9.01(12), maintain, and cause each of its Subsidiaries to maintain, (i) any
Material Authorizations in good standing, and (ii) except as contemplated by
Section 8.01(22), any Owned Intellectual Property in the name of the Parent or
any of its Subsidiaries, except in each case where the failure to do so would
not reasonably be expected to result in a Material Adverse Change.

 

(13)   Environmental. Will and will cause each of its Subsidiaries to:

 

-77-

--------------------------------------------------------------------------------

 

 

(a)         use and operate all of its facilities and properties in compliance
with all Environmental Laws, keep all necessary Environmental Permits in effect
and remain in material compliance therewith, and handle all Hazardous Materials
in compliance with all applicable Environmental Laws and keep all facilities and
properties free and clear of all Liens arising under Environmental Laws, except,
in each case, to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Change;

 

(b)         promptly upon becoming aware of the same, notify the Agent and take
all necessary action available to it in order to promptly comply and have
dismissed any actions and proceedings relating to non-compliance with
Environmental Laws which, if adversely determined, would reasonably be expected
to have a Material Adverse Change; and

 

(c)          to the extent consistent with reasonable and prudent environmental
remediation standards or to the extent required by Environmental Law, promptly
investigate and remediate any Release of any Hazardous Materials at any of its
facilities or properties except where failure to so respond, remove or remedy
would not reasonably be expected to have a Material Adverse Change.

 

(14)   Inspections. Permit and cause each of its Subsidiaries to permit the
Agent and its representatives and consultants to visit and inspect any of its
Assets, to, subject to applicable privacy Laws and to documents reasonably
determined by the Parent and its counsel to be subject to solicitor/client
privilege, examine its’ and its Subsidiaries’ books and records and to make
copies and take extracts therefrom, and to discuss the Parent’s and its
Subsidiaries’ affairs, finances and accounts with the senior officers thereof or
(following the occurrence of an Event of Default and in the presence of the
Parent’s personnel) the Parent’s independent auditors, all at such reasonable
times as the Agent may reasonably request upon reasonable prior notice to the
Parent by the Agent up to two times per year provided that no Event of Default
has occurred and is continuing; provided that prior to the occurrence of an
Event of Default which is continuing any such visits, inspections, examinations
and discussions shall be at the sole cost and expense of the Agent after the
first such visit in each Financial Year.

 

(15)   Protect Security Interests. Except for the filing of renewal or financing
change statements and the making of other filings by the Agent and the Lenders
as secured party or assignee, at all times take all action and supply the Agent
and the Lenders with all information that they may reasonably request as
necessary to maintain the Security as valid and perfected first ranking Security
charging the Assets covered thereby, subject to Permitted Liens.

 

(16)   Further Assurances. At the Parent’s cost and expense, duly execute and
deliver and cause each of the other Loan Parties to duly execute and deliver,
upon request by the Agent, such further instruments and do and cause to be done
such further acts as may be necessary or proper in the reasonable opinion of the
Agent to carry out more effectually the provisions and purposes of the Loan
Documents.

 

(17)   Maintenance of Bank Accounts and Service Accounts. Maintain all of its
bank accounts and Service Agreements with one or more of the Lenders or
Affiliates thereof; provided that Parent and its Subsidiaries (i) may maintain
bank accounts with an aggregate balance of up to $2,500,000 at any one time with
banks and financial institutions other than the Lenders and their respective
Affiliates; and (ii) eNom, LLC may continue to maintain its bank accounts with
Silicon Valley Bank existing as at the date of this Agreement provided that the
aggregate of all amounts held in such accounts shall not exceed $3,000,000.

 

-78-

--------------------------------------------------------------------------------

 

 

(18)   Pension Plans. Furnish to the Agent as soon as possible, and in any event
within thirty (30) days after the Parent knows or has reason to know thereof,
notice of (A) the establishment by the Borrower or any of its Subsidiaries of
any Pension Plan, (B) any failure by the Borrower or any of its Subsidiaries to
make any material contributions required to be made to any Pension Plan, (C) the
receipt of any notice from any Governmental Authority, trustee or actuary in
relation to any non-compliance with any laws, regulations and rules applicable
to any Pension Plan, including all funding requirements, and the respective
requirements of the governing documents for such Pension Plan which would
reasonably be expected to have a Material Adverse Change or (D) the receipt of
any notice from any Governmental Entity, trustee or actuary regarding any
additional contributions being required to be made in relation to any Pension
Plan with respect to any material actual or potential under funding being
estimated or determined in relation to such Pension Plan.

 

(19)   KYC and Other Similar Information. Upon request by a Lender, provide
and/or deliver such “know your client” and other documents as they may
reasonably request in connection with applicable AML Legislation (including a
Beneficial Ownership Certification in relation to any of Parent or any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation) or similar information as may be reasonably requested by such
Lender.

 

(20)   Post-Closing Undertakings. Perform and satisfy to the satisfaction of the
Agent and its counsel each of the requirements (the “Post-Closing Undertakings”)
listed in Schedule 9.01(20) on or before the date by the such Post-Closing
Undertaking is required to be performed pursuant thereto. The Agent, by
instrument in writing and without any consent from any of the Lenders, may, in
its sole and absolute discretion, extend any deadline for completion of a
Post-Closing Undertaking.

 

Section 9.02.     Negative Covenants.

 

So long as any amount owing hereunder remains unpaid or the Agent or any Lender
has any obligation under this Agreement, and unless consent is given in
accordance with Section 19.01 hereof, the Parent shall not:

 

(1)     Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Funded Debt other
than Permitted Funded Debt.

 

(2)     Liens. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on any of its
Assets, other than Permitted Liens.

 

(3)    Disposition of Assets. Directly or indirectly sell or otherwise dispose
of , or permit any of its Subsidiaries to sell or otherwise dispose of, any of
its Assets, except that the Parent and its Subsidiaries may: (i) sell or
transfer Assets to any other Loan Party; (ii) the sell or dispose of Assets
subject to compliance with Section 2.05(1) hereof (to the extent applicable),
(iii) sell inventory and immaterial assets in the ordinary course of business,
(iv) Dispose of obsolete, surplus or worn-out property in the ordinary course of
business; (v) sell or Dispose of machinery or equipment no longer used or useful
in the business of any Loan Party; and (vi) Dispose of property to the Borrower
or any Guarantor.

 

-79-

--------------------------------------------------------------------------------

 

 

(4)    Guarantees. Become obligated under, or permit any of its Subsidiaries to
become obligated under, guarantees except: (i) guarantees which comprise part of
the Security; (ii) guarantees in respect of Permitted Funded Debt incurred by
the Parent or any of its Subsidiaries; and (iii) guarantees incurred by Parent
or any of its Subsidiaries in the ordinary course of business.

 

(5)     Investments. Make or acquire, or permit any of its Subsidiaries to make
or acquire, any Investments, except that the following Investments may be made
or acquired if both immediately before and immediately after each such
Investment no Default or Event of Default has occurred and is continuing:

 

(i)     Permitted Acquisitions;

 

(ii)     Investments in a Loan Party;

 

(iii)    Investments (other than Investments of Material IP) in a Subsidiary of
the Parent that is not a Loan Party or Investments in any other Person, provided
that the aggregate amount of all Investments made by the Parent or any of its
Subsidiaries in Subsidiaries of the Parent that are not Loan Parties or in any
other Person does not at any time exceed $5,000,000 in aggregate;

 

(iv)    Investments in cash or Cash Equivalents; and

 

(v)     loans and advances to officers, directors, or employees of any Loan
Party in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount not to exceed $250,000 at any
time outstanding.

 

(6)     Capital Expenditures. Incur, or permit any of its Subsidiaries to incur,
Capital Expenditures, except that the following Capital Expenditures may be
incurred if both immediately before and immediately after each such Capital
Expenditure no Default or Event of Default has occurred and is continuing:
Capital Expenditures in any Financial Year in a maximum aggregate amount of not
more than 110% of the forecasted Capital Expenditures set out in the Annual
Business Plan submitted by the Parent to the Agent and the Lenders in respect of
such Financial Year.

 

(7)     Distributions. Make, or permit any of its Subsidiaries to make, any
Distributions, except as follows: (i) the Borrower and its Subsidiaries may make
Distributions to any Loan Party; (ii) Distributions among the Parent and its
Subsidiaries provided that both immediately before and immediately after each
such Distribution no Default or Event of Default has occurred and is continuing;
and (iii) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the payment in cash by the Parent of
dividends, returns of capital or other Distributions (including Share
Repurchases) in respect of its Equity Interests, at any time that the Total
Funded Debt to Adjusted EBITDA Ratio is less than 2.00:1 (both before and after
giving effect to any such dividend, return of capital or other Distribution
(including Share Repurchases) and any Funded Debt incurred in connection
therewith).

 

-80-

--------------------------------------------------------------------------------

 

 

(8)    Corporate Changes. Materially change, nor permit any of its Subsidiaries
to materially change, the nature of its business consummate, nor permit any of
its Subsidiaries to consummate, any Division/Series Transaction; or enter into,
nor permit any of its Subsidiaries to enter into, or any transaction whereby all
or a substantial portion of its property would become the property of any other
Person, whether by way of reconstruction, reorganization, recapitalization,
consolidation, amalgamation, merger, transfer, sale or otherwise, without the
prior written consent of the Majority Lenders; except that any of the foregoing
transactions may take place among the Parent and its Subsidiaries (and no other
Persons) if prior written notice is given to the Agent, a Material Adverse
Change will not occur as a result, and the Parent and its Subsidiaries
concurrently provide such additional or replacement Security as the Agent may
reasonably require.

 

(9)    Payments in respect of Subordinated Debt. Make, or permit any Subsidiary
to make, any payment in respect of principal, interest, fees or any other
amounts in respect of Subordinated Debt except to the extent (if any) expressly
permitted under the terms and conditions of the subordination and postponement
agreement relating thereto.

 

(10)   Pension Plans. Establish, assume or otherwise become a party to or liable
under, or permit any of its ERISA Affiliates to establish, assume or otherwise
become a party to or liable under, any Pension Plan.

 

(11)   Financial Year. Change its Financial Year (which for greater certainty
presently ends on December 31st in each year), except with the prior written
consent of the Majority Lenders,

 

(12)   Auditors. Change its auditors from its current audit firm (KPMG LLP) to a
firm that is not a nationally recognized auditing firm, except with the prior
written consent of the Majority Lenders.

 

(13)   Dealing with Related Parties. Enter into, or permit any of its
Subsidiaries to enter into, any contract with any Related Party outside the
ordinary course of business unless the terms and conditions thereof
(specifically including the price) are commercially reasonable.

 

(14)   Use of Advances. Use, or permit any of its Subsidiaries to use, the
proceeds of any Accommodation for any purposes other than those expressly
contemplated in this Agreement.

 

(15)   New Subsidiaries. Create or acquire any Subsidiary unless (a) all of the
issued and outstanding shares in the capital of such Subsidiary are owned
directly or indirectly by Parent; and (b) subject to the terms and conditions
hereof, such new Subsidiary provides a Guarantee in respect of the Obligations
and all Security required to be provided by it hereunder.

 

(16)   Hedging Agreements. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any interest rate or currency
rate hedging agreement (or similar understanding or obligation), unless such
agreement is (i) an Eligible Hedging Agreement entered into by a Loan Party for
bona fide hedging purposes and not for speculative purposes, or (ii) other
unsecured hedging agreements for bona fide hedging purposes and not for
speculative purposes.

 

-81-

--------------------------------------------------------------------------------

 

 

(17)   Amendments to Organizational Documents. Amend, or permit any of its
Subsidiaries to amend, its organizational documents in a manner that would be
prejudicial in any material respect to the interests of the Agent or any of the
Lenders under the Loan Documents.

 

(18)   No Change of Name. Change, or permit any of the other Loan Parties to
change, its name or adopt a French form of name or change the jurisdiction of
its organization, or its place of administration or principal office or chief
executive office, in each case, without providing the Agent prior written notice
thereof.

 

(19)   Location of Assets in Other Jurisdictions. Except for property in transit
in the ordinary course of business, acquire, or permit any Guarantor to acquire,
any Assets outside of the jurisdictions identified in Schedule 8.01(11) with a
value in excess of $500,000 per jurisdiction or move any property from one
jurisdiction to another jurisdiction with a value in excess of $500,000 where
the movement of such property would cause the Lien of the Security over such
property to cease to be perfected under applicable Law, or, subject to the terms
and conditions hereof, suffer or permit in any other manner any of its property
with a value in excess of $1,000,000 to not be subject to the Lien of the
Security or to be or become located in a jurisdiction as a result of which the
Lien of the Security over such property is not perfected, unless the Parent or
the applicable Guarantor has executed and delivered to the Agent all Security
and all financing or registration statements in form and substance satisfactory
to the Agent which the Agent or its counsel from time to time deem necessary or
advisable to ensure that that Security constitutes a perfected first priority
Lien (subject only to Permitted Liens) over such property notwithstanding the
movement or location of such property as aforesaid together with such supporting
certificates, resolutions, opinions and other documents as the Agent may deem
necessary or desirable in connection with such security and registrations,
acting reasonably.

 

Section 9.03.     Financial Covenants.

 

So long as any amount owing hereunder remains unpaid or the Agent or any Lender
has any obligations under this Agreement, and unless consent is given in
accordance with Section 19.01 hereof, Borrower shall:

 

(1)     Leverage Ratio. Maintain, at all times, a Total Funded Debt to Adjusted
EBITDA Ratio of not more than 3.50:1.00.

 

(2)     Interest Coverage Ratio. Maintain, as at the end of each Financial
Quarter, an Interest Coverage Ratio of not less than 3.00:1.00.

 

(3)     Calculation of Financial Covenants.

 

(a)        If the Total Funded Debt to Adjusted EBITDA Ratio or the Interest
Coverage Ratio are being calculated at any time after the date on which the
Parent or any of its Subsidiaries has completed an Acquisition or Disposition
(which term, for the purposes of this definition, shall include any event or
occurrence whereby a Subsidiary ceases to carry on business) of a division, line
of business or of a Subsidiary, the amount of EBITDA and Interest attributable
to the subject of such Acquisition or Disposition (or Funded Debt incurred or
repaid in respect of such Acquisition or Disposition) to be included, in the
case of an Acquisition, or excluded, in the case of a Disposition, in
calculating such ratio will (i) in respect of EBITDA, be calculated on a pro
forma basis, (y) in the case of an Acquisition, giving effect to the actual
results of the prior owners of such Asset; and (z) in the case of a Disposition
of an Asset, the actual results of the Borrower or its applicable Subsidiary in
respect of such Asset; and (ii) in respect of Interest Expense, be calculated on
a pro forma basis, based on the amount of Funded Debt created, incurred or
assumed by the Borrower or its applicable Subsidiary in connection with the
Acquisition of such Asset (or repaid in connection with a Disposition), for
greater certainty, in the case of each of (i) and (ii) above as if such Asset
was Acquired or Disposed of as of the first day of the period in respect of
which the calculations are being made.

 

-82-

--------------------------------------------------------------------------------

 

 

ARTICLE 10

EVENTS OF DEFAULT

 

Section 10.01.     Events of Default.

 

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

 

(1)     a Borrower shall fail to pay any principal amount of the Accommodations
Outstanding when such amount becomes due and payable;

 

(2)     a Borrower shall fail to pay any interest or Fees when the same become
due and payable hereunder and such failure shall remain unremedied for three
Business Days;

 

(3)     any representation or warranty or certification made or deemed to be
made by or on behalf of the Parent or any of its Subsidiaries in this Agreement
or any other Loan Document shall prove to have been incorrect in any material
respect when made or deemed to be made;

 

(4)     the Parent or any of its Subsidiaries shall fail to perform, observe or
comply with any of the covenants contained in (i) Section 9.02; or (ii) Section
9.03;

 

(5)     the Parent or any of its Subsidiaries shall fail to perform or observe
any other term, covenant or agreement contained in any Loan Document to which it
is a party and such failure shall remain unremedied for 30 days following notice
thereof by the Agent to the Parent;

 

(6)     the Parent or any of its Subsidiaries shall fail to pay any amount of
the principal of or premium or interest on any Funded Debt (excluding any Funded
Debt hereunder) which is outstanding in an aggregate principal amount exceeding
$5,000,000 (or the Equivalent Amount in any other currency), when such amount
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Funded Debt without waiver of such failure by the holder or
holders of such Funded Debt on or before the expiration of such period; or any
other event shall occur or condition shall exist, and shall continue after the
applicable grace period, if any, specified in any agreement or instrument
relating to any such Funded Debt without waiver of such failure by the holder or
holders of such Funded Debt on or before the expiration of such period, if the
effect of such event is to accelerate, or permit the acceleration of such Funded
Debt; or any such Funded Debt shall be declared to be due and payable in
accordance with its terms prior to the stated maturity thereof;

 

-83-

--------------------------------------------------------------------------------

 

 

(7)     any final judgment or order (subject to no further right of appeal) for
the payment of money in excess of $5,000,000 (or the Equivalent Amount in any
other currency) which is not covered by insurance is rendered against or in
respect of the Parent or any of its Subsidiaries or any of their respective
Assets and either (i) enforcement proceedings have been commenced by a creditor
upon the judgment or order, or (ii) there is any period of 30 consecutive days
during which a stay of enforcement of the judgment or order, by reason of a
pending appeal or otherwise, is not in effect;

 

(8)     the Parent or any of its Subsidiaries (i) is adjudicated insolvent or
generally is not able to pay its debts as they become due; (ii) admits in
writing its inability to pay its debts generally or makes a general assignment
for the benefit of creditors; (iii) institutes or has instituted against it any
proceedings seeking (x) to adjudicate it a bankrupt or insolvent, (y)
liquidation, winding-up, administration, reorganization, arrangement,
adjustment, protection, release or composition of it or its Funded Debt under
any Law relating to bankruptcy, insolvency, reorganization or release of debtors
including any plan of compromise or arrangement or other corporate proceedings
involving or affecting its creditors (except to the extent permitted in Section
9.02(3)), or (z) the entry of an order for relief or the appointment of a
liquidator, receiver, trustee, administrator, custodian, administrative receiver
or other similar official for it or for any substantial part of its Assets, and
in the case of any such proceeding instituted against it (but not instituted by
it), (a) such proceeding shall remain undismissed or unstayed for a period of 60
days, or (b) the Parent or its applicable Subsidiary, as applicable, fails to
diligently and actively oppose such proceeding, or (c) any of the relief sought
in such proceeding (including the entry of an order for relief against it or the
appointment of a liquidator, receiver, trustee, custodian, administrator,
administrative receiver or other similar official for it or for any substantial
part of its Assets) is given; or (iv) takes any corporate or other action to
authorize any of the above actions;

 

(9)     if an encumbrancer shall take possession of all or a substantial part of
the property of the Parent or any of its Subsidiaries (whether by appointment of
a receiver, receiver and manager or otherwise) or if a distress or execution or
any similar process be levied or enforced there against and remain unsatisfied
for such period as would permit such property or such substantial part thereof
to be sold thereunder;

 

(10)     the occurrence of a Change of Control;

 

(11)     the occurrence of a Material Adverse Change;

 

(12)     any Material Contract is terminated by any party thereto in advance of
its intended expiry or termination date or becomes unenforceable, in each case,
the results of which would reasonably be expected to have a Material Adverse
Change;

 

-84-

--------------------------------------------------------------------------------

 

 

(13)     any Material Authorization shall be revoked or not be renewed and not
reinstated within 30 days of such occurrence, in each case, the results of which
would reasonably be expected to have a Material Adverse Change; or

 

(14)     any report of the auditors of the Parent in respect of the Financial
Year end financials statements of the Parent (or such financial statements or
notes thereto) contains a going-concern qualification or other qualification
relating to the creditworthiness of the Parent on a consolidated basis;

 

(15)     any of the Loan Documents (or any Lien granted thereunder) cease to be
in full force and effect against the applicable Loan Party (except as such
enforceability may be limited by the availability of equitable remedies and the
effect of bankruptcy, insolvency or similar laws affecting the enforcement of
creditor’s rights generally) and if the applicable Loan Party does not, within
15 Business Days of receipt of written notice of such Loan Document (or such
Lien granted thereunder) not being in full force and effect, cause such Loan
Document (or such Lien granted thereunder) to be in full force and effect
(except as such enforceability may be limited by the availability of equitable
remedies and the effect of bankruptcy, insolvency or similar laws affecting the
enforcement of creditor’s rights generally) or replace such Loan Document (or
Lien granted thereunder) with a new agreement (or new Lien) that is in form and
substance satisfactory to the Majority Lenders acting reasonably; or

 

(16)     the validity of any of the Loan Documents or the applicability thereof
to the Accommodations or any other obligations purported to be secured thereby
or any material part thereof shall be disaffirmed in writing by or on behalf of
the Parent or any of the other Loan Parties;

 

then, the Agent shall, at the request of the Majority Lenders, by written notice
to the Parent (i) terminate the Lenders’ obligations to make further
Accommodations under the Credit Facility; (ii) (at the same time or at any time
after such termination) declare the principal amount of all outstanding
Advances, an amount equal to the Face Amount of each Banker’s Acceptance,
purchased Draft and issued Letters of Credit and all interest and Fees accrued
thereon and all other amounts payable under this Agreement in respect of the
Credit Facility and all other Secured Obligations (except for those arising
pursuant to the Eligible Hedging Agreements and Other Secured Obligations) to be
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Parent and
the Borrowers to the extent permitted by applicable Law, and/or (iii) exercise
on behalf of itself and the Lenders all rights and remedies available to it and
the Lenders under the Loan Documents or applicable Law; provided, that upon the
occurrence of an Event of Default under Section 10.01(8), the obligation of each
Lender to make any Accommodation shall automatically terminate, the principal
amount of all outstanding Advances, an amount equal to the Face Amount of each
Banker’s Acceptance, purchased Draft and issued Letters of Credit and all
interest and Fees accrued thereon and all other amounts payable under this
Agreement in respect of the Credit Facility and all other Secured Obligations
shall be immediately due and payable, without presentment, demand, protest or
further notice of any kind.

 

-85-

--------------------------------------------------------------------------------

 

 

Section 10.02.     Remedies Upon Demand and Default.

 

(1)     Upon a declaration that the principal amount of all outstanding
Advances, an amount equal to the Face Amount of each Banker’s Acceptance,
purchased Draft and issued Letters of Credit and all interest and Fees accrued
thereon and all other amounts payable under this Agreement are immediately due
and payable pursuant to Section 10.01 (or such obligations otherwise becoming
immediately due and payable as provided in Section 10.01), all other Secured
Obligations (except for those arising pursuant to the Eligible Hedging
Agreements and Other Secured Obligations) shall be immediately due and payable
and the Agent shall, at the request of the Majority Lenders, commence such legal
action or proceedings as may be deemed expedient, including the commencement of
enforcement proceedings under the Loan Documents or any other security granted
by the Loan Parties or any other Person in connection with the Credit Facility
to the Agent, all without any additional notice, presentation, demand, protest,
notice of dishonour, entering into of possession of any of the Assets, or any
other action or notice, all of which the Parent and the Borrowers hereby
expressly waive to the extent permitted by applicable Law.

 

(2)     The rights and remedies of the Agent and the Lenders hereunder and under
the other Loan Documents are cumulative and are in addition to and not in
substitution for any other rights or remedies. Nothing contained herein or in
the Loan Documents or any other security hereafter held by the Agent and the
Lenders with respect to the indebtedness or liability of the Loan Parties or any
other Person to the Agent and the Lenders or any part thereof, nor any act or
omission of the Agent and the Lenders with respect to the Loan Documents, the
Collateral or such other security, shall in any way prejudice or affect the
rights, remedies and powers of the Agent and the Lenders hereunder or under the
Loan Documents.

 

Section 10.03.     Application of Funds.

 

(1)     After the exercise of remedies provided for in Section 10.02 (or after
the Accommodations and other amounts have automatically become immediately due
and payable pursuant to Section 10.01), including in any bankruptcy or
insolvency proceeding, any amounts received on account of the Secured
Obligations shall be applied by the Agent in the following order (subject, in
the case of amounts owing to a Defaulting Lender, to Section 2.12(1)(ii)):

 

First, to payment of that portion of the Secured Obligations constituting
indemnities and expenses (other than principal and interest and Fees, but
including fees of counsel and other advisors engaged by the Agent) payable to
the Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting Fees
(other than principal and interest) payable to the Lenders, rateably among them
in proportion to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest (including, but not limited to, default interest and
interest payable before and after the commencement of any insolvency or
bankruptcy proceeding) on the Accommodations, rateably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

-86-

--------------------------------------------------------------------------------

 

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Accommodations (including an amount necessary to Cash
Collateralize the undrawn Face Amount of any Letter of Credit), the Swap
Termination Value under Eligible Hedging Agreements and all Other Secured
Obligations, rateably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Agent and the other Secured Parties on such date,
rateably among the Secured Parties in proportion to the respective amounts
described in this clause Fifth held by them; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full (other than contingent indemnification obligations not
then due), to the Parent or as otherwise required by Law;

 

provided, however, that proceeds of any Collateral shall only be applied to the
Secured Obligations secured by such Collateral as specified in the applicable
Loan Document.

 

(2)     Amounts used to Cash Collateralize the aggregate undrawn amount of
Letters of Credit pursuant to clause Fourth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other Secured
Obligations, if any, in the order set forth above and, if no Secured Obligations
remain outstanding, to the Parent or as otherwise required by Law.

 

ARTICLE 11

YIELD PROTECTION

 

Section 11.01.     Increased Costs.

 

(1)     Increased Costs Generally. If any Change in Law shall:

 

(a)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

 

(b)         subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Accommodations made by it, or change the basis of taxation
of payments to such Lender in respect thereof, except for Indemnified Taxes or
Other Taxes covered by Section 11.02 and the imposition, or any change in the
rate, of any Excluded Tax payable by such Lender; or

 

(c)          impose on any Lender or any applicable interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Accommodations made by such Lender,

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Accommodation (or of maintaining its
obligation to make any such Accommodation), or to increase the cost to such
Lender, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then upon
request of such Lender the applicable Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

-87-

--------------------------------------------------------------------------------

 

 

(2)     Capital/Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or liquidity or on the capital or liquidity of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Accommodations made by such Lender, to a level below that which
such Lender or its holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s policies and the policies of its
holding company with respect to capital adequacy), then from time to time the
applicable Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or its holding company for any such reduction
suffered.

 

(3)     Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section (“Additional Compensation”), including a description of the event by
reason of which it believes it is entitled to such compensation, and supplying
reasonable supporting evidence (including, in the event of a Change in Law, a
photocopy of the applicable Law evidencing such change) and reasonable detail of
the basis of calculation of the amount or amounts, and delivered to the
applicable Borrower shall be conclusive absent manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. In the event the Lender subsequently
recovers all or part of the Additional Compensation paid by the applicable
Borrower, it shall promptly repay an equal amount to the applicable Borrower.
The obligation to pay such Additional Compensation for subsequent periods will
continue until the earlier of termination of the Accommodation or the Commitment
affected by the Change in Law, change in capital requirement or the lapse or
cessation of the Change in Law giving rise to the initial Additional
Compensation. A Lender shall make reasonable efforts to limit the incidence of
any such Additional Compensation and seek recovery for the account of the
applicable Borrower upon the applicable Borrower’s request at the applicable
Borrower’s expense, provided such Lender in its reasonable determination suffers
no appreciable economic, legal, regulatory or other disadvantage.
Notwithstanding the foregoing provisions, a Lender shall only be entitled to
rely upon the provisions of this Section 11.01 if and for so long as it is not
treating the applicable Borrower in any materially different or in any less
favourable manner than is applicable to any other customers of such Lender,
where such other customers are bound by similar provisions to the foregoing
provisions of this Section 11.01.

 

(4)     Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the applicable Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the applicable Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefore, unless the Change in Law giving rise to such
increased costs or reductions is retroactive, in which case the nine-month
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

-88-

--------------------------------------------------------------------------------

 

 

Section 11.02.     Taxes.

 

(1)     Payments Subject to Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes except
as required by applicable Law; provided that if any Loan Party, the Agent or any
Lender is required by applicable Law (as determined in the good faith discretion
of the applicable withholding agent) to deduct or withhold any Taxes in respect
of any payment by or on account of any obligation of a Loan Party hereunder or
under any other Loan Document, then (i) if such Tax is an Indemnified Tax
(including any Other Taxes), the sum payable shall be increased by such Loan
Party when payable as necessary so that after making or allowing for all
required deductions and payments for Indemnified Taxes (which excludes, for the
avoidance of doubt, Excluded Taxes) (including deductions and withholdings of
Indemnified Taxes applicable to additional sums payable under this Section) the
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or payments for Indemnified Taxes
(which excludes, for the avoidance of doubt, Excluded Taxes) been required, (ii)
such Loan Party shall make any such deductions required to be made by it under
applicable Law (as determined in the good faith discretion of the applicable
withholding agent), and (iii) such Loan Party shall timely pay the full amount
required to be deducted to the relevant Governmental Entity in accordance with
applicable Law.

 

(2)     Payment of Other Taxes by the Borrowers. Without limiting the provisions
of paragraph (1) above, each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Entity in accordance with applicable Law.

 

(3)     Indemnification by the Borrowers. The Borrowers shall indemnify the
Agent and each Lender, within 15 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes in respect of any payments
by or on account of any obligation of a Loan Party hereunder or under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Agent or such
Lender in respect of any payment by or on account of any obligation of a Loan
Party hereunder or under any other Loan Document and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Entity. A certificate as to the amount of
such payment or liability delivered to a Loan Party by a Lender (with a copy to
the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(4)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Entity, such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Entity evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

-89-

--------------------------------------------------------------------------------

 

 

(5)     Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall, at the request of the Borrower, deliver to the
Borrowers (with a copy to the Agent), at the time or times prescribed by
applicable Law or reasonably requested by the Borrowers or the Agent, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrowers or the
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrowers or the Agent as will enable the Borrowers
or the Agent to determine whether or not such Lender is subject to withholding
or information reporting requirements provided, however, that notwithstanding
any of the foregoing in this Section 11.02(5), no Lender shall be required to
provide any documentation or information of any kind which it is not permitted
to provide under applicable Law. Without limiting the generality of the
foregoing, any Lender shall deliver to the Borrowers (with a copy to the Agent),
at the time or times prescribed by applicable Law or reasonably requested by the
Borrowers or the Agent: (i) in the case of a Lender that is a “U.S. person” as
defined under Section 7701(a)(30) of the Code, an IRS Form W-9 certifying that
such Lender is not subject to U.S. federal backup withholding tax, and (ii) in
the case of a Lender that is not a “U.S. person” as defined under Section
7701(a)(30) of the Code, an IRS Form W-8BEN, IRS Form W-8BEN-E, IRS Form W-8ECI,
IRS Form W-8IMY (including all applicable attachments) and, in the case of a
Lender claiming the “portfolio interest exemption” from U.S. federal withholding
tax, a certificate to the effect that such Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” related to any Borrower as described in Section
881(c)(3)(C) of the Code along with its executed copies of IRS Form W-8BEN or
IRS Form W 8BEN-E.

 

(6)     Treatment of Certain Refunds and Tax Reductions. If the Agent or a
Lender determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 11.02, it shall pay to the applicable Borrower or
Guarantor, as applicable, an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Agent or such Lender, as
the case may be, and without interest (other than any net after-Tax interest
paid by the relevant Governmental Entity with respect to such refund). A Loan
Party, upon the request of the Agent or such Lender, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Entity) to the Agent or such Lender if the
Agent or such Lender is required to repay such refund to such Governmental
Entity. Notwithstanding anything to the contrary in this paragraph, in no event
will the Agent or a Lender be required to pay over any amount to a Loan Party
pursuant to this Section 11.02(6), the payment of which would place the Agent or
such Lender, as the case may be, in a less favourable net after-Tax position
than the Agent or such Lender, as the case may be, would have been if the
indemnification payments or additional amounts giving rise to such refund had
never been paid, deducted or withheld. This paragraph shall not be construed to
require the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Loan
Parties or any other Person, to arrange its affairs in any particular manner or
to claim any available refund.

 

-90-

--------------------------------------------------------------------------------

 

 

(7)     If a payment made to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrowers and the Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrowers or the Agent such documentation
prescribed by applicable Law and such additional documentation reasonably
requested by the Borrowers or the Agent as may be necessary for the Borrowers
and the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment under
FATCA. For the avoidance of doubt, FATCA shall include any amendments to FATCA
made after the date of this Agreement.

 

(8)     Each Lender shall indemnify the Agent within 10 days after demand
therefor, for the full amount of any Excluded Taxes attributable to and properly
payable by such Lender that are payable or paid by the Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Entity. A certificate as to the amount of such payment or liability delivered to
any Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document against any amount due to the Agent
under this paragraph (8). The agreements in this paragraph (8) shall survive the
resignation and/or replacement of the Agent.

 

Section 11.03.     Mitigation Obligations: Replacement of Lenders.

 

(1)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 11.01, or requires the Borrowers to pay any
Indemnified Taxes, including Other Taxes, or any additional amount to any Lender
or any Governmental Entity for the account of any Lender pursuant to Section
11.02, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Accommodations hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender (with the prior consent of the
Borrowers), such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 11.01 or Section 11.02, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

(2)     Replacement of Lenders. If any Lender requests compensation under
Section 11.01, if a Borrower is required to pay any Indemnified Taxes, including
Other Taxes, or any additional amount to any Lender or any Governmental Entity
for the account of any Lender pursuant to Section 11.02 or if any Lender’s
obligations are suspended pursuant to Section 11.04, then the Borrowers may
either, at their sole expense and effort, upon 10 days’ notice to such Lender
and the Agent: (i) repay all outstanding amounts due to such affected Lender (or
such portion which has not been acquired pursuant to clause (ii) below) and
thereupon such Commitment of the affected Lender shall be permanently cancelled
and the aggregate Commitment shall be permanently reduced by the same amount and
the Commitment of each of the other Lenders shall remain the same; or (ii)
require such Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, ARTICLE 18), all of
its interests, rights and obligations under this Agreement and the related Loan
Documents (other than Eligible Hedging Agreements and Other Secured Agreements)
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

-91-

--------------------------------------------------------------------------------

 

 

(a)          the Borrowers pay the Agent the assignment fee specified in Section
18.01(2)(f);

 

(b)        the assigning Lender receives payment of an amount equal to the
outstanding principal of its Accommodations Outstanding and participations in
disbursements under Letters of Credit, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any breakage costs and amounts required to be paid under this
Agreement as a result of prepayment to a Lender) (other than Eligible Hedging
Agreements and Other Secured Agreements) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 11.01 or payments required to be made pursuant to
Section 11.02, such assignment will result in a reduction in such compensation
or payments thereafter; and

 

(d)          such assignment does not conflict with applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 11.04.     Illegality.

 

If any Lender determines that any applicable Law has made it unlawful, or that
any Governmental Entity has asserted that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Accommodations, or to
determine or charge interest rates based upon any particular rate, then, on
notice thereof by such Lender to the Parent through the Agent, any obligation of
such Lender with respect to the activity that is unlawful shall be suspended
until such Lender notifies the Agent and the Parent that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the Agent),
prepay or, if conversion would avoid the activity that is unlawful, convert any
Accommodations, or take any necessary steps with respect to any Letters of
Credit in order to avoid the activity that is unlawful. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different lending office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

 

-92-

--------------------------------------------------------------------------------

 

 

ARTICLE 12

RIGHT OF SETOFF

 

Section 12.01.     Right of Setoff.

 

If an Event of Default has occurred and is continuing, each of the Lenders and
each of their respective Affiliates is hereby authorized at any time and from
time to time to set off and apply any and all deposits (general or special, time
or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrowers or any
Guarantor against any and all of the obligations of the Borrowers or any
Guarantor now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender has made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or applicable Guarantor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that if any Defaulting Lender exercises any such right of set-off, (x)
all amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of Section 2.12(1)(ii) and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent, each Fronting
Letter of Credit Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of set-off. The rights of each of the Lenders and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff, consolidation of accounts and bankers’ lien) that the Lenders
or their respective Affiliates may have. Each Lender agrees to promptly notify
the Parent and the Agent after any such setoff and application, but the failure
to give such notice shall not affect the validity of such setoff and
application. If any Affiliate of a Lender exercises any rights under this
Section 12.01, it shall share the benefit received in accordance with Section
13.01 as if the benefit had been received by the Lender of which it is an
Affiliate.

 

ARTICLE 13

SHARING OF PAYMENTS BY LENDERS

 

Section 13.01.     Sharing of Payments by Lenders.

 

If any Lender, by exercising any right of setoff as permitted by ARTICLE 12,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Accommodations and accrued interest thereon or other obligations hereunder
greater than its pro rata share thereof as provided herein, then the Lender
receiving such payment or other reduction shall (a) notify the Agent of such
fact, and (b) purchase (for cash at face value) participations in the
Accommodations Outstanding and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders rateably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Accommodations Outstanding and other amounts owing them, provided that:

 

-93-

--------------------------------------------------------------------------------

 

 

(1)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest,

 

(2)     the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrowers or applicable Guarantor pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Accommodations or participations in disbursements under Letters of
Credit to any assignee or participant, other than to the Borrowers or any
Guarantor or any Affiliate of the Borrowers or any Guarantor (as to which the
provisions of this Section shall apply); and

 

(3)     the provisions of this Section shall not be construed to apply to (w)
any payment made while no Event of Default has occurred and is continuing in
respect of obligations of the Parent or any of its Subsidiaries to such Lender
that do not arise under or in connection with the Loan Documents, (x) any
payment made in respect of an obligation that is secured by a Permitted Lien or
that is otherwise entitled to priority over the obligations under or in
connection with the Loan Documents, (y) any reduction arising from an amount
owing to the Borrowers or any Guarantor upon the termination of derivatives
entered into between the Borrowers or any Guarantor and such Lender, or (z) any
payment to which such Lender is entitled as a result of any form of credit
protection obtained by such Lender.

 

The Borrowers and each Guarantor consents to the foregoing and agree, to the
extent they may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers and each Guarantor rights of setoff with respect to such
participation in accordance with ARTICLE 12 as fully as if such Lender were a
direct creditor of the Borrowers and each Guarantor in the amount of such
participation.

 

ARTICLE 14

AGENT’S CLAWBACK

 

Section 14.01.     Agent’s Clawback.

 

(1)     Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any advance of funds
that such Lender will not make available to the Agent such Lender’s share of
such advance, the Agent may assume that such Lender has made such share
available on such date in accordance with the provisions of this Agreement
concerning funding by Lenders and may (but shall not be obligated to), in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable advance available to the Agent, then the applicable Lender
shall pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Agent, at a rate determined by the Agent in accordance with prevailing banking
industry practice on interbank compensation. If such Lender pays such amount to
the Agent, then such amount shall constitute such Lender’s Accommodation
included in such advance. If the Lender does not do so forthwith, the applicable
Borrower shall pay to the Agent forthwith on written demand such corresponding
amount with interest thereon at the interest rate applicable to the advance in
question. Any such payment by the applicable Borrower shall be without prejudice
to any claim the applicable Borrower may have against a Lender that has failed
to make such payment to the Agent.

 

-94-

--------------------------------------------------------------------------------

 

 

(2)     Payments by Borrowers; Presumptions by Agent. Unless the Agent shall
have received notice from the applicable Borrower prior to the date on which any
payment is due to the Agent for the account of any Lender hereunder that the
applicable Borrower will not make such payment, the Agent may assume that the
applicable Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute the amount due to the
Lenders. In such event, if the applicable Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at a rate determined by
the Agent in accordance with prevailing banking industry practice on interbank
compensation.

 

ARTICLE 15

AGENCY

 

Section 15.01.     Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Royal Bank of Canada (together
with its successors and permitted assigns in accordance with the terms of this
Agreement) hereunder to act on its behalf as the Agent hereunder and under the
other Loan Documents (other than Eligible Hedging Agreements and Other Secured
Agreements) and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Without limiting the foregoing, each of the Lenders authorizes the
Agent to (x) enter into, on its own behalf and on behalf of each Lender, a
subordination agreement in respect of Subordinated Debt; and (y) release any
Guarantor from its respective guarantee and Security in accordance with the
terms hereof or thereof or in order to give effect to the provisions of this
Agreement, including a Disposition permitted hereunder (in each case, in whole
or in part as may be necessary in the circumstance). The provisions of this
Article (other than Section 15.07) are solely for the benefit of the Agent and
the Lenders, and neither the Borrowers nor any Guarantor shall have rights as a
third party beneficiary of any of such provisions, except in respect of this
Section 15.01. In addition to the foregoing, the Agent shall provide and/or
deliver such “know your client”, anti-money laundering or similar information in
respect of the Loan Parties as may be reasonably requested by a Lender and that
is in the possession of the Agent.

 

Section 15.02.     Rights as a Lender.

 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any the Parent or any of its Subsidiaries or any
Affiliate thereof as if such Person were not the Agent and without any duty to
account to the Lenders.

 

-95-

--------------------------------------------------------------------------------

 

 

Section 15.03.     Exculpatory Provisions.

 

(1)     The Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents), but the Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Agent to liability or that
is contrary to any Loan Document or applicable Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent or any of its
Subsidiaries or any of the Parent’s Affiliates that is communicated to or
obtained by the person serving as the Agent or any of its Affiliates in any
capacity.

 

(2)     The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Lenders as is necessary, or as the Agent believes in
good faith is necessary, under the provisions of the Loan Documents) or (ii) in
the absence of its own gross negligence or wilful misconduct. The Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
the Default is given to the Agent by the Parent or a Lender.

 

(3)     Except as otherwise expressly specified in this Agreement, the Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
specified in this Agreement, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

Section 15.04.     Reliance by Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of an Accommodation that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Accommodation or the
issuance of such Letter of Credit. The Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

-96-

--------------------------------------------------------------------------------

 

 

Section 15.05.     Indemnification of Agent.

 

Each Lender agrees to indemnify the Agent and hold it harmless (to the extent
not reimbursed by the Loan Parties), rateably according to its Applicable
Percentage (and not jointly or jointly and severally) from and against any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel, which may be incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or the transactions therein contemplated. However, no Lender shall be
liable for any portion of such losses, claims, damages, liabilities and related
expenses resulting from the Agent’s gross negligence or wilful misconduct.

 

Section 15.06.     Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent from among the Lenders (including the Person
serving as Agent) and their respective Affiliates. The Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The provisions of this
Article and other provisions of this Agreement for the benefit of the Agent
shall apply to any such sub-agent and to the Related Parties of the Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

 

Section 15.07.     Replacement of Agent.

 

(1)     The Agent may at any time give notice of its resignation to the Lenders
and the Parent. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, with the prior consent of the Parent, to appoint a
successor, which shall be a Lender and having an office in Toronto, Ontario or
an Affiliate of any such Lender with an office in Toronto. The Agent may also be
removed at any time by the Majority Lenders upon 30 days’ notice to the Agent
and the Parent as long as the Majority Lenders, with the prior consent of the
Parent, appoint and obtain the acceptance of a successor within such 30 days,
which shall be a Lender having an office in Toronto, or an Affiliate of any such
Lender with an office in Toronto.

 

(2)     If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications
specified in Section 15.07(1); provided that if the Agent shall notify the
Parent and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Agent on behalf of the Lenders under
any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and (b)
all payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Majority Lenders appoint a successor Agent as provided for
above in the preceding paragraph.

 

-97-

--------------------------------------------------------------------------------

 

 

(3)     Upon a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the former Agent, and the former Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided in the preceding paragraph) other than
as a result of such former Agent’s gross negligence or willful misconduct. The
fees payable by the Borrowers to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the termination of the service of the former Agent, the
provisions of this ARTICLE 15 and of ARTICLE 17 shall continue in effect for the
benefit of such former Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the former Agent was acting as Agent.

 

Section 15.08.     Non-Reliance on Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 15.09.     Collective Action of the Lenders.

 

Each of the Lenders hereby acknowledges that to the extent permitted by
applicable Law, any collateral security and the remedies provided under the Loan
Documents to the Lenders are for the benefit of the Lenders (including the Hedge
Lenders and Service Lenders) collectively and acting together and not severally
and further acknowledges that its rights hereunder and under any collateral
security are to be exercised not severally, but by the Agent upon the decision
of the Majority Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for in the Loan Documents). Accordingly,
notwithstanding any of the provisions contained herein or in any collateral
security, each of the Lenders hereby covenants and agrees that it shall not be
entitled to take any action hereunder or thereunder including, without
limitation, any declaration of default hereunder or thereunder but that any such
action shall be taken only by the Agent with the prior written agreement of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for in the Loan Documents). Each of the Lenders hereby
further covenants and agrees that upon any such written agreement being given,
it shall co-operate fully with the Agent to the extent requested by the Agent.
Notwithstanding the foregoing, in the absence of instructions from the Lenders
and where in the sole opinion of the Agent, acting reasonably and in good faith,
the exigencies of the situation warrant such action, the Agent may without
notice to or consent of the Lenders take such action on behalf of the Lenders as
it deems appropriate or desirable in the interest of the Lenders.

 

-98-

--------------------------------------------------------------------------------

 

 

Section 15.10.     Anti-Money Laundering Legislation.

 

(a)          Each of the Parent and the Borrowers acknowledges that, pursuant to
(i) the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada), the Currency and Foreign Transactions Reporting Act of 1970 (31 U.S.C.
5311 et. seq., (the Bank Secrecy Act)) (United States), as amended by Title III
of the Patriot Act, (ii) the Trading with the Enemy Act (United States), as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto (United States), (iii)
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(66 Fed. Reg. 49079) (United States) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” or “know
your customer” Laws, whether within Canada, the United States or elsewhere
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders and the Agent may be required to obtain, verify and
record information regarding each Loan Party, its directors, authorized signing
officers, direct or indirect shareholders or other Persons in control of the
Loan Parties, and the transactions contemplated hereby, including, without
limitation, a Beneficial Ownership Certification in relation to any of Parent or
any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation. The Parent shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or the Agent, or any prospective assign or participant
of a Lender or the Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

 

(b)          If the Agent has ascertained the identity of the Loan Parties or
any authorized signatories of the Loan Parties for the purposes of applicable
AML Legislation, then the Agent:

 

 

(i)

shall be deemed to have done so as an agent for each Lender, and this Agreement
shall constitute a “written agreement” in such regard between each Lender and
the Agent within the meaning of applicable AML Legislation; and

 

 

(ii)

shall provide to each Lender copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from the Loan Parties or any such authorized
signatory in doing so. 

 

-99-

--------------------------------------------------------------------------------

 

 

Section 15.11.     No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or holders of similar titles, if any, specified in this Agreement
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the Agent or
a Lender hereunder.

 

ARTICLE 16

NOTICES: EFFECTIVENESS; ELECTRONIC COMMUNICATION

 

Section 16.01.     Notices, etc.

 

(1)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except
as-provided in paragraph (2) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
to the addresses or fax numbers set out opposite the applicable name in the
execution pages of this Agreement or, if to a Lender, to it at its address or
fax number specified in the Register or, if to a Loan Party other than the
Parent, in care of any of the Parent. Any notice that is provided to the Parent
by the Agent or a Lender shall be deemed to have been provided to all Loan
Parties for purposes of this Agreement and the other Loan Documents. Any notice
or other reporting obligation (other than an Accommodation Notice) that is
required to be provided by, or otherwise may be provide by, one or more of the
Loan Parties under this Agreement or any other Loan Documents may be provided by
the Parent (and when so provided shall be binding on all of the Loan Parties).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given on a Business Day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (2) below, shall be effective
as provided in said paragraph (2).

 

(2)     Electronic Communications. Notices and other communications to the Loan
Parties and the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites and any
E-System) pursuant to procedures approved by the Agent and the Loan Parties. The
Agent or the applicable Loan Party may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

(3)     Change of Address, Etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.

 

-100-

--------------------------------------------------------------------------------

 

 

ARTICLE 17     
EXPENSES; INDEMNITY: DAMAGE WAIVER

 

Section 17.01.     Expenses; Indemnity: Damage Waiver.

 

(1)     Costs and Expenses. The Parent shall pay or cause the Borrowers to pay
(i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable out-of-pocket expenses incurred by the Agent or any Lender including
the reasonable fees, charges and disbursements of counsel, in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or in
connection with the Accommodations issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Accommodations.

 

(2)     Indemnification by the Parent and the Borrower. The Parent and the
Borrowers shall indemnify the Agent (and any sub-agent thereof), each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Loan Party arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
non-performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation or non-consummation of the transactions
contemplated hereby or thereby, (ii) any Accommodation or the use or proposed
use of the proceeds therefrom (including any refusal by the Fronting Letter of
Credit Lender to honour a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned, leased, used or
operated by the Parent or any of its Subsidiaries, or any Environmental
Liabilities related in any way to the Parent or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by a Loan Party and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or wilful misconduct of such Indemnitee or from
disputes amongst Indemnitees or (y) result from a claim brought by the Parent or
any other Loan Party against an Indemnitee for breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Loan Party has
obtained a final and non-appealable judgment in its favour on such claim as
determined by a court of competent jurisdiction, nor shall it be available in
respect of Taxes other than Taxes that represent losses or damages arising from
any non-Tax claim or matters specifically addressed in Section 11.02 and Section
17.01(1).

 

-101-

--------------------------------------------------------------------------------

 

 

(3)     Reimbursement by Lenders. To the extent that the Parent or the Borrowers
for any reason fail to indefeasibly pay any amount required under paragraph (1)
or (2) of this Section to be paid by it to the Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Agent (or any such sub-agent) or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) in its capacity as such, or
against any Related Party of any of the foregoing acting for the Agent (or any
such sub-agent) in connection with such capacity. The obligations of the Lenders
under this paragraph (3) are subject to the other provisions of this Agreement
concerning several liability of the Lenders.

 

(4)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrowers and the Guarantors shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
indirect, consequential, punitive, aggravated or exemplary damages (as opposed
to direct damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby (or any breach thereof), the transactions contemplated hereby or thereby,
any Accommodation or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages have resulted from the gross
negligence or wilful misconduct of such Indemnitee as determined by a court of
competent jurisdiction by final and non-appealable judgment.

 

(5)     Payments. All amounts due under this Section shall be payable promptly
after demand therefor with documented particulars thereof. A certificate of the
Agent or a Lender setting forth the amount or amounts owing to the Agent, Lender
or a sub-agent or Related Party, as the case may be, as specified in this
Section, including reasonable detail of the basis of calculation of the amount
or amounts, and delivered to the Parent shall be conclusive absent manifest
error.

 

ARTICLE 18

SUCCESSORS AND ASSIGNS

 

Section 18.01.     Successors and Assigns.

 

(1)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby except that neither the
Parent, the Borrowers nor any Guarantor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent and each Lender. No Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (2) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (4) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (6) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (4) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

-102-

--------------------------------------------------------------------------------

 

 

(2)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Accommodations
Outstanding at the time owing to it); provided that:

 

(a)          except if an Event of Default has occurred and is continuing or in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Accommodations Outstanding at the time owing to it
or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
being assigned (which for this purpose includes Accommodations Outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Accommodations Outstanding of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Parent otherwise
consents to a lower amount;

 

(b)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Accommodations Outstanding or the Commitment
assigned, except that this clause (b) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate credits
on a non-pro rata basis;

 

(c)          any assignment of a Commitment must be approved by the Fronting
Letter of Credit Lenders and the Swingline Lender (such approval not to be
unreasonably withheld, conditioned or delayed) unless the Person that is the
proposed assignee is itself already a Lender (other than a Defaulting Lender);

 

(d)          except if any Event of Default has occurred and is continuing, any
assignment must be approved by the Agent (such approval not to be unreasonably
withheld, conditioned or delayed) unless:

 

 

(i)

the proposed assignee is itself already a Lender; or

 

-103-

--------------------------------------------------------------------------------

 

 

 

(ii)

the proposed assignee is a bank whose senior, unsecured, non-credit enhanced,
long term debt is rated at least A3, A- or A low by at least two of Moody’s, S&P
and DBRS, respectively;

 

(e)         any assignment must be approved by the Parent (such approval not to
be unreasonably withheld or delayed) unless (i) the proposed assignee is itself
an Affiliate of such assigning Lender or an Approved Fund; or (ii) if an Event
of Default under Section 10.01(1), Section 10.01(2), Section 10.01(4)(ii),
Section 10.01(8) or Section 10.01(9) has occurred and is continuing;

 

(f)          the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of Cdn.$3,500 payable by the Eligible Assignee (unless such assignment is
from a Lender to an Affiliate or Approved Fund thereof) and such Eligible
Assignee, if it shall not be a Lender, shall deliver to the Agent an
administrative questionnaire satisfactory to the Agent; and

 

(g)        in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Parent and the Agent, the applicable pro-rata share of
Accommodations previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (1) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, each Fronting Letter of Credit Lender and each
other Lender hereunder (and interest accrued thereon), and (2) acquire (and fund
as appropriate) its full pro rata share of all Accommodations and participations
in Letters of Credit in accordance with the percentage equivalent of the ratio
which such Defaulting Lender’s portion of the Commitment bears to the aggregate
amount of the Commitment. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to clause (d)
of this paragraph 2, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement with respect to the interest assigned and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement and the other Loan Documents,
including any collateral security, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of ARTICLE 11 and ARTICLE 17,
and shall continue to be liable for any breach of this Agreement by such Lender,
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that except to the extent otherwise expressly agreed
to by the affected parties, no assignment by a Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Any payment by an assignee to an assigning
Lender in connection with an assignment or transfer shall not be or be deemed to
be a repayment by the Borrowers or a new Accommodations to the Borrowers.

 

-104-

--------------------------------------------------------------------------------

 

 

Notwithstanding any other provision of this Agreement, the Agent shall have no
responsibility for monitoring any assignments or participations to Ineligible
Transferees. The list of all Ineligible Transferees shall be made available to
all Lenders.

 

(3)     Register. The Agent shall maintain at one of its offices in Toronto,
Ontario a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the
Accommodations Outstanding owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

Each Lender that sells a participation shall, acting solely for this purpose and
as agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Accommodations Outstanding or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(4)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent or the Agent, sell participations to any Person (other
than a natural person, a Loan Party, any Affiliate of a Loan Party, a Defaulting
Lender or an Ineligible Transferee) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Accommodations Outstanding owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Parent, the
Borrowers, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any payment by a Participant to a Lender in
connection with a sale of a participation shall not be or be deemed to be a
repayment by the Borrowers or a new Loan to the Borrowers.

 

-105-

--------------------------------------------------------------------------------

 

 

Subject to paragraph (5) of this Section, the Parent and each Borrower agrees
that to the extent permitted by Law, each Participant shall be entitled to the
benefits of ARTICLE 12 as though it were a Lender and had acquired its interest
by assignment pursuant to paragraph (2) of this Section, provided such
Participant agrees to be subject to ARTICLE 13 as though it were a Lender.

 

(5)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 11.01 and Section 11.02 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Parent’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of ARTICLE 11.

 

(6)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, but no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

ARTICLE 19

AMENDMENTS AND WAIVERS

 

Section 19.01.     Amendments and Waivers

 

(1)    Subject to subsections (2), (3) and (5), no acceptance, amendment or
waiver of any provision of any of the Loan Documents, nor consent to any
departure by the Loan Parties or any other Person from such provisions, shall be
effective unless in writing and approved by the Majority Lenders. Any
acceptance, amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. Any consent or
acknowledgement provided by the Parent shall be binding on all Loan Parties.

 

(2)     Subject to Section 2.12(1), only written acceptances, amendments,
waivers or consents signed by (i) all of the Lenders shall increase the
Commitment (other than as contemplated by Section 2.14) (and any increase of any
Lender’s Commitment shall require the consent of such Lender); (ii) each Lender
to whom such reduction shall apply, shall reduce the principal or amount of, or
interest on, directly, any Accommodations Outstanding or any Fees (provided
that, for greater certainty, the Majority Lenders may amend the definition of
Total Funded Debt to Adjusted EBITDA Ratio or any of its constituent parts
notwithstanding any effect on the Applicable Margin); (iii) each Lender to whom
such postponement shall apply, shall postpone any date fixed for any payment of
principal of, or interest on, any Accommodations Outstanding or any Fees; (iv)
all of the Lenders shall change the percentage of the Commitments or the number
or percentage of Lenders required for the Lenders, or any of them, or the Agent
to take any action; (v) all of the Lenders shall permit any termination of any
of the guarantees required hereunder or the Security or release any of the
guarantees or all or substantially all of the Assets subject to the Security
(except as contemplated by this Agreement or the other Loan Documents); (vi) all
of the Lenders shall change the definition of Majority Lenders; (vii) all of the
Lenders shall amend Section 10.03; or (viii) all of the Lenders shall amend this
Section 19.01(2).

 

-106-

--------------------------------------------------------------------------------

 

 

(3)     Only written acceptances, amendments, waivers or consents signed by the
Agent, in addition to the Majority Lenders, shall affect the rights or duties of
the Agent in such capacity under the Loan Documents. Only written acceptances,
amendments, waivers or consents signed by a Fronting Letter of Credit Lender
shall affect the rights or duties of such Fronting Letter of Credit Lender in
such capacity under the Loan Documents. Only written acceptances, amendments,
waivers or consents signed by the Swingline Lender shall affect the rights or
duties of the Swingline Lender in such capacity under the Loan Documents.

 

(4)     Anything in this Agreement to the contrary notwithstanding, no waiver,
amendment or modification of any provision of this Agreement that has the effect
(either immediately or at some later time, or directly or indirectly) of
enabling the Loan Parties to satisfy a condition precedent to the making of any
Accommodation that represents an increase in the Accommodations Outstanding
shall be effective against the Lenders only if the Majority Lenders have
concurred with such waiver, amendment or modification.

 

(5)     Notwithstanding anything to the contrary in this Agreement, including,
without limitation, any other subsection of this Section 19.01, an Alternative
Interest Rate Amendment entered into as contemplated in the definition of “LIBOR
Rate” shall become effective without any further action or consent of any other
party to this Agreement so long as the Agent shall not have received, within
five (5) Business Days after the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from Required Lenders stating that
they object to such amendment (which amendment shall not be effective prior to
the end of such five (5) Business Day notice period).

 

Section 19.02.     Judgment Currency.

 

(1)     If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due to a Lender in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, such Lender could
purchase the Original Currency with the Other Currency on the Business Day
preceding the day on which final judgment is given or, if permitted by
applicable Law, on the day on which the judgment is paid or satisfied.

 

(2)     The obligations of the Loan Parties in respect of any sum due in the
Original Currency from it to any Lender under any of the Loan Documents shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Lender of any sum
adjudged to be so due in the Other Currency, the Lender may, in accordance with
normal banking procedures, purchase the Original Currency with such Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to the Lender in the Original Currency, the Loan Parties
agree, as a separate obligation and notwithstanding the judgment, to indemnify
the Lender, against any loss, and, if the amount of the Original Currency so
purchased exceeds the sum originally due to the Lender in the Original Currency,
the Lender shall remit such excess to the Parent.

 

-107-

--------------------------------------------------------------------------------

 

 

ARTICLE 20

GOVERNING LAW; JURISDICTION; ETC.

 

Section 20.01.     Governing Law; Jurisdiction; Etc.

 

(1)     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Province of Ontario and the laws of Canada
applicable in that Province.

 

(2)     Submission to Jurisdiction. The Parent, the Borrowers and each Guarantor
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the Province of Ontario, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against a Loan Party or its properties in the courts of any
jurisdiction.

 

(3)     Waiver of Venue. The Parent, the Borrowers and each Guarantor
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Law, the defence of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(4)     USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (as amended
from time to time, the “Patriot Act”), and the Agent (for itself and not on
behalf of any Lender), hereby notifies each Loan Party that, pursuant to the
requirements of the Patriot Act, such Lender and the Agent are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party (and other
identifying information in the event this information is insufficient to
complete verification) that will allow such Lender or the Agent, as applicable,
to identify each Loan Party in accordance with the Patriot Act.

 

ARTICLE 21

WAIVER OF JURY TRIAL

 

Section 21.01.     Waiver of Jury Trial

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

-108-

--------------------------------------------------------------------------------

 

 

ARTICLE 22

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

Section 22.01.     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(1)     Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Agent and when the Agent has received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or by sending a scanned copy by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(2)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including Parts 2 and 3 of the Personal Information
Protection and Electronic Documents Act (Canada), the Electronic Commerce Act,
2000 (Ontario) and other similar federal or provincial laws based on the Uniform
Electronic Commerce Act of the Uniform Law Conference of Canada or its Uniform
Electronic Evidence Act, as the case may be.

 

ARTICLE 23

TREATMENT OF CERTAIN INFORMATION: CONFIDENTIALITY

 

Section 23.01.     Treatment of Certain Information: Confidentiality; Non-Public
Information.

 

(1)    Each of the Agent and the Lenders shall maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to it, its Affiliates and its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (to the
extent necessary to administer or enforce this Agreement and the other Loan
Documents) (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, with the applicable Agent or Lender being
responsible for such Person’s compliance with this Section), (b) to the extent
requested by any regulatory authority having jurisdiction over it (including any
self-regulatory authority), (c) to the extent required by applicable Laws or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap, derivative,
credit-linked note or similar transaction relating to the Parent and its
obligations, (g) with the consent of the Parent or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section by such Person or actually known to such Person or (y) becomes
available to, or has been made available to, the Agent or any Lender on a
non-confidential basis from a source other than any Loan Party, and (z) for the
avoidance of doubt, by Agent to any Secured Party. If the Agent or any Lender is
requested or required to disclose any Information (other than to any bank or
other regulatory examiner) pursuant to or as required by applicable Laws or by a
subpoena or similar legal process, the Agent or such Lender, as applicable,
shall use its reasonable commercial efforts to provide the Parent with notice of
such requests or obligation in sufficient time so that the Parent may seek an
appropriate protective order or waive the Agent’s, or such Lender’s, as
applicable, compliance with the provisions of this Section, and the Agent and
such Lender, as applicable, shall, to the extent reasonable, co-operate with the
Parent in the Parent obtaining any such protective order.

 

-109-

--------------------------------------------------------------------------------

 

 

(2)     For purposes of this Section, “Information” means all information
received from any Loan Party relating to the Parent or any of its Subsidiaries
or any of their respective businesses. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the Agent
may disclose to any agency or organization that assigns standard identification
numbers to loan facilities such basic information describing the facilities
provided hereunder as is necessary to assign unique identifiers (and, if
requested, supply a copy of this Agreement), it being understood that the Person
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to make available to the public only such
Information as such person normally makes available in the course of its
business of assigning identification numbers.

 

(3)    In addition, and notwithstanding anything herein to the contrary, the
Agent may provide basic information concerning the Parent, the Borrowers and the
Guarantors and the credit facilities established herein to Loan Pricing
Corporation and/or other recognized trade publishers of information for general
circulation in the loan market.

 

(4)     MNPI. Parent and the Borrowers acknowledge and agree that (A) the Loan
Documents and all reports, notices, communications and other information or
materials provided or delivered by, or on behalf of, the Loan Parties hereunder
(collectively, the “Borrower Materials”) may be disseminated by, or on behalf
of, Agent, and made available, to the Lenders by posting such Borrower Materials
on an E-System; and (B) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non public information (“MNPI”)
with respect to Parent and its Subsidiaries or any of their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market related activities with respect to such
Persons’ securities. The Loan Parties hereby agree that they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (A) identify in
writing, and (B) to the extent reasonably practicable, clearly and conspicuously
mark any Borrower Materials that is publicly available or that is not material
for purposes of United States federal and state securities laws as “PUBLIC”. The
Loan Parties agree that by identifying such Borrower Materials as “PUBLIC” or
publicly filing such Information with the SEC, then Agent and the Lenders shall
be entitled to treat such Borrower Materials as not containing any MNPI for
purposes of United States federal and state securities laws. The Loan Parties
further represent, warrant, acknowledge and agree that the following Information
shall be deemed to be PUBLIC, whether or not so marked, and do not contain any
MNPI: (I) the Loan Documents, including the schedules and exhibits attached
thereto, and (II) administrative materials of a customary nature prepared by the
Loan Parties or Agent (including any Accommodation Notice and any similar
request or notice posted on or through an E-System). Before distribution of
Borrower Materials, the Loan Parties agree to execute and deliver to Agent a
letter authorizing distribution of the evaluation materials to prospective
Lenders and their employees willing to receive MNPI, and a separate letter
authorizing distribution of evaluation materials that do not contain MNPI and
represent that no MNPI is contained therein. The Loan Parties acknowledge and
agree that the list of Ineligible Transferees does not constitute MNPI and may
be posted to all Lenders by Agent (including any updates or supplements
thereto).

 

-110-

--------------------------------------------------------------------------------

 

 

(5)    Each of Agent and each Lender acknowledges and agrees that it may receive
MNPI hereunder concerning the Loan Parties and their Affiliates and agrees to
use such information in compliance with all relevant policies, procedures and
applicable Laws (including United States federal and state securities laws and
regulations). Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non public
information with respect to the Parent or its securities for purposes of United
States Federal or state securities laws.

 

ARTICLE 24     
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

 

Section 24.01.      Acknowledgement and Consent to Bail In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution, and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability, (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document, or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

[Remainder of this page left intentionally blank.]

 

-111-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized officers as of the date first above written.

 

   

TUCOWS INC., as Parent

 

 

   

By:

/s/ Elliot Noss

     

Name: Elliot Noss
Title: President & CEO

                   

By:

/s/ Davinder Singh

     

Name: Davinder Singh
Title: CFO

             

Address: 96 Mowat Ave., Toronto M6K

3M1

 

Attention:

Fax:

 

       

 

S-1

--------------------------------------------------------------------------------

 

 

   

TUCOWS.COM CO., as Canadian Borrower 

 

 

   

By:

/s/ Elliot Noss

     

Name: Elliot Noss
Title: President & CEO

                   

By:

/s/ Davinder Singh

     

Name: Davinder Singh
Title: CFO

             

Address: 96 Mowat Ave., Toronto M6K

3M1

 

Attention:

Fax:

 

       

 

S-2

--------------------------------------------------------------------------------

 

 

   

TING INC., as U.S. Borrower

 

 

   

By:

/s/ Elliot Noss

     

Name: Elliot Noss
Title: President & CEO

                   

By:

/s/ Davinder Singh

     

Name: Davinder Singh
Title: CFO

             

Address: 96 Mowat Ave., Toronto M6K

3M1

 

Attention:

Fax:

 

       

 

S-3

--------------------------------------------------------------------------------

 

 

   

TING FIBER INC., as U.S. Borrower

 

 

   

By:

/s/ Elliot Noss

     

Name: Elliot Noss
Title: President & CEO

                   

By:

/s/ Davinder Singh

     

Name: Davinder Singh
Title: CFO

             

Address: 96 Mowat Ave., Toronto M6K

3M1

 

Attention:

Fax:

 

       

 

S-4

--------------------------------------------------------------------------------

 

 

   

TUCOWS (DELAWARE) INC., as U.S.

Borrower

 

 

   

By:

/s/ Elliot Noss

     

Name: Elliot Noss
Title: President & CEO

                   

By:

/s/ Davinder Singh

     

Name: Davinder Singh
Title: CFO

             

Address: 96 Mowat Ave., Toronto M6K

3M1

 

Attention:

Fax:

 

 

S-5

--------------------------------------------------------------------------------

 

 

   

TUCOWS (EMERALD), LLC, as U.S.

Borrower

 

 

   

By:

/s/ Elliot Noss

     

Name: Elliot Noss
Title: President & CEO

                   

By:

/s/ Davinder Singh

     

Name: Davinder Singh
Title: CFO

             

Address: 96 Mowat Ave., Toronto M6K

3M1

 

Attention:

Fax:

 

       

 

S-6

--------------------------------------------------------------------------------

 

 

   

ROYAL BANK OF CANADA, as Agent 

 

 

   

By:

/s/ Helena Sadowski

     

Authorized Signing Officer

                   

By:

       

Authorized Signing Officer

             

 

Address: 20 King Street West, 4th Floor,

                          Toronto, ON, M5H 1C4.

 

Attention:         Manager Agency Services

 

Fax:                   (416) 842 -4023

       

 

S-7

--------------------------------------------------------------------------------

 

 

 

   

ROYAL BANK OF CANADA, as Lender,

Swingline Lender and Fronting Letter of Credit

Lender 

 

 

   

By:

/s/ Kerry O’Neill

     

Authorized Signing Officer

                   

By:

/s/ Brad Clarkson

     

Authorized Signing Officer

             

 

Address:   4th Floor, North Tower,

RBC Plaza, 200 Bay St.,

Toronto, ON M5J 2W7

 

Attention:  Kerry O’Neill or Brad Clarkson

 

Fax:            (416) 842-5199

 

     

S-8

--------------------------------------------------------------------------------

 

 

   

BANK OF MONTREAL, as Lender and

Resigning Agent

 

 

   

By:

/s/ Brad Simpson

     

Authorized Signing Officer

                   

By:

/s/ Sanjay Arora

     

Authorized Signing Officer

             

Address: 100 King St. W., Toronto, ON,

18th Floor 

Attention: Brad Simpson

Fax: 416-360-7168

       

 

S-9

--------------------------------------------------------------------------------

 

 

   

BANK OF NOVA SCOTIA, as Lender 

 

 

   

By:

/s/ Yvonne Bai

     

Authorized Signing Officer

                   

By:

/s/ Mitch Gillingwater

     

Authorized Signing Officer

             

Address: 40 King St. W. 50th Floor,

Toronto, ON

Attention: Mitch Gillingwater/Yvonne Bai

Fax: 416-866-2828

       

 

S-10

--------------------------------------------------------------------------------

 

 

   

HSBC BANK CANADA, as Lender 

 

 

   

By:

/s/ Faizan Abid

     

Authorized Signing Officer

                   

By:

/s/ Chad Iwata

     

Authorized Signing Officer

             

Address: 70 York St. 4th Floor, Toronto,

ON M5J 159

Attention: Faizan Abid

Fax: 416-350-1248

       

 

S-11

--------------------------------------------------------------------------------

 

 

   

CANADIAN IMPERIAL BANK OF

COMMERCE, as Lender 

 

 

   

By:

/s/ James Day

     

Authorized Signing Officer

                   

By:

/s/ Ben Fallico

     

Authorized Signing Officer

             

Address: 199 Bay Street, Commerce

Court West, Toronto, ON 

Attention: James Day

Fax: 416-861-9422

       

 

 

S-12